Case 19-80064-TLS             Doc 14     Filed 01/16/19 Entered 01/16/19 09:02:13                        Desc Main
                                        Document     Page 1 of 124



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19- 80064-TLS
                                                                         )
                           Debtors.                                      ) (Joint Administration Requested)
                                                                         )

                   DEBTORS’ MOTION FOR ENTRY OF AN ORDER
        (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE OF
       PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
     COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
    (III) APPROVING THE DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING
    ADDITIONAL ASSURANCE REQUESTS, AND (IV) GRANTING RELATED RELIEF

         Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this motion (this “Motion”):

                                                Relief Requested

         1.       The Debtors seek entry of an order: (a) approving the Debtors’ Proposed Adequate

Assurance of payment for future utility services; (b) prohibiting Utility Companies from altering,

refusing, or discontinuing services; (c) approving the Debtors’ proposed procedures for resolving

Adequate Assurance Requests (as such terms are defined below); and (d) granting related relief.

In addition, the Debtors request leave to submit a proposed order for the Court’s consideration to

grant the relief requested herein.2


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
     The relief sought herein would be subject to: (a) any order approving the Debtors’ use of cash collateral and/or
     any postpetition financing facilities (the “DIP Order”), the documentation in respect of any such postpetition


KE 58274484
Case 19-80064-TLS           Doc 14      Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                       Document     Page 2 of 124



                                           Jurisdiction and Venue

       2.        The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of an order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.        The bases for the relief requested herein are sections 105(a) and 366 of the

Bankruptcy Code, Bankruptcy Rules 6003, and 6004, and Rule 9013-1 of the Nebraska Rules of

Bankruptcy Procedure (the “Local Rules”).

                                            General Background

       5.        The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.




   financing facilities and/or use of cash collateral (the “DIP Documents”), the budget governing any such
   postpetition financing and/or use of cash collateral (the “DIP Budget”); and (b) any and all claims, liens, security
   interests, and priorities granted in connection with such postpetition financing facilities and/or use of cash
   collateral (the “DIP Claims”).


                                                         2
Case 19-80064-TLS             Doc 14      Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                         Document     Page 3 of 124



         6.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

         7.       A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                                    Background

I.       The Utility Services and Utility Companies.

         8.       In connection with the operation of their business and management of their

properties, the Debtors obtain electricity, natural gas, propane, telecommunications, water, waste

management (including sewer and trash), internet, and other similar services (collectively, the

“Utility Services”) from a number of utility companies or brokers (collectively the

“Utility Companies,” and each individually, a “Utility Company”). A list of the Utility Companies

and their affiliates that provide Utility Services to the Debtors as of the Petition Date is attached

hereto as Exhibit A (the “Utility Services List”).3




3
     The inclusion of any entity on, or the omission of any entity from, the Utility Services List is not an admission by
     the Debtors that such entity is, or is not, a utility within the meaning of section 366 of the Bankruptcy Code, and
     the Debtors reserve all rights with respect to any such determination.


                                                           3
Case 19-80064-TLS           Doc 14     Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                      Document     Page 4 of 124



        9.       The Debtors also indirectly remit payment to certain of these Utility Companies

through third parties. Specifically, certain of the Debtors’ landlords (collectively the “Landlords”)

pay various Utility Companies directly for “non-technical” Utility Services such as water, sewer,

power, and janitorial services, and the Debtors, in turn, reimburse the Landlords. 4 The Landlords

directly pay these non-technical Utility Services because the services are tied to the maintenance

and operation of the real estate of the Debtors’ facilities, as opposed to technical Utility Services,

such as more advanced telecommunications and internet services, which the Debtors directly pay.

As such, the Proposed Adequate Assurance (as defined below) does not allocate any amounts

toward these Utility Companies because they do not directly rely on the Debtors for payment for

their services. However, out of an abundance of caution, the relief requested herein is requested

with respect to all Utility Companies providing Utility Services to the Debtors, whether the Utility

Company receives payment directly from the Debtors or indirectly from a third party on behalf of

the Debtors.

        10.      Uninterrupted Utility Services are essential to the Debtors’ ongoing business

operations and hence, the overall success of these chapter 11 cases. The Debtors’ business includes

approximately 367 brick and mortar retail locations, as well as distribution centers, an optical lab,

and corporate offices. These locations require electricity, telecommunications, internet, water,

waste management (including sewer and trash), and other Utility Services to operate. Should any

Utility Company refuse or discontinue service, even for a brief period, the Debtors’ business

operations would be severely disrupted, and such disruption would jeopardize the Debtors’ ability




4
    Specifically, the Landlords provide the Debtors with monthly invoices of suspected charges due to these various
    “non-technical” Utility Companies that provide “non-technical” Utility Services. The Debtors then deposit the
    monthly invoice amounts into designated bank accounts, from which the Landlords draw to fund these utility
    payments.


                                                        4
Case 19-80064-TLS       Doc 14    Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                                 Document     Page 5 of 124



to manage their reorganization efforts. Accordingly, it is essential that the Utility Services

continue uninterrupted during these chapter 11 cases.

       11.     To the best of the Debtors’ knowledge, there are no defaults or arrearages with

respect to the Debtors’ undisputed invoices for prepetition Utility Services. On average, the

Debtors pay approximately $2.583 million each month for Utility Services, calculated as a

historical average payment for the 12-month period ended December 2018. Accordingly, the

Debtors estimate that their cost for Utility Services during the first 21 days of these chapter 11

cases (not including any deposits to be paid) will be approximately $2.26 million. The Debtors

estimate the amount currently held by the Utility Companies as deposits or prepayments is

approximately $150,000 in the aggregate.

       12.     In the ordinary course of business, the Debtors pay certain of the Utility Companies

through third party agents. Specifically, ENGIE Insight, Inc. previously known as ECOVA, Inc.,

Cass Information Systems, Inc., and DRM Waste Management Corp. (collectively, the “Utility

Agents”), pay certain Utility Companies Providers directly for Utility Services on behalf of the

Debtors. In practice, the Utility Companies submit invoices directly to the Utility Agents. In

general, the Utility Agents then bill the Debtors electronically 10 days in advance of the date

payment is due to a particular Utility Company. The Debtors then transfer funds to the Utility

Agents, who in turn pay the Utility Companies on the Debtors’ behalf as payments for Utility

Services come due. The Utility Agents invoice the Debtors for their services on a monthly basis,

separate from the invoices submitted to the Debtors on behalf of the Utility Companies for Utility

Services (collectively, the “Utility Agent Fees”). On average, the Debtors pay approximately

$12,154 in the aggregate per month in Utility Agent Fees.




                                                5
Case 19-80064-TLS              Doc 14      Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                          Document     Page 6 of 124



          13.      The Debtors estimate that approximately $11,324 in prepetition Utility Agent Fees

will become due and owing to the Utility Agents within 21 days after the Petition Date. The

Debtors seek authority to honor any amounts owed on account of prepetition Utility Agent Fees

and to pay any Utility Agent Fees that may arise on a postpetition basis in the ordinary course of

business in accordance with prepetition practices to ensure the Utility Services are uninterrupted.

          14.      The Debtors believe that cash held by the Debtors, generated in the ordinary course

of business, and cash otherwise available to the Debtors will provide sufficient liquidity to pay the

Utility Agents in accordance with prepetition practice during the pendency of these chapter 11

cases.

II.       Proposed Adequate Assurance of Payment.

          15.      The Debtors intend to pay postpetition obligations owed to the Utility Companies

in a timely manner. Cash held by the Debtors, cash generated in the ordinary course of business,

and cash otherwise available to the Debtors will provide sufficient liquidity to pay the Debtors’

Utility Service obligations in accordance with prepetition practice. 5

          16.      To provide additional assurance of payment, the Debtors propose to deposit

$1.29 million (the “Adequate Assurance Deposit”) for the benefit of the Utility Companies.

The Adequate Assurance Deposit represents an amount sufficient to cover two weeks of the

Debtors’ average monthly cost of Utility Services, calculated as a historical average payment for

the 12-month period ended December 2018, less the amount of Prepetition Deposits held by the

Utility Companies. The Adequate Assurance Deposit will be held for the benefit of the Utility


5
      The relief sought herein would be subject to: (a) any order approving the Debtors’ use of cash collateral and/or
      any postpetition financing facilities (the “DIP Order”), the documentation in respect of any such postpetition
      financing facilities and/or use of cash collateral (the “DIP Documents”), the budget governing any such
      postpetition financing and/or use of cash collateral (the “DIP Budget”); and (b) any and all claims, liens, security
      interests, and priorities granted in connection with such postpetition financing facilities and/or use of cash
      collateral (the “DIP Claims”).


                                                            6
Case 19-80064-TLS       Doc 14    Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                                 Document     Page 7 of 124



Companies (the “Adequate Assurance Account”) for the duration of these chapter 11 cases and

may be applied to any postpetition defaults in payment to the Utility Companies.

The Adequate Assurance Deposit will be held by the Debtors, and the Debtors’ creditors will have

no lien on any Adequate Assurance Deposit to the extent not returned to the Debtors pursuant to

the terms set forth in the Order or the Adequate Assurance Account.

       17.     The Debtors, however, shall have the right to reduce the Adequate Assurance

Deposit to the extent: (a) the Adequate Assurance Deposit includes an amount on account of a

Utility Company that the Debtors subsequently determine should be removed from the Utility

Services List; (b) a Utility Company and/or corresponding account has been removed from the

Utility Services List because the Debtors no longer operate the location that was previously

serviced by such Utility Company; (c) that any Utility Company has instead been provided with a

letter of credit or some other form of security acceptable to the Utility Company; or (d) an

Additional Adequate Assurance Request (as defined below) is properly served by a Utility

Company and any settlement results in such Utility Company’s removal from the Utility Services

List or in the payment of alternate assurance to the Utility Company.

       18.     The Debtors submit that the Adequate Assurance Deposit, in conjunction with the

Debtors’ ability to pay for future utility services in accordance with prepetition practice

(collectively, the “Proposed Adequate Assurance”), constitutes sufficient adequate assurance to

the Utility Companies in full satisfaction of section 366 of the Bankruptcy Code.

III.   The Adequate Assurance Procedures.

       19.     In light of the severe consequences to the Debtors’ businesses and operations that

would result from any interruption in Utility Services, but recognizing the right of the

Utility Companies to evaluate the Proposed Adequate Assurance, if a Utility Company believes



                                                7
Case 19-80064-TLS       Doc 14    Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                                 Document     Page 8 of 124



additional adequate assurance is required, it may request such assurance pursuant to the following

procedures (the “Adequate Assurance Procedures”):

               a.     The Debtors will serve a copy of this Motion and the order granting the
                      relief requested herein to each Utility Company within 10 business days
                      after entry of the order by the Court.

               b.     Subject to paragraphs (c)–(l) below, the Debtors will deposit the
                      Adequate Assurance Deposit, in the aggregate amount of $1.29 million, in
                      the Adequate Assurance Account as soon as practicable after entry of the
                      order granting this Motion.

               c.     Each Utility Company shall be entitled to their pro rata share, based on the
                      Debtors historical average payment for the 12-month period ended
                      December 2018, of the funds in the Adequate Assurance Account.

               d.     If an amount relating to Utility Services provided postpetition by a
                      Utility Company is unpaid, and remains unpaid beyond any applicable
                      grace period, such Utility Company may request a disbursement from the
                      Adequate Assurance Account by giving notice to: (i) the Debtors, Specialty
                      Retail Shops Holding Corp., 700 Pilgrim Way, Green Bay, Wisconsin,
                      54304, Attn: Russell L. Steinhorst, Chief Executive Officer; (ii) proposed
                      counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago,
                      Illinois 60654, Attn: Travis Bayer, Esq., and Jamie Netznik, Esq.; Kirkland
                      & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
                      Attn: Steven Serajeddini, Esq. (iii) proposed co-counsel to the Debtors,
                      McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,
                      Nebraska 68102, Attn: James Niemeier, Esq.; (iv) the Office of the United
                      States Trustee for the District of Nebraska, 111 S. 18th Plz #1125, Omaha,
                      Nebraska 68102, Attn: Jerry Jensen, Esq.; (v) counsel to Wells Fargo Bank,
                      N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169,
                      Attn: Chad Simon, Esq.; (vi) counsel to any committee appointed in these
                      cases; and (vii) to the extent not listed herein, those parties requesting notice
                      pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The
                      Debtors shall honor such request within 5 business days after the date the
                      request is received by the Debtors, subject to the ability of the Debtors and
                      any such requesting Utility Company to resolve any dispute regarding such
                      request without further order of the Court. To the extent a Utility Company
                      receives a disbursement from the Adequate Assurance Account, the Debtors
                      shall replenish the Adequate Assurance Account in the amount disbursed.

               e.     The portion of the Adequate Assurance Deposit attributable to each
                      Utility Company (including any additional amount deposited upon request
                      of any applicable Utility Company) shall be returned to the Debtors, no later
                      than 5 business days following the earlier of (i) reconciliation and payment
                      by the Debtors of the Utility Company’s final invoice in accordance with

                                                 8
Case 19-80064-TLS     Doc 14    Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                               Document     Page 9 of 124



                    applicable nonbankruptcy law following the Debtors’ termination of Utility
                    Services from such Utility Company or (ii) the effective date of any chapter
                    11 plan confirmed in these chapter 11 cases.

           f.       Any Utility Company desiring additional assurances of payment in the form
                    of deposits, prepayments, or otherwise must serve a request for additional
                    assurance (an “Additional Assurance Request”) on the Notice Parties.

           g.       Any Additional Assurance Request must (i) be in writing, (ii) identify the
                    location for which the Utility Services are provided, (iii) summarize the
                    Debtors’ payment history relevant to the affected account(s), including any
                    information related to Prepetition Deposits held, (iv) explain why the Utility
                    Company believes the Proposed Adequate Assurance is not sufficient
                    adequate assurance of future payment, and (v) provide evidence that the
                    Debtors have a direct obligation to the Utility Company.

           h.       Unless and until a Utility Company timely files an objection or serves an
                    Additional Assurance Request, such Utility Company shall be: (i) deemed
                    to have received adequate assurance of payment “satisfactory” to such
                    Utility Company in compliance with section 366 of the Bankruptcy Code;
                    and (ii) forbidden to discontinue, alter, or refuse services to, or discriminate
                    against, the Debtors on account of any unpaid prepetition charges, or require
                    additional assurance of payment other than the Proposed Adequate
                    Assurance.

           i.       Upon the Debtors receipt of any Additional Assurance Request, the Debtors
                    shall promptly negotiate with such Utility Company to resolve such Utility
                    Company’s Additional Assurance Request.

           j.       The Debtors may, without further order from the Court, resolve any
                    Additional Assurance Request by mutual agreement with a
                    Utility Company and, the Debtors may, in connection with any such
                    agreement, provide a Utility Company with additional adequate assurance
                    of payment, including, but not limited to, cash deposits, prepayments, or
                    other forms of security if the Debtors determine, in consultation with
                    counsel to the agents under the Debtors’ postpetition financing facilities,
                    that such additional adequate assurance is reasonable.

           k.       If the Debtors and the Utility Company are not able to reach an alternative
                    resolution within 14 days of receipt of the Additional Assurance Request,
                    the Debtors will request a hearing before the Court at the next regularly
                    scheduled omnibus hearing to determine the adequacy of assurances of
                    payment with respect            to a particular Utility Company
                    (the “Determination Hearing”) pursuant to section 366(c)(3) of the
                    Bankruptcy Code.




                                               9
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                               Document    Page 10 of 124



               l.      Pending resolution at any such Determination Hearing, the Utility Company
                       filing such Additional Assurance Request shall be prohibited from altering,
                       refusing, or discontinuing Utility Services to the Debtors on account of
                       unpaid charges for prepetition services or on account of any objections to
                       the Proposed Adequate Assurance.

               m.      The Adequate Assurance Deposit deposited into the Adequate Assurance
                       Account on behalf of any Utility Company (including any additional
                       amount deposited upon request of any applicable Utility Company) will be
                       returned to the Debtors, less any amounts owed on account of unpaid,
                       postpetition Utility Services, by no later than 5 business days following the
                       earlier of the date upon which (i) a chapter 11 plan becomes effective after
                       being confirmed in these chapter 11 cases or (ii) the Debtors provide notice
                       to a Utility Company that services provided to the Debtors by such Utility
                       Company no longer will be needed.

       20.     The Adequate Assurance Procedures set forth a streamlined process for

Utility Companies to address potential concerns with respect to the Proposed Adequate Assurance,

while allowing the Debtors to administer their chapter 11 estates without interruption. More

specifically, the Adequate Assurance Procedures permit a Utility Company to object to the

Proposed Adequate Assurance by serving an Adequate Assurance Request upon certain

Notice Parties. The Debtors, in their discretion, may then resolve any Adequate Assurance

Request by mutual agreement with the Utility Company and without further order of the Court. If

the Adequate Assurance Request cannot be resolved by mutual agreement, the Debtors may seek

Court resolution of the Adequate Assurance Request.

       21.     Absent compliance with the Adequate Assurance Procedures, the Debtors request

that the Utility Companies, including those subsequently added to the Utility Services List, be

forbidden from altering, refusing, or discontinuing service or requiring additional assurance of

payment other than the Proposed Adequate Assurance, pending entry of a final order approving

the relief requested herein.




                                                10
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                               Document    Page 11 of 124



IV.    Modifications to the Utility Services List.

       22.     To the extent the Debtors identify new or additional Utility Companies or

discontinue services from existing Utility Companies, the Debtors seek authority to add or remove

parties from the Utility Services List. For any Utility Company that is subsequently added to the

Utility Services List, the Debtors will serve such Utility Company with a copy of the Court’s order

regarding Utility Services, including the Adequate Assurance Procedures. The Debtors request

that the terms of such Utility Services order and the Adequate Assurance Procedures apply to any

subsequently identified Utility Company.

                                         Basis for Relief

       23.     Section 366 of the Bankruptcy Code protects a debtor against the immediate

termination or alteration of utility services after the Petition Date.      See 11 U.S.C. § 366.

Section 366(c) of the Bankruptcy Code requires the debtor to provide “adequate assurance” of

payment for postpetition services in a form “satisfactory” to the utility company within thirty days

of the petition, or the utility company may alter, refuse, or discontinue service. 11 U.S.C.

§ 366(c)(2). Section 366(c)(1) of the Bankruptcy Code provides a non-exhaustive list of examples

for what constitutes “assurance of payment.” 11 U.S.C. § 366(c)(1). Although assurance of

payment must be “adequate,” it need not constitute an absolute guarantee of the debtors’ ability to

pay. See, e.g., In re Great Atl. & Pac. Tea Co., No. 11-1338 (CS) 2011 WL 5546954, at *5 (Bankr.

S.D.N.Y. Nov. 14, 2011) (finding that “[c]ourts will approve an amount that is adequate enough

to insure against unreasonable risk of nonpayment, but are not required to give the equivalent of a

guaranty of payment in full”); In re Caldor, Inc., 199 B.R. 1, 3 (S.D.N.Y. 1996) (“Section 366(b)

requires . . . ‘adequate assurance’ of payment. The statute does not require an absolute guarantee

of payment.” (citation omitted)), aff’d sub nom. Va. Elec. & Power Co. v. Caldor, Inc., 117 F.3d

646 (2d Cir. 1997).

                                                11
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                Document    Page 12 of 124



       24.     When considering whether a given assurance of payment is “adequate,” the Court

should examine the totality of the circumstances to make an informed decision as to whether the

Utility Company will be subject to an unreasonable risk of nonpayment. See In re Keydata Corp.,

12 B.R. 156, 158 (B.A.P. 1st Cir. 1981) (citing In re Cunha, 1 B.R. 330 (Bankr. E.D. Va. 1979));

In re Adelphia Bus. Solutions, Inc., 280 B.R. 63, 82–83 (Bankr. S.D.N.Y. 2002). In determining

the level of adequate assurance, however, “a bankruptcy court must focus upon the need of the

utility for assurance, and . . . require that the debtor supply no more than that, since the debtor

almost perforce has a conflicting need to conserve scarce financial resources.” Va. Elec. & Power

Co., 117 F.3d at 650 (internal quotations omitted) (citing In re Penn Jersey Corp., 72 B.R. 981,

985 (Bankr. E.D. Pa. 1987)); see also Great Atl. & Pac., 2011 WL 5546954, at *5–6 (holding that

no additional adequate assurance deposit was necessary where such deposit would impose an

unreasonable burden on reorganizing debtors). Accordingly, demands by a Utility Company for a

guarantee of payment should be refused when the Debtors’ specific circumstances already afford

adequate assurance of payment. See Great Atl. & Pac., 2011 WL 5546954, at *5–6 (holding that

no additional adequate assurance deposit was necessary where such deposit would impose an

unreasonable burden on reorganizing debtors); In re Penn. Cent. Transp. Co., 467 F.2d 100, 103–

04 (3d Cir. 1972) (affirming bankruptcy court’s ruling that no utility deposits were necessary

where such deposits likely would “jeopardize the continuing operation of the debtor merely to give

further security to suppliers who already are reasonably protected”).

       25.     Here, the Utility Companies are adequately assured against any risk of nonpayment

for future services; especially in light of the Debtors history of paying all utility bills on time and

in the ordinary course. The Adequate Assurance Deposit and the Debtors’ ongoing ability to meet

obligations as they come due in the ordinary course, and the indirect payments being made by the



                                                  12
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                Document    Page 13 of 124



Landlords on behalf of the Debtors to various Utility Companies, provide assurance of the Debtors’

payment of their future obligations.        Without the Adequate Assurance Procedures, a utility

company could delay a request for adequate assurances until the last minute in an attempt to force

the Debtors to agree to its request or face cessation of essential services. See In re Circuit City

Stores, Inc., No. 08-35653, 2009 WL 484553, at *5 (Bankr. E.D. Va. Jan. 14, 2009). The orderly

process contemplated by this Motion is necessary for the Debtors’ smooth transition into chapter

11, and it will establish a fair process to ensure that all parties act in good faith. E.g. id.; cf. In re

Monroe Well Serv., Inc., 83 B.R. 317, 321–22 (Bankr. E.D. Pa. 1988) (noting that without utility

service the debtors “would have to cease operations” and that section 366 of the Bankruptcy Code

“was intended to limit the leverage held by utility companies, not increase it”).

        26.     Courts are permitted to fashion reasonable procedures, such as the

Adequate Assurance Procedures proposed herein, to implement the protections afforded under

section 366 of the Bankruptcy Code. See, e.g., Circuit City 2009 WL 484553, at *5 (stating that

“[t]he plain language of § 366 of the Bankruptcy Code allows the Court to adopt the Procedures

set forth in the Utility Order”); Potomac Elec. Power Co. v. Rowe Cos., No. 06-1464,

2007 WL 656897, at *1 (E.D. Va. Feb. 26, 2007) (upholding the bankruptcy court’s entry of

adequate assurance procedures). Such procedures are important because, without them, the

Debtors “could be forced to address numerous requests by utility companies in an unorganized

manner at a critical period in their efforts to reorganize.”

        27.     Moreover, notwithstanding a determination that the Proposed Adequate Assurance

constitutes sufficient adequate assurance, any rights the Utility Companies believe they have under

sections 366(b) and (c)(2) of the Bankruptcy Code are wholly preserved under the Adequate

Assurance Procedures. See Circuit City, 2009 WL 484553, at *5–6. The Utility Companies still



                                                   13
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                          Desc Main
                                  Document    Page 14 of 124



may choose, in accordance with the Adequate Assurance Procedures, to request modification of

the Proposed Adequate Assurance. See id. at *6. The Adequate Assurance Procedures, however,

avoid a haphazard and chaotic process whereby each Utility Company could make an extortionate,

last-minute demand for adequate assurance that would force the Debtors to pay under the threat of

losing critical Utility Services. See id. at *5.

        28.      Because the Adequate Assurance Procedures are reasonable and in accord with the

purposes of section 366 of the Bankruptcy Code, the Court should grant the relief requested herein.

Indeed, similar procedures have been approved by courts in this district. See, e.g., In re Gordmans

Stores, Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Mar., 29, 2017) (approving payment of equal

to two weeks of utility service into segregated interest bearing account as adequate assurance to

utility companies); In re Pawn Am., LLC, No. 17-31145 (RJK) (Bankr. D. Minn. Apr. 14, 2017)

(same); In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017)

(approving payment of third party agent fees and payment of equal to two weeks of utility service

into segregated interest bearing account as adequate assurance to utility companies); In re THI

Hockey, Inc., No. 16-44815 (CER) (Bankr. E.D. Mo. July 8, 2016) (approving payment of equal

to two weeks of utility service into segregated interest bearing account as adequate assurance to

utility providers); In re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. Apr. 15,

2016) (same); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) (same).6

        29.      Further, the Court possesses the power, under section 105(a) of the

Bankruptcy Code, to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.”               The Adequate Assurance Procedures and the



6
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       14
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                Document    Page 15 of 124



Proposed Adequate Assurance are necessary and appropriate to carry out the provisions of the

Bankruptcy Code, particularly section 366 thereof. Accordingly, the Court should exercise its

powers under sections 366 and 105(a) of the Bankruptcy Code and approve both the

Adequate Assurance Procedures and the Proposed Adequate Assurance.

         Processing of Checks and Electronic Fund Transfers Should Be Authorized

       30.     The Debtors have sufficient funds to pay the amounts described in this Motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations,

debtor-in-possession financing, and anticipated access to cash collateral. In addition, under the

Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Utility Services.

Accordingly, the Debtors believe that checks or wire transfer requests, other than those relating to

authorized payments, will not be honored inadvertently. Therefore, the Debtors respectfully

request that the Court authorize all applicable financial institutions, when requested by the Debtors,

to receive, process, honor, and pay any and all checks or wire transfer requests in respect of the

relief requested in this Motion.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       31.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, the Court should: (a) approve the Debtors’ Proposed Adequate

Assurance payment for future utility services; (b) prohibit Utility Companies from altering,

refusing, or discontinuing services; (c) approve the Debtors’ proposed procedures for resolving

Adequate Assurance Requests; and (d) grant the other relief requested herein, because such relief

is integral to the Debtors’ ability to transition their operations into these chapter 11 cases. Failure

to receive such authorization and other relief during the first 21 days of these chapter 11 cases

                                                  15
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                               Document    Page 16 of 124



would severely disrupt the Debtors’ operations at this critical juncture. For the reasons discussed

herein, the relief requested is necessary in order for the Debtors to operate their businesses in the

ordinary course and preserve the ongoing value of the Debtors’ operations and maximize the value

of their estates for the benefit of all stakeholders. The Motion requests relief from procedural rules

and requirements that pertain to matters of immediate significance or which involve deadlines

sooner than 21 days after the Petition Date. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable” standard of Bankruptcy Rule 6003 to support granting

the relief requested herein.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       32.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       33.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;

(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an

                                                 16
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                 Desc Main
                               Document    Page 17 of 124



admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.

                                               Notice

       34.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; (j) the Utility Companies; and (k) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       35.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                 17
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                                Document    Page 18 of 124



       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019         /s/ Michael T. Eversden
 Omaha, Nebraska                James J. Niemeier (NE Bar No. 18838)
                                Michael T. Eversden (NE Bar No. 21941)
                                Lauren R. Goodman (NE Bar No. 24645)
                                MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                First National Tower, Suite 3700
                                1601 Dodge Street
                                Omaha, Nebraska 68102
                                Telephone:      (402) 341-3070
                                Facsimile:      (402) 341-0216
                                Email:          jniemeier@mcgrathnorth.com
                                                meversden@mcgrathnorth.com
                                                lgoodman@mcgrathnorth.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                Travis M. Bayer (pro hac vice pending)
                                Jamie Netznik (pro hac vice pending)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:       (312) 862-2000
                                Facsimile:       (312) 862-2200
                                Email:           james.sprayregen@kirkland.com
                                                 patrick.nash@kirkland.com
                                                 travis.bayer@kirkland.com
                                                 jamie.netznik@kirkland.com
                                - and -
                                Steven Serajeddini (pro hac vice pending)
                                Daniel Rudewicz (pro hac vice pending)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:     (212) 446-4800
                                Facsimile:     (212) 446-4900
                                Email:         steven.serajeddini@kirkland.com
                                               daniel.rudewicz@kirkland.com

                                Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13   Desc Main
                          Document    Page 19 of 124
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13   Desc Main
                          Document    Page 20 of 124



                                    Exhibit A
                              Utility Services List




                                       20
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                            Desc Main
                                   Document    Page 21 of 124

                                              Utility Services List

  Location   Vendor Name                       Account #              Service Type   Address
  #
  00000      Constellation NewEnergy Gas       BG-150448-Image        Natural Gas    P.O. Box 5473, Carol Stream, IL
             Div LLC/5473                                                            60197-5473
  00000      CenterPoint Energy                32712 - Image          Natural Gas    23970 Network Place, Chicago,
             Services/23970                                                          IL 60673-1239
  00000      City of Andrews, TX               15-0040-01 Image       Water          111 Logsdon, Andrews, TX
                                               Only                                  79714
  00001      Wisconsin Public Service          0402306289-00011       Electric       P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00001      Wisconsin Public Service          0402306289-00030       Electric       P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00001      Wisconsin Public Service          0402306289-00017       Electric       P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00001      Wisconsin Public Service          0402306289-00012       Natural Gas    P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00001      Wisconsin Public Service          0402306289-00030       Natural Gas    P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00001      Green Bay Water Utility           00034758-22R           Other          P.O. Box 1210, Green Bay, WI
                                                                      Services       54305
  00001      Green Bay Water Utility           00006549-01            Sewer          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00034710-03            Sewer          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00006550-01            Sewer          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00034758-22R           Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00031990-01            Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00006549-01            Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00034710-03            Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00006550-01            Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00001      Green Bay Water Utility           00031970-01            Water          P.O. Box 1210, Green Bay, WI
                                                                                     54305
  00002      Wisconsin Public Service          0402306289-00001       Electric       P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00002      Wisconsin Public Service          0402306289-00001       Natural Gas    P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00002      Ashwaubenon Water & Sewer         00100556-10            Sewer          P.O. Box 187, Green Bay, WI
             Utility                                                                 54305-0187
  00002      Ashwaubenon Water & Sewer         00100556-10            Water          P.O. Box 187, Green Bay, WI
             Utility                                                                 54305-0187
  00003      Manitowoc Public Utilities, WI    112737                 Electric       P.O. Box 41, Manitowoc, WI
                                                                                     54221-0041
  00003      Manitowoc Public Utilities, WI    112738                 Electric       P.O. Box 41, Manitowoc, WI
                                                                                     54221-0041
  00003      Wisconsin Public Service          0402306289-00014       Natural Gas    P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00003      Manitowoc Public Utilities, WI    119458                 Sewer          P.O. Box 41, Manitowoc, WI
                                                                                     54221-0041
  00003      Manitowoc Public Utilities, WI    119458                 Water          P.O. Box 41, Manitowoc, WI
                                                                                     54221-0041
  00004      Wisconsin Public Service          0402306289-00033       Electric       P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
  00004      Wisconsin Public Service          0402306289-00033       Natural Gas    P.O. Box 3140, Milwaukee, WI
                                                                                     53201-3140
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                  Document    Page 22 of 124

  00004   Green Bay Water Utility       00032626-01        Sewer         P.O. Box 1210, Green Bay, WI
                                                                         54305
  00004   Green Bay Water Utility       00032651-01        Water         P.O. Box 1210, Green Bay, WI
                                                                         54305
  00004   Green Bay Water Utility       00032625-01        Water         P.O. Box 1210, Green Bay, WI
                                                                         54305
  00004   Green Bay Water Utility       00032626-01        Water         P.O. Box 1210, Green Bay, WI
                                                                         54305
  00005   Wisconsin Public Service      0402306289-00019   Electric      P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00005   Wisconsin Public Service      0402306289-00019   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00005   DePere Water Dept. WI         10603500-00        Sewer         P.O. Box 247, Green Bay, WI
                                                                         54305
  00005   DePere Water Dept. WI         10603600-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  00005   DePere Water Dept. WI         10603500-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  00007   XCEL Energy:Northern States   XX-XXXXXXX-4       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                      Minneapolis, MN 55484-9477
  00007   XCEL Energy:Northern States   XX-XXXXXXX-4       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                      Minneapolis, MN 55484-9477
  00007   La Crosse Water Utility       2035160-01         Sewer         400 La Crosse Street City Hall,
                                                                         La Crosse, WI 54601
  00007   La Crosse Water Utility       2035160-01         Water         400 La Crosse Street City Hall,
                                                                         La Crosse, WI 54601
  00008   Wisconsin Public Service      0402306289-00002   Electric      P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00008   Wisconsin Public Service      0402306289-00010   Electric      P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00008   Wisconsin Public Service      0402306289-00010   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00008   Wisconsin Public Service      0402306289-00002   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00008   Wisconsin Public Service      0402306289-00010   Other         P.O. Box 3140, Milwaukee, WI
                                                           Services      53201-3140
  00008   Rothschild Utilities          000-5960-00        Sewer         211 Grand Avenue, Rothschild,
                                                                         WI 54474-1199
  00008   Rothschild Utilities          000-6030-00        Sewer         211 Grand Avenue, Rothschild,
                                                                         WI 54474-1199
  00008   Rothschild Utilities          000-6030-00        Water         211 Grand Avenue, Rothschild,
                                                                         WI 54474-1199
  00008   Rothschild Utilities          000-5960-00        Water         211 Grand Avenue, Rothschild,
                                                                         WI 54474-1199
  00009   Marshfield Utilities - WI     280733             Electric      P.O. Box 670, Marshfield, WI
                                                                         54449-0727
  00009   Marshfield Utilities - WI     218099             Electric      P.O. Box 670, Marshfield, WI
                                                                         54449-0727
  00009   WE Energies/Wisconsin         4845-860-820       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00009   Marshfield Utilities - WI     164316             Sewer         P.O. Box 670, Marshfield, WI
                                                                         54449-0727
  00009   Marshfield Utilities - WI     164316             Water         P.O. Box 670, Marshfield, WI
                                                                         54449-0727
  00010   Marquette Board of Light &    505-1485.000       Electric      2200 Wright St, Marquette, MI
          Power MI                                                       49855
  00010   Marquette Board of Light &    505-2101.000       Electric      2200 Wright St, Marquette, MI
          Power MI                                                       49855
  00010   Semco Energy Gas Company      0239868.500        Natural Gas   P.O. Box 740812, Cincinnati,
                                                                         OH 45274-0812



                                                     2
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                 Document    Page 23 of 124

  00010   Marquette Board of Light &          505-2101.000        Other         2200 Wright St, Marquette, MI
          Power MI                                                Services      49855
  00010   City of Marquette Utility Billing   5560164001          Sewer         300 West Barraga, Marquette,
                                                                                MI 49855-4763
  00010   City of Marquette Utility Billing   680018001           Sewer         300 West Barraga, Marquette,
                                                                                MI 49855-4763
  00010   City of Marquette Utility Billing   680018001           Water         300 West Barraga, Marquette,
                                                                                MI 49855-4763
  00011   Constellation NewEnergy/4640        2724100             Electric      P.O. Box 4640 Bank Of America
                                                                                Lockbox Service, Carol Stream,
                                                                                IL 60197-4640
  00011   WE Energies/Wisconsin               8254-861-177        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                          Milwaukee, WI 53290-0001
  00011   DTE Energy/630795/740786            9100 220 8746 4     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                                OH 45263-0795
  00011   City of Kingsford, MI               CARP-000500-0000-   Sewer         305 S Carpenter Ave, Kingsford,
                                              01                                MI 49802
  00011   City of Kingsford, MI               CARP-000500-0000-   Water         305 S Carpenter Ave, Kingsford,
                                              01                                MI 49802
  00012   Water Works & Lighting Comm         900045000           Electric      P.O. Box 399, Wisconsin
          (WW&LC)                                                               Rapids, WI 54495-0399
  00012   WE Energies/Wisconsin               4862-894-955        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                          Milwaukee, WI 53290-0001
  00012   Water Works & Lighting Comm         206921000           Sewer         P.O. Box 399, Wisconsin
          (WW&LC)                                                               Rapids, WI 54495-0399
  00012   Water Works & Lighting Comm         113055000           Sewer         P.O. Box 399, Wisconsin
          (WW&LC)                                                               Rapids, WI 54495-0399
  00012   Water Works & Lighting Comm         113054000           Sewer         P.O. Box 399, Wisconsin
          (WW&LC)                                                               Rapids, WI 54495-0399
  00012   Water Works & Lighting Comm         206921000           Water         P.O. Box 399, Wisconsin
          (WW&LC)                                                               Rapids, WI 54495-0399
  00014   Alliant Energy/WP&L                 0712000000          Electric      P.O. Box 3062, Cedar Rapids,
                                                                                IA 52406-3062
  00014   Alliant Energy/WP&L                 9014440000          Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                                IA 52406-3062
  00014   Beaver Dam Water Utility            8.0182.00           Sewer         205 South Lincoln Avenue
                                                                                Water & Wastewater Bill,
                                                                                Beaver Dam, WI 53916
  00014   Beaver Dam Water Utility            8.0182.00           Water         205 South Lincoln Avenue
                                                                                Water & Wastewater Bill,
                                                                                Beaver Dam, WI 53916
  00015   WE Energies/Wisconsin               7671-273-516        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                          Milwaukee, WI 53290-0001
  00015   WE Energies/Wisconsin               0052-125-989        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                          Milwaukee, WI 53290-0001
  00015   WE Energies/Wisconsin               0279-734-486        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                          Milwaukee, WI 53290-0001
  00015   City of Appleton, WI                100-172-200         Sewer         P.O. Box 1217, Appleton, WI
                                                                                54912
  00015   City of Appleton, WI                100-172-200         Water         P.O. Box 1217, Appleton, WI
                                                                                54912
  00016   City of Escanaba-Utilities          1-06-0000-00        Electric      P.O. Box 948, Escanaba, MI
                                                                                49829
  00016   DTE Energy/630795/740786            9100 220 8734 0     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                                OH 45263-0795
  00016   City of Escanaba-Utilities          1-06-0000-00        Sewer         P.O. Box 948, Escanaba, MI
                                                                                49829
  00016   City of Escanaba-Utilities          1-06-0000-00        Water         P.O. Box 948, Escanaba, MI
                                                                                49829
  00017   City of St. Cloud, MN               0014888             Electric      P.O. Box 1501, St. Cloud, MN
                                                                                56302-1501


                                                          3
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                 Desc Main
                                  Document    Page 24 of 124

  00017    XCEL Energy:Northern States   XX-XXXXXXX-7     Electric      P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00017    XCEL Energy:Northern States   XX-XXXXXXX-7     Electric      P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00017    XCEL Energy:Northern States   XX-XXXXXXX-7     Natural Gas   P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00017    City of St. Cloud, MN         0014888          Sewer         P.O. Box 1501, St. Cloud, MN
                                                                        56302-1501
  00017    City of St. Cloud, MN         0014888          Water         P.O. Box 1501, St. Cloud, MN
                                                                        56302-1501
  00018    WE Energies/Wisconsin         4801-583-633     Electric      P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  00018    WE Energies/Wisconsin         9001-066-734     Natural Gas   P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  00018    West Bend Water Utility       37.1689.00       Sewer         1115 South Main Street, West
                                                                        Bend, WI 53095
  00018    West Bend Water Utility       37.1689.00       Water         1115 South Main Street, West
                                                                        Bend, WI 53095
  00019    WE Energies/Wisconsin         1490-620-339     Electric      P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  00019    WE Energies/Wisconsin         5079-725-513     Natural Gas   P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  00019    Watertown Water Dept          23-033000-00     Sewer         P.O. Box 477, Watertown, WI
                                                                        53094
  00019    Watertown Water Dept          23-033000-00     Water         P.O. Box 477, Watertown, WI
                                                                        53094
  00020    XCEL Energy:Northern States   XX-XXXXXXX-5     Electric      P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00020    XCEL Energy:Northern States   XX-XXXXXXX-3     Electric      P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00020    XCEL Energy:Northern States   XX-XXXXXXX-6     Natural Gas   P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00020    La Crosse Water Utility       3021500-01       Sewer         400 La Crosse Street City Hall,
                                                                        La Crosse, WI 54601
  00020    La Crosse Water Utility       3021500-01       Water         400 La Crosse Street City Hall,
                                                                        La Crosse, WI 54601
  000216   WE Energies/Wisconsin         9066-171-603     Electric      P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  000216   WE Energies/Wisconsin         2231-865-724     Electric      P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  000216   WE Energies/Wisconsin         9066-171-603     Natural Gas   P.O. Box 90001 @ We Energy,
           Electric/Gas                                                 Milwaukee, WI 53290-0001
  000216   City of Mequon, WI            177101           Sewer         11333 Cederburg Rd, Mequon,
                                                                        WI 53092
  000216   City of Mequon, WI            177101           Water         11333 Cederburg Rd, Mequon,
                                                                        WI 53092
  00021    City of Mankato, MN           85-5031          Electric      P.O. Box 860055, Minneapolis,
                                                                        MN 55486-0055
  00021    XCEL Energy:Northern States   XX-XXXXXXX-5     Electric      P.O. Box 9477 @ Xcel Energy,
           Power Co.                                                    Minneapolis, MN 55484-9477
  00021    CenterPoint Energy            6043404-0        Natural Gas   P.O. Box 4671, Houston, TX
           Minnegasco/4671                                              77210-4671
  00021    City of Mankato, MN           14-0429          Sewer         P.O. Box 860055, Minneapolis,
                                                                        MN 55486-0055
  00021    City of Mankato, MN           85-5031          Sewer         P.O. Box 860055, Minneapolis,
                                                                        MN 55486-0055
  00021    City of Mankato, MN           85-5031          Water         P.O. Box 860055, Minneapolis,
                                                                        MN 55486-0055
  00021    City of Mankato, MN           17-0153          Water         P.O. Box 860055, Minneapolis,
                                                                        MN 55486-0055



                                                      4
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 25 of 124

  00021   City of Mankato, MN               14-0429           Water         P.O. Box 860055, Minneapolis,
                                                                            MN 55486-0055
  00022   NorthWestern Energy, MT           2580511-0         Electric      11 E Park St, Butte, MT 59701-
                                                                            1711
  00022   NorthWestern Energy, MT           2580511-0         Natural Gas   11 E Park St, Butte, MT 59701-
                                                                            1711
  00022   NorthWestern Energy, MT           2580511-0         Other         11 E Park St, Butte, MT 59701-
                                                              Services      1711
  00022   City of Mitchell, SD              03-305414-00      Sewer         612 North Main Street, Mitchell,
                                                                            SD 57301
  00022   City of Mitchell, SD              03-305413-00      Water         612 North Main Street, Mitchell,
                                                                            SD 57301
  00022   City of Mitchell, SD              03-305414-00      Water         612 North Main Street, Mitchell,
                                                                            SD 57301
  00023   Hutchinson Utilities Commission   00010007          Electric      225 Michigan St, Hutchinson,
                                                                            MN 55350-1940
  00023   Hutchinson Utilities Commission   00010007          Natural Gas   225 Michigan St, Hutchinson,
                                                                            MN 55350-1940
  00023   City of Hutchinson, MN            1-680-1250-5-00   Sewer         111 Hassan Street Se Utilities,
                                                                            Hutchinson, MN 55350
  00023   City of Hutchinson, MN            1-680-1250-5-00   Water         111 Hassan Street Se Utilities,
                                                                            Hutchinson, MN 55350
  00024   XCEL Energy:Northern States       XX-XXXXXXX-8      Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-9      Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-3      Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-0      Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-9      Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-0      Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   XCEL Energy:Northern States       XX-XXXXXXX-8      Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00024   City of Eau Claire, WI            14178             Sewer         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            14182             Sewer         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            14184             Sewer         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            34040             Water         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            14178             Water         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            14182             Water         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00024   City of Eau Claire, WI            14184             Water         P.O. Box 1087, Eau Claire, WI
                                                                            54702-1087
  00025   Marshall Municipal Utilities      79-0012-00        Electric      113 South Fourth Street,
                                                                            Marshall, MN 56258-1223
  00025   Great Plains Natural Gas          467 100 2000 2    Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                            58506-5600
  00025   Marshall Municipal Utilities      99-1308-00        Sewer         113 South Fourth Street,
                                                                            Marshall, MN 56258-1223
  00025   Marshall Municipal Utilities      79-0012-00        Sewer         113 South Fourth Street,
                                                                            Marshall, MN 56258-1223
  00025   Marshall Municipal Utilities      79-0012-00        Water         113 South Fourth Street,
                                                                            Marshall, MN 56258-1223



                                                         5
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                 Desc Main
                                   Document    Page 26 of 124

  00026   Alliant Energy/WP&L             7488630000       Electric      P.O. Box 3062, Cedar Rapids,
                                                                         IA 52406-3062
  00026   Alliant Energy/WP&L             7488630000       Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                         IA 52406-3062
  00026   Beloit Utilities                368831           Sewer         P.O. Box 2941 Sewer Service
                                                                         Department, Milwaukee, WI
                                                                         53201-2941
  00026   Beloit Utilities                368831           Water         P.O. Box 2941 Sewer Service
                                                                         Department, Milwaukee, WI
                                                                         53201-2941
  00027   WE Energies/Wisconsin           2206-936-863     Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00027   WE Energies/Wisconsin           9027-357-936     Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00027   Racine Water Utility - WI       30610700         Sewer         P.O. Box 080948 Water &
                                                                         Wastewater Utilities, Racine, WI
                                                                         53408-0948
  00027   Racine Water Utility - WI       WAINV-13305      Water         P.O. Box 080948 Water &
                                                                         Wastewater Utilities, Racine, WI
                                                                         53408-0948
  00027   Racine Water Utility - WI       WAINV-13610      Water         P.O. Box 080948 Water &
                                                                         Wastewater Utilities, Racine, WI
                                                                         53408-0948
  00027   Racine Water Utility - WI       30610700         Water         P.O. Box 080948 Water &
                                                                         Wastewater Utilities, Racine, WI
                                                                         53408-0948
  00028   WE Energies/Wisconsin           1033-779-913     Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00028   WE Energies/Wisconsin           1033-779-913     Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00028   WE Energies/Wisconsin           1033-779-913     Other         P.O. Box 90001 @ We Energy,
          Electric/Gas                                     Services      Milwaukee, WI 53290-0001
  00028   Kimberly Water District         30-5390-00-01    Sewer         515 West Kimberly Avenue,
                                                                         Kimberly, WI 54136
  00028   Kimberly Water District         30-5390-00-01    Water         515 West Kimberly Avenue,
                                                                         Kimberly, WI 54136
  00029   Alliant Energy/WP&L             0726930000       Electric      P.O. Box 3062, Cedar Rapids,
                                                                         IA 52406-3062
  00029   Madison Gas and Electric, WI    11189941         Natural Gas   P.O. Box 1231, Madison, WI
                                                                         53701-1231
  00029   City Treasurer Madison - WI     00011772         Other         P.O. Box 2997 City Treasurer,
                                                           Services      Madison, WI 53701
  00029   City Treasurer Madison - WI     00011772         Sewer         P.O. Box 2997 City Treasurer,
                                                                         Madison, WI 53701
  00029   City Treasurer Madison - WI     00011772         Trash         P.O. Box 2997 City Treasurer,
                                                           (MSW)         Madison, WI 53701
  00029   City Treasurer Madison - WI     00011772         Water         P.O. Box 2997 City Treasurer,
                                                                         Madison, WI 53701
  00030   Alliant Energy/WP&L             8643100000       Electric      P.O. Box 3062, Cedar Rapids,
                                                                         IA 52406-3062
  00030   Alliant Energy/WP&L             8643100000       Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                         IA 52406-3062
  00030   Janesville Water & Wastewater   41057-7595       Sewer         P.O. Box 5005, Janseville, WI
          Utility                                                        53547
  00030   Janesville Water & Wastewater   41057-7595       Water         P.O. Box 5005, Janseville, WI
          Utility                                                        53547
  00031   WE Energies/Wisconsin           0642-585-939     Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00031   WE Energies/Wisconsin           4006-966-038     Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001
  00031   WE Energies/Wisconsin           3896-233-634     Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                   Milwaukee, WI 53290-0001

                                                       6
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 27 of 124

  00031   Kenosha Water Utility          2 22846 0522 999       Sewer         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          2 22845 0522 999       Sewer         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          2 05300 0522 901       Sewer         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          2 22847 0522 999       Sewer         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          5 05300 0522 902       Water         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          2 05300 0522 901       Water         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00031   Kenosha Water Utility          5 05300 0522 903       Water         4401 Green Bay Road, Kenosha,
                                                                              WI 53144
  00032   Madison Gas and Electric, WI   10783306               Electric      P.O. Box 1231, Madison, WI
                                                                              53701-1231
  00032   Madison Gas and Electric, WI   10783306               Natural Gas   P.O. Box 1231, Madison, WI
                                                                              53701-1231
  00032   Monona Water Utility           112101.00              Sewer         5211 Schluter Road, Monona,
                                                                              WI 53716
  00032   Monona Water Utility           112101.00              Water         5211 Schluter Road, Monona,
                                                                              WI 53716
  00033   Menasha Electric & Water       9500970-00             Electric      P.O. Box 340, Menasha, WI
          Utilities                                                           54952-0340
  00033   Menasha Electric & Water       3354660-00             Electric      P.O. Box 340, Menasha, WI
          Utilities                                                           54952-0340
  00033   WE Energies/Wisconsin          8000-415-616           Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                        Milwaukee, WI 53290-0001
  00033   WE Energies/Wisconsin          9497-666-671           Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                        Milwaukee, WI 53290-0001
  00033   Menasha Electric & Water       3354660-00             Other         P.O. Box 340, Menasha, WI
          Utilities                                             Services      54952-0340
  00033   Menasha Electric & Water       9500970-00             Other         P.O. Box 340, Menasha, WI
          Utilities                                             Services      54952-0340
  00033   Fox Crossing Utilities         6301-14782             Sewer         2000 Municipal Drive, Neenah,
                                                                              WI 54956
  00033   Menasha Electric & Water       3354660-00             Sewer         P.O. Box 340, Menasha, WI
          Utilities                                                           54952-0340
  00033   Fox Crossing Utilities         50629-123733           Sewer         2000 Municipal Drive, Neenah,
                                                                              WI 54956
  00033   Fox Crossing Utilities         6301-14782             Water         2000 Municipal Drive, Neenah,
                                                                              WI 54956
  00033   Fox Crossing Utilities         Shopko 033 - Hydrant   Water         2000 Municipal Drive, Neenah,
                                                                              WI 54956
  00033   Fox Crossing Utilities         50629-123733           Water         2000 Municipal Drive, Neenah,
                                                                              WI 54956
  00035   Rochester Public Utilities     300000500219           Electric      P.O. Box 77074, Minneapolis,
                                                                              MN 55480-7774
  00035   Minnesota Energy Resources     0502457735-00001       Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                              53201-3140
  00035   Rochester Public Utilities     300000500219           Sewer         P.O. Box 77074, Minneapolis,
                                                                              MN 55480-7774
  00035   Rochester Public Utilities     300000500219           Water         P.O. Box 77074, Minneapolis,
                                                                              MN 55480-7774
  00036   Rochester Public Utilities     300000507847           Electric      P.O. Box 77074, Minneapolis,
                                                                              MN 55480-7774
  00036   Minnesota Energy Resources     0503287960-00001       Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                              53201-3140
  00036   Rochester Public Utilities     300000507847           Sewer         P.O. Box 77074, Minneapolis,
                                                                              MN 55480-7774



                                                      7
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                   Document    Page 28 of 124

  00036   Rochester Public Utilities      500000503513       Water         P.O. Box 77074, Minneapolis,
                                                                           MN 55480-7774
  00036   Rochester Public Utilities      300000507847       Water         P.O. Box 77074, Minneapolis,
                                                                           MN 55480-7774
  00037   XCEL Energy:Northern States     XX-XXXXXXX-8       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                        Minneapolis, MN 55484-9477
  00037   XCEL Energy:Northern States     XX-XXXXXXX-8       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                        Minneapolis, MN 55484-9477
  00037   Village of Lake Hallie Public   311.00             Water         13034 County Highway Oo,
          Works                                                            Chippewa Falls, WI 54729
  00037   Village of Lake Hallie Public   267                Water         13034 County Highway Oo,
          Works                                                            Chippewa Falls, WI 54729
  00038   City of Grand Island, NE        1015464-04927000   Electric      P.O. Box 1928, Grand Island,
                                                                           NE 68802-1928
  00038   CenterPoint Energy              54393              Natural Gas   P.O. Box 301149, Dallas, TX
          Services/301149                                                  75303-1149
  00038   NorthWestern Energy, MT         2628632-8          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00038   City of Grand Island, NE        1015464-04927000   Sewer         P.O. Box 1928, Grand Island,
                                                                           NE 68802-1928
  00038   City of Grand Island, NE        1015464-04927000   Water         P.O. Box 1928, Grand Island,
                                                                           NE 68802-1928
  00039   Lincoln Electric System         536809504          Electric      P.O. Box 2986, Omaha, NE
                                                                           68103-2986
  00039   Lincoln Electric System         245102103          Electric      P.O. Box 2986, Omaha, NE
                                                                           68103-2986
  00039   Lincoln Electric System         536812903          Electric      P.O. Box 2986, Omaha, NE
                                                                           68103-2986
  00039   Constellation NewEnergy Gas     RG-150089          Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00039   Black Hills Energy              6507 8544 05       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00039   Constellation NewEnergy Gas     RG-149823          Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00039   Black Hills Energy              9249 8350 04       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00039   Lincoln Electric System         536809504          Other         P.O. Box 2986, Omaha, NE
                                                             Services      68103-2986
  00039   Lincoln Electric System         245102103          Other         P.O. Box 2986, Omaha, NE
                                                             Services      68103-2986
  00039   Lincoln Electric System         536812903          Other         P.O. Box 2986, Omaha, NE
                                                             Services      68103-2986
  00039   Lincoln Water System            B7027042000000     Sewer         555 South 10Th, Lincoln, NE
                                                                           68508
  00039   Lincoln Water System            B7027042000000     Water         555 South 10Th, Lincoln, NE
                                                                           68508
  00040   MidAmerican Energy Company      16900-15013        Electric      P.O. Box 8020 @ Midamerican
                                                                           Energy Holdings Company,
                                                                           Davenport, IA 52808-8020
  00040   MidAmerican Energy Company      16900-15013        Natural Gas   P.O. Box 8020 @ Midamerican
                                                                           Energy Holdings Company,
                                                                           Davenport, IA 52808-8020
  00040   City of Sioux City, IA/3572     41046-559530       Sewer         P.O. Box 3572, Sioux City, IA
                                                                           51102-3572
  00040   City of Sioux City, IA/3572     41046-559530       Water         P.O. Box 3572, Sioux City, IA
                                                                           51102-3572
  00041   Austin Utilities                960001             Electric      1908 14Th St Ne, Austin, MN
                                                                           55912-4904
  00041   Austin Utilities                960001             Natural Gas   1908 14Th St Ne, Austin, MN
                                                                           55912-4904
  00041   Austin Utilities                960001             Sewer         1908 14Th St Ne, Austin, MN
                                                                           55912-4904

                                                      8
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                   Document    Page 29 of 124

  00041   Austin Utilities                 960001             Water         1908 14Th St Ne, Austin, MN
                                                                            55912-4904
  00042   Wisconsin Public Service         0402306289-00022   Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00042   Wisconsin Public Service         0402306289-00022   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00042   City of Oshkosh, WI              1023-630000.00     Sewer         P.O. Box 1128, Oshkosh, WI
                                                                            54903
  00042   City of Oshkosh, WI              3109-680000.00     Water         P.O. Box 1128, Oshkosh, WI
                                                                            54903
  00042   City of Oshkosh, WI              1023-630000.00     Water         P.O. Box 1128, Oshkosh, WI
                                                                            54903
  00045   Omaha Public Power District      8258488471         Electric      P.O. Box 3995, Omaha, NE
                                                                            68103-0995
  00045   Metropolitan Utilities           112000306138       Natural Gas   P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                 68103-0600
  00045   Metropolitan Utilities           112000306138       Sewer         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                 68103-0600
  00045   Metropolitan Utilities           112000306138       Water         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                 68103-0600
  00047   Lincoln Electric System          241119003          Electric      P.O. Box 2986, Omaha, NE
                                                                            68103-2986
  00047   Constellation NewEnergy Gas      RG-150098          Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                      60197-5473
  00047   Black Hills Energy               7725 5826 57       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                            57709-6001
  00047   Lincoln Electric System          241119003          Other         P.O. Box 2986, Omaha, NE
                                                              Services      68103-2986
  00047   Lincoln Water System             K7066001000000     Sewer         555 South 10Th, Lincoln, NE
                                                                            68508
  00047   Lincoln Water System             K7066001000000     Water         555 South 10Th, Lincoln, NE
                                                                            68508
  00047   Lincoln Water System             T7066001000000     Water         555 South 10Th, Lincoln, NE
                                                                            68508
  00048   Nebraska Public Power District   211010011464       Electric      P.O. Box 2860, Omaha, NE
                                                                            68103-2860
  00048   Black Hills Energy               5297 6419 45       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                            57709-6001
  00048   Constellation NewEnergy Gas      BG-181120          Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                      60197-5473
  00048   City of Norfolk,NE               126491456          Sewer         309 N 5Th St, Norfolk, NE
                                                                            68701
  00048   City of Norfolk,NE               126491456          Water         309 N 5Th St, Norfolk, NE
                                                                            68701
  00049   NorthWestern Energy, MT          2513526-0          Electric      11 E Park St, Butte, MT 59701-
                                                                            1711
  00049   NorthWestern Energy, MT          2513526-0          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                            1711
  00049   City of Aberdeen, SD             226-100400-01      Sewer         123 South Lincoln, Aberdeen,
                                                                            SD 57401
  00049   City of Aberdeen, SD             226-100400-01      Water         123 South Lincoln, Aberdeen,
                                                                            SD 57401
  00050   Alliant Energy/WP&L              0488040000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                            IA 52406-3062
  00050   Alliant Energy/WP&L              0488040000         Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                            IA 52406-3062
  00050   City of Fond Du Lac, WI          28575-2884         Sewer         P.O. Box 830, Fond Du Lac, WI
                                                                            54936-0830
  00050   City of Fond Du Lac, WI          28575-2884         Water         P.O. Box 830, Fond Du Lac, WI
                                                                            54936-0830



                                                        9
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 30 of 124

  00051   WE Energies/Wisconsin             3861-178-326       Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00051   WE Energies/Wisconsin             3273-537-566       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00051   Fort Atkinson Water Department    2-14470-00         Sewer         101 North Main St, Fort
          WI                                                                 Atkinson, WI 53538
  00051   Fort Atkinson Water Department    2-14470-00         Water         101 North Main St, Fort
          WI                                                                 Atkinson, WI 53538
  00052   Alliant Energy/IPL                9607121000         Electric      P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00052   Alliant Energy/IPL                9607121000         Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00052   Mason City Public Utilities, IA   106646001          Sewer         10 First Street Northwest, Mason
                                                                             City, IA 50401
  00052   Mason City Public Utilities, IA   106646001          Trash         10 First Street Northwest, Mason
                                                               (MSW)         City, IA 50401
  00052   Mason City Public Utilities, IA   106646001          Water         10 First Street Northwest, Mason
                                                                             City, IA 50401
  00053   Municipal Light and Water, NE     064-00010882-00    Electric      P.O. Box 490, North Platte, NE
                                                                             69103-0490
  00053   NorthWestern Energy, MT           2686017-1          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                             1711
  00053   Municipal Light and Water, NE     064-00010882-00    Sewer         P.O. Box 490, North Platte, NE
                                                                             69103-0490
  00053   Municipal Light and Water, NE     064-00010882-00    Water         P.O. Box 490, North Platte, NE
                                                                             69103-0490
  00054   Municipal Utilities               008-00012547-00R   Electric      901 Fourth Avenue Sw,
          Dept/Watertown                                                     Watertown, SD 57201-4107
  00054   Municipal Utilities               008-00012547-00R   Natural Gas   901 Fourth Avenue Sw,
          Dept/Watertown                                                     Watertown, SD 57201-4107
  00054   Municipal Utilities               008-00012547-00R   Sewer         901 Fourth Avenue Sw,
          Dept/Watertown                                                     Watertown, SD 57201-4107
  00054   Municipal Utilities               008-00012547-00R   Water         901 Fourth Avenue Sw,
          Dept/Watertown                                                     Watertown, SD 57201-4107
  00055   Wisconsin Public Service          0402306289-00036   Electric      P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00055   Wisconsin Public Service          0402306289-00036   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00055   Stevens Point Water Department    16886-000          Sewer         P.O. Box 243, Stevens Point, WI
                                                                             54481-0243
  00055   Stevens Point Water Department    16886-000          Water         P.O. Box 243, Stevens Point, WI
                                                                             54481-0243
  00055   Stevens Point Water Department    18102-000          Water         P.O. Box 243, Stevens Point, WI
                                                                             54481-0243
  00056   Omaha Public Power District       6092903423         Electric      P.O. Box 3995, Omaha, NE
                                                                             68103-0995
  00056   Metropolitan Utilities            112000319278       Natural Gas   P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                  68103-0600
  00056   Metropolitan Utilities            112000319278       Sewer         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                  68103-0600
  00056   Metropolitan Utilities            112000319278       Water         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                                  68103-0600
  00057   XCEL Energy:Northern States       XX-XXXXXXX-9       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00057   XCEL Energy:Northern States       XX-XXXXXXX-9       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00057   City of Winona, MN                1-015809-01        Sewer         P.O. Box 378 Finance
                                                                             Department, Winona, MN 55987
  00057   City of Winona, MN                1-015809-01        Water         P.O. Box 378 Finance
                                                                             Department, Winona, MN 55987



                                                        10
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                 Document    Page 31 of 124

  00058   Worthington Public Utilities   500093000-01       Electric      P.O. Box 458, Worthington, MN
                                                                          56187
  00058   Minnesota Energy Resources     0504662566-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                          53201-3140
  00058   Worthington Public Utilities   500093000-01       Sewer         P.O. Box 458, Worthington, MN
                                                                          56187
  00058   Worthington Public Utilities   500093000-01       Water         P.O. Box 458, Worthington, MN
                                                                          56187
  00059   City of Fairmont, MN           010939-000         Electric      100 Downtown Plaza, Fairmont,
                                                                          MN 56031-1709
  00059   Minnesota Energy Resources     0505391793-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                          53201-3140
  00059   City of Fairmont, MN           010939-000         Other         100 Downtown Plaza, Fairmont,
                                                            Services      MN 56031-1709
  00059   City of Fairmont, MN           010939-000         Sewer         100 Downtown Plaza, Fairmont,
                                                                          MN 56031-1709
  00059   City of Fairmont, MN           010939-000         Water         100 Downtown Plaza, Fairmont,
                                                                          MN 56031-1709
  00060   Freeborn-Mower Cooperative     1796100            Electric      P.O. Box 571, Albert Lea, MN
          Services                                                        56007-0571
  00060   Minnesota Energy Resources     0504320439-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                          53201-3140
  00060   City of Albert Lea, MN         007118-000         Sewer         221 E Clark, Albert Lea, MN
                                                                          56007-2496
  00060   City of Albert Lea, MN         007118-000         Water         221 E Clark, Albert Lea, MN
                                                                          56007-2496
  00061   XCEL Energy:Northern States    XX-XXXXXXX-4       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                       Minneapolis, MN 55484-9477
  00061   City of St. Cloud, MN          0023488            Electric      P.O. Box 1501, St. Cloud, MN
                                                                          56302-1501
  00061   XCEL Energy:Northern States    XX-XXXXXXX-4       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                       Minneapolis, MN 55484-9477
  00061   City of St. Cloud, MN          0023488            Sewer         P.O. Box 1501, St. Cloud, MN
                                                                          56302-1501
  00061   City of St. Cloud, MN          0023488            Water         P.O. Box 1501, St. Cloud, MN
                                                                          56302-1501
  00062   NorthWestern Energy, MT        0715128-5          Electric      11 E Park St, Butte, MT 59701-
                                                                          1711
  00062   Energy West - Montana          210389227          Natural Gas   P.O. Box 2229, Great Falls, MT
                                                                          59403-2229
  00062   City of Great Falls, MT        399180-001         Sewer         P.O. Box 5021, Great Falls, MT
                                                                          59403
  00062   City of Great Falls, MT        399180-001         Water         P.O. Box 5021, Great Falls, MT
                                                                          59403
  00063   Idaho Power                    2206269868         Electric      P.O. Box 34966 Processing
                                                                          Center, Seattle, WA 98124-1966
  00063   Intermountain Gas Company      477 712 3000 1     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00064   Idaho Power                    2205625276         Electric      P.O. Box 34966 Processing
                                                                          Center, Seattle, WA 98124-1966
  00064   Intermountain Gas Company      754 712 3000 5     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00064   City of Nampa, ID              042932-000         Sewer         401 3Rd St S, Nampa, ID 83651
  00064   City of Nampa, ID              043240-000         Water         401 3Rd St S, Nampa, ID 83651
  00064   City of Nampa, ID              042932-000         Water         401 3Rd St S, Nampa, ID 83651
  00065   Idaho Power                    2202792285         Electric      P.O. Box 34966 Processing
                                                                          Center, Seattle, WA 98124-1966
  00065   Intermountain Gas Company      606 371 3000 0     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00065   West Boise Sewer District      5118105-00         Sewer         7608 Ustick, Boise, ID 83704


                                                     11
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                                   Document    Page 32 of 124

  00065   Suez Water Idaho               06004665531111   Water         P.O. Box 371804 Payment
                                                                        Center, Pittsburgh, PA 15250-
                                                                        7804
  00066   Avista Utilities               3589100000       Electric      1411 E Mission Ave, Spokane,
                                                                        WA 99252
  00066   Avista Utilities               3589100000       Natural Gas   1411 E Mission Ave, Spokane,
                                                                        WA 99252
  00066   City of Spokane, WA            070881           Sewer         808 West Spokane Falls Blvd,
                                                                        Spokane, WA 99256-0001
  00066   City of Spokane, WA            070881           Trash         808 West Spokane Falls Blvd,
                                                          (MSW)         Spokane, WA 99256-0001
  00066   City of Spokane, WA            070881           Water         808 West Spokane Falls Blvd,
                                                                        Spokane, WA 99256-0001
  00067   Idaho Power                    2201289705       Electric      P.O. Box 34966 Processing
                                                                        Center, Seattle, WA 98124-1966
  00067   Intermountain Gas Company      383 162 3000 2   Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                        58506-5600
  00067   City of Twin Falls, ID         014272-000       Sewer         P.O. Box 2469, Twin Falls, ID
                                                                        83303-2469
  00067   City of Twin Falls, ID         014272-000       Trash         P.O. Box 2469, Twin Falls, ID
                                                          (MSW)         83303-2469
  00067   City of Twin Falls, ID         014272-000       Water         P.O. Box 2469, Twin Falls, ID
                                                                        83303-2469
  00068   City of Idaho Falls, ID        2012251          Electric      P.O. Box 50220, Idaho Falls, ID
                                                                        83405
  00068   City of Idaho Falls, ID        2012251          Irrigation    P.O. Box 50220, Idaho Falls, ID
                                                                        83405
  00068   Intermountain Gas Company      372 503 3000 0   Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                        58506-5600
  00068   City of Idaho Falls, ID        2028093          Sewer         P.O. Box 50220, Idaho Falls, ID
                                                                        83405
  00068   City of Idaho Falls, ID        2012251          Trash         P.O. Box 50220, Idaho Falls, ID
                                                          (MSW)         83405
  00068   City of Idaho Falls, ID        2028093          Water         P.O. Box 50220, Idaho Falls, ID
                                                                        83405
  00069   City of Coeur d Alene, ID      012434-000       Electric      710 E Mullan, Coeur D Alene,
                                                                        ID 83814
  00069   Avista Utilities               7105200000       Electric      1411 E Mission Ave, Spokane,
                                                                        WA 99252
  00069   City of Coeur d Alene, ID      012433-000       Irrigation    710 E Mullan, Coeur D Alene,
                                                                        ID 83814
  00069   Avista Utilities               7105200000       Natural Gas   1411 E Mission Ave, Spokane,
                                                                        WA 99252
  00069   City of Coeur d Alene, ID      012434-000       Sewer         710 E Mullan, Coeur D Alene,
                                                                        ID 83814
  00069   City of Coeur d Alene, ID      012434-000       Trash         710 E Mullan, Coeur D Alene,
                                                          (MSW)         ID 83814
  00069   City of Coeur d Alene, ID      012434-000       Water         710 E Mullan, Coeur D Alene,
                                                                        ID 83814
  00069   City of Coeur d Alene, ID      012433-000       Water         710 E Mullan, Coeur D Alene,
                                                                        ID 83814
  00070   Vera Water & Power             020118-000       Electric      P.O. Box 630, Spokane Valley,
                                                                        WA 99037-0630
  00070   Vera Water & Power             020122-000       Electric      P.O. Box 630, Spokane Valley,
                                                                        WA 99037-0630
  00070   Avista Utilities               0051060000       Natural Gas   1411 E Mission Ave, Spokane,
                                                                        WA 99252
  00070   Spokane County Environmental   016932/066932    Sewer         P.O. Box 2355, Spokane, WA
          Services                                                      99210-2355
  00070   Vera Water & Power             020119-000       Water         P.O. Box 630, Spokane Valley,
                                                                        WA 99037-0630


                                                   12
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                   Document    Page 33 of 124

  00070   Vera Water & Power             020123-000          Water         P.O. Box 630, Spokane Valley,
                                                                           WA 99037-0630
  00070   Vera Water & Power             020118-000          Water         P.O. Box 630, Spokane Valley,
                                                                           WA 99037-0630
  00072   Avista Utilities               7833950000          Electric      1411 E Mission Ave, Spokane,
                                                                           WA 99252
  00072   City of Lewiston, ID           0507033162          Irrigation    P.O. Box 617, Lewiston, ID
                                                                           83501
  00072   Avista Utilities               7833950000          Natural Gas   1411 E Mission Ave, Spokane,
                                                                           WA 99252
  00072   City of Lewiston, ID           0507033154          Sewer         P.O. Box 617, Lewiston, ID
                                                                           83501
  00072   City of Lewiston, ID           0507033154          Water         P.O. Box 617, Lewiston, ID
                                                                           83501
  00072   City of Lewiston, ID           0507033162          Water         P.O. Box 617, Lewiston, ID
                                                                           83501
  00073   Pacific Power-Rocky Mountain   22790111-004 8      Electric      P.O. Box 26000, Portland, OR
          Power                                                            97256-0001
  00073   City of Union Gap, WA          2552                Irrigation    P.O. Box 3008, Union Gap, WA
                                                                           98903-0008
  00073   Cascade Natural Gas            880 812 0000 3      Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                           58506-5600
  00073   City of Union Gap, WA          2552                Other         P.O. Box 3008, Union Gap, WA
                                                             Services      98903-0008
  00073   City of Union Gap, WA          2551                Sewer         P.O. Box 3008, Union Gap, WA
                                                                           98903-0008
  00073   City of Union Gap, WA          4095                Water         P.O. Box 3008, Union Gap, WA
                                                                           98903-0008
  00073   City of Union Gap, WA          2551                Water         P.O. Box 3008, Union Gap, WA
                                                                           98903-0008
  00073   City of Union Gap, WA          2552                Water         P.O. Box 3008, Union Gap, WA
                                                                           98903-0008
  00075   NorthWestern Energy, MT        0716844-6           Electric      11 E Park St, Butte, MT 59701-
                                                                           1711
  00075   NorthWestern Energy, MT        0716844-6           Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00075   City of Missoula, MT           00001253            Sewer         Attn: Utility Billing Dept. P.O.
                                                                           Box 31236, Billings, MT 59107-
                                                                           1236
  00075   Missoula Water, MT             067923              Water         P.O. Box 5388, Missoula, MT
                                                                           59806-5388
  00076   XCEL Energy:Northern States    XX-XXXXXXX-9        Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                        Minneapolis, MN 55484-9477
  00076   Sioux Falls Utilities          50506830000182215   Irrigation    1201 North Western Avenue,
                                                                           Sioux Falls, SD 57104
  00076   MidAmerican Energy Company     99650-55018         Natural Gas   P.O. Box 8020 @ Midamerican
                                                                           Energy Holdings Company,
                                                                           Davenport, IA 52808-8020
  00076   Sioux Falls Utilities          50506830000182212   Sewer         1201 North Western Avenue,
                                                                           Sioux Falls, SD 57104
  00076   Sioux Falls Utilities          50506830000182212   Water         1201 North Western Avenue,
                                                                           Sioux Falls, SD 57104
  00076   Sioux Falls Utilities          50506830000182215   Water         1201 North Western Avenue,
                                                                           Sioux Falls, SD 57104
  00078   Montana-Dakota Utilities Co.   580 220 1000 1      Electric      P.O. Box 5600 @ Mdu
                                                                           Resources Group, Inc, Bismarck,
                                                                           ND 58506-5600
  00078   Black Hills Energy             0762 0148 46        Electric      P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00078   Montana-Dakota Utilities Co.   580 220 1000 1      Natural Gas   P.O. Box 5600 @ Mdu
                                                                           Resources Group, Inc, Bismarck,
                                                                           ND 58506-5600

                                                     13
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                 Document    Page 34 of 124

  00078   Black Hills Energy              0762 0148 46       Other         P.O. Box 6001, Rapid City, SD
                                                             Services      57709-6001
  00078   Rapid City Finance Department   301653-70007737    Sewer         300 6Th Street City Finance
                                                                           Office, Utility Bill Dept, Rapid
                                                                           City, SD 57701-2728
  00078   Rapid City Finance Department   301653-70007737    Water         300 6Th Street City Finance
                                                                           Office, Utility Bill Dept, Rapid
                                                                           City, SD 57701-2728
  00079   Wisconsin Public Service        0402306289-00005   Electric      P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00079   Wisconsin Public Service        0402306289-00005   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00079   Wausau Water Works              0526500000         Sewer         P.O. Box 3051, Milwaukee, WI
                                                                           53201-3051
  00079   Wausau Water Works              0526500000         Water         P.O. Box 3051, Milwaukee, WI
                                                                           53201-3051
  00079   Wausau Water Works              6526500000         Water         P.O. Box 3051, Milwaukee, WI
                                                                           53201-3051
  00080   Madison Gas and Electric, WI    12056073           Electric      P.O. Box 1231, Madison, WI
                                                                           53701-1231
  00080   Madison Gas and Electric, WI    12056073           Natural Gas   P.O. Box 1231, Madison, WI
                                                                           53701-1231
  00080   City Treasurer Madison - WI     00048742           Other         P.O. Box 2997 City Treasurer,
                                                             Services      Madison, WI 53701
  00080   City Treasurer Madison - WI     00048742           Sewer         P.O. Box 2997 City Treasurer,
                                                                           Madison, WI 53701
  00080   City Treasurer Madison - WI     00048742           Trash         P.O. Box 2997 City Treasurer,
                                                             (MSW)         Madison, WI 53701
  00080   City Treasurer Madison - WI     00048742           Water         P.O. Box 2997 City Treasurer,
                                                                           Madison, WI 53701
  00081   Pacific Power-Rocky Mountain    46906721-002 8     Electric      P.O. Box 26000, Portland, OR
          Power                                                            97256-0001
  00081   Cascade Natural Gas             297 712 0000 2     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                           58506-5600
  00081   City of Yakima, WA              603049             Sewer         P.O. Box 22720, Yakima, WA
                                                                           98907-2720
  00081   Nob Hill Water Association      08-0421-41-00      Water         6111 Tieton Drive, Yakima, WA
                                                                           98908
  00081   Nob Hill Water Association      08-0421-40-00      Water         6111 Tieton Drive, Yakima, WA
                                                                           98908
  00082   Murray City Corporation, UT     1333-1260          Electric      P.O. Box 57919 Utility Billing,
                                                                           Murray, UT 84157-0919
  00082   Dominion Energy/45841           7250320000         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                           UT 84139-0001
  00082   Murray City Corporation, UT     1333-1260          Sewer         P.O. Box 57919 Utility Billing,
                                                                           Murray, UT 84157-0919
  00082   Murray City Corporation, UT     1333-1260          Water         P.O. Box 57919 Utility Billing,
                                                                           Murray, UT 84157-0919
  00083   Sandy City, UT                  28258-01           Electric      10000 S Centennial Pkwy,
                                                                           Sandy, UT 84070-4148
  00083   Pacific Power-Rocky Mountain    22790111-013 9     Electric      P.O. Box 26000, Portland, OR
          Power                                                            97256-0001
  00083   Dominion Energy/45841           1970520000         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                           UT 84139-0001
  00083   Sandy City, UT                  28258-01           Sewer         10000 S Centennial Pkwy,
                                                                           Sandy, UT 84070-4148
  00083   Cottonwood Improvement          1.1101.01          Sewer         8620 Highland Drive, Sandy,
          District                                                         UT 84093
  00083   Sandy City, UT                  28258-01           Water         10000 S Centennial Pkwy,
                                                                           Sandy, UT 84070-4148
  00084   City of West Jordan, UT         0163378-1163378    Electric      P.O. Box 550, West Jordan City,
                                                                           UT 84084-5020

                                                      14
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                 Document    Page 35 of 124

  00084   Pacific Power-Rocky Mountain    22790111-014 7    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00084   Dominion Energy/45841           5220720000        Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00084   City of West Jordan, UT         0163378-1163378   Sewer         P.O. Box 550, West Jordan City,
                                                                          UT 84084-5020
  00084   City of West Jordan, UT         0163378-1163378   Water         P.O. Box 550, West Jordan City,
                                                                          UT 84084-5020
  00085   Pacific Power-Rocky Mountain    18742536-002 6    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00085   Pacific Power-Rocky Mountain    18742536-003 4    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00085   Pacific Power-Rocky Mountain    22790111-010 5    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00085   Dominion Energy/45841           0409820000        Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00085   Taylorsville-Bennion            607620.00         Sewer         P.O. Box 18579, Salt Lake City,
          Improvement Dist                                                UT 84118-8579
  00085   Pacific Power-Rocky Mountain    22790111-010 5    Sewer         P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00085   Taylorsville-Bennion            608275.00         Water         P.O. Box 18579, Salt Lake City,
          Improvement Dist                                                UT 84118-8579
  00085   Taylorsville-Bennion            607620.00         Water         P.O. Box 18579, Salt Lake City,
          Improvement Dist                                                UT 84118-8579
  00087   Pacific Power-Rocky Mountain    22790111-006 3    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00087   Dominion Energy/45841           8376400000        Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00087   Ogden City Utilities            23-8027-01        Sewer         133 West 29Th Street Payments,
                                                                          Ogden, UT 84401
  00087   Ogden City Utilities            23-8027-01        Water         133 West 29Th Street Payments,
                                                                          Ogden, UT 84401
  00088   Pacific Power-Rocky Mountain    22790111-005 5    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00088   Layton City Corporation         569401            Electric      437 North Wasatch Drive,
                                                                          Layton, UT 84041-3254
  00088   Dominion Energy/45841           3476700000        Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00088   Layton City Corporation         569401            Sewer         437 North Wasatch Drive,
                                                                          Layton, UT 84041-3254
  00088   Layton City Corporation         569401            Water         437 North Wasatch Drive,
                                                                          Layton, UT 84041-3254
  00089   Pacific Power-Rocky Mountain    22790111-003 0    Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00089   Cascade Natural Gas             218 491 0000 9    Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00089   City of Walla Walla, WA         007377.001        Sewer         15 N 3Rd Ave, Walla Walla,
                                                                          WA 99362-1859
  00089   City of Walla Walla, WA         007377.001        Trash         15 N 3Rd Ave, Walla Walla,
                                                            (MSW)         WA 99362-1859
  00089   City of Walla Walla, WA         007377.001        Water         15 N 3Rd Ave, Walla Walla,
                                                                          WA 99362-1859
  00090   WE Energies/Wisconsin           8469-744-507      Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                    Milwaukee, WI 53290-0001
  00090   WE Energies/Wisconsin           6216-895-980      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                    Milwaukee, WI 53290-0001
  00090   Grafton Water & Wastewater WI   231-0601-00       Sewer         860 Badger Circle, Grafton, WI
                                                                          53024
  00090   Grafton Water & Wastewater WI   231-0601-00       Water         860 Badger Circle, Grafton, WI
                                                                          53024



                                                      15
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                   Document    Page 36 of 124

  00091   City of Logan, UT              14882              Electric      P.O. Box 328 Department Of
                                                                          Utilities, Logan, UT 84323-0328
  00091   Dominion Energy/45841          9587100000         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00091   City of Logan, UT              14882              Other         P.O. Box 328 Department Of
                                                            Services      Utilities, Logan, UT 84323-0328
  00091   City of Logan, UT              14882              Sewer         P.O. Box 328 Department Of
                                                                          Utilities, Logan, UT 84323-0328
  00091   City of Logan, UT              14882              Water         P.O. Box 328 Department Of
                                                                          Utilities, Logan, UT 84323-0328
  00092   Benton PUD                     44049001           Electric      P.O. Box 6270, Kennewick, WA
                                                                          99336-0270
  00092   Cascade Natural Gas            354 661 0000 1     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00092   City of Kennewick, WA          47000674-03        Other         P.O. Box 6108, Kennewick, WA
                                                            Services      99336-0108
  00092   City of Kennewick, WA          47000674-03        Sewer         P.O. Box 6108, Kennewick, WA
                                                                          99336-0108
  00092   City of Kennewick, WA          47000674-03        Water         P.O. Box 6108, Kennewick, WA
                                                                          99336-0108
  00093   Pacific Power-Rocky Mountain   22790111-001 4     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00093   Pacific Power-Rocky Mountain   22790111-002 2     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00093   Cascade Natural Gas            902 182 0000 5     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00093   City of Bend, OR               63915-66660        Sewer         P.O. Box 34533, Seattle, WA
                                                                          98124-1533
  00093   City of Bend, OR               63915-66660        Water         P.O. Box 34533, Seattle, WA
                                                                          98124-1533
  00095   Idaho Power                    2204435214         Electric      P.O. Box 34966 Processing
                                                                          Center, Seattle, WA 98124-1966
  00095   Intermountain Gas Company      908 480 3000 4     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                          58506-5600
  00095   Boise City Utility Billing     0444803 00282683   Sewer         P.O. Box 2600, Boise, ID
                                                                          83701-2600
  00095   Suez Water Idaho               06002471531111     Water         P.O. Box 371804 Payment
                                                                          Center, Pittsburgh, PA 15250-
                                                                          7804
  00096   City of Redding, CA            0209517-2          Electric      P.O. Box 496081 Municipal
                                                                          Utilities, Redding, CA 96049-
                                                                          6081
  00096   City of Redding, CA            0085408-3          Electric      P.O. Box 496081 Municipal
                                                                          Utilities, Redding, CA 96049-
                                                                          6081
  00096   Pacific Gas & Electric         0219660400         Natural Gas   P.O. Box 997300 Pg&E
                                                                          Corporation, Sacramento, CA
                                                                          95899-7300
  00096   City of Redding, CA            0085408-3          Sewer         P.O. Box 496081 Municipal
                                                                          Utilities, Redding, CA 96049-
                                                                          6081
  00096   City of Redding, CA            0085408-3          Trash         P.O. Box 496081 Municipal
                                                            (MSW)         Utilities, Redding, CA 96049-
                                                                          6081
  00096   City of Redding, CA            0209516-4          Water         P.O. Box 496081 Municipal
                                                                          Utilities, Redding, CA 96049-
                                                                          6081
  00096   City of Redding, CA            0085408-3          Water         P.O. Box 496081 Municipal
                                                                          Utilities, Redding, CA 96049-
                                                                          6081
  00097   Pacific Power-Rocky Mountain   22790111-012 1     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001


                                                     16
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                  Document    Page 37 of 124

  00097   Dominion Energy/45841           8637710000          Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                            UT 84139-0001
  00097   WVC Utility Billing             5021                Sewer         P.O. Box 30103, Salt Lake City,
                                                                            UT 84130
  00097   Granger-Hunter Improvement      280-0870-00         Sewer         P.O. Box 701110, Salt Lake
          District                                                          City, UT 84170-1110
  00097   Granger-Hunter Improvement      280-0870-00         Water         P.O. Box 701110, Salt Lake
          District                                                          City, UT 84170-1110
  00098   Eugene Water & Electric Board   79275-46497         Electric      P.O. Box 35192, Seattle, WA
          (EWEB)                                                            98124-5192
  00098   NW Natural                      564664-1            Natural Gas   P.O. Box 6017 Northwest
                                                                            Natural, Portland, OR 97228-
                                                                            6017
  00098   Eugene Water & Electric Board   79275-46497         Sewer         P.O. Box 35192, Seattle, WA
          (EWEB)                                                            98124-5192
  00098   Eugene Water & Electric Board   79275-46497         Water         P.O. Box 35192, Seattle, WA
          (EWEB)                                                            98124-5192
  00098   Eugene Water & Electric Board   79275-46499         Water         P.O. Box 35192, Seattle, WA
          (EWEB)                                                            98124-5192
  00099   XCEL Energy:Northern States     XX-XXXXXXX-3        Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00099   XCEL Energy:Northern States     XX-XXXXXXX-2        Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00099   City of Onalaska,WI             2-10391-00          Sewer         415 Main Street, Onalaska, WI
                                                                            54650
  00099   City of Onalaska,WI             2-10391-00          Water         415 Main Street, Onalaska, WI
                                                                            54650
  00100   WE Energies/Wisconsin           2095-839-000        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                      Milwaukee, WI 53290-0001
  00100   WE Energies/Wisconsin           1019-408-622        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                      Milwaukee, WI 53290-0001
  00100   WE Energies/Wisconsin           0085-538-594        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                      Milwaukee, WI 53290-0001
  00100   Neenah Water Utility            3-0036500.00        Sewer         P.O. Box 426, Neenah, WI
                                                                            54957-0426
  00100   Neenah Water Utility            3-0036500.00        Water         P.O. Box 426, Neenah, WI
                                                                            54957-0426
  00101   XCEL Energy:Northern States     XX-XXXXXXX-6        Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00101   MidAmerican Energy Company      70750-58017         Natural Gas   P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00101   Sioux Falls Utilities           50506830000172564   Sewer         1201 North Western Avenue,
                                                                            Sioux Falls, SD 57104
  00101   Sioux Falls Utilities           50506830000172564   Water         1201 North Western Avenue,
                                                                            Sioux Falls, SD 57104
  00102   Wisconsin Public Service        0402306289-00009    Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00102   Wisconsin Public Service        0402306289-00009    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00102   Wisconsin Public Service        0402306289-00009    Other         P.O. Box 3140, Milwaukee, WI
                                                              Services      53201-3140
  00102   Marinette Water Utility         77830.01            Sewer         P.O. Box 856896, Minneapolis,
                                                                            MN 55485-6896
  00102   Marinette Water Utility         77830.01            Water         P.O. Box 856896, Minneapolis,
                                                                            MN 55485-6896
  00102   Marinette Water Utility         784901.04           Water         P.O. Box 856896, Minneapolis,
                                                                            MN 55485-6896
  00104   Brigham City Corporation        92.00695.1          Electric      P.O. Box 1005, Brigham City,
                                                                            UT 84302-1005
  00104   Dominion Energy/45841           4848200000          Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                            UT 84139-0001

                                                       17
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                            Desc Main
                                 Document    Page 38 of 124

  00104   Brigham City Corporation          92.00695.1              Sewer         P.O. Box 1005, Brigham City,
                                                                                  UT 84302-1005
  00104   Brigham City Corporation          92.00695.1              Water         P.O. Box 1005, Brigham City,
                                                                                  UT 84302-1005
  00105   Pacific Power-Rocky Mountain      22790111-008 9          Electric      P.O. Box 26000, Portland, OR
          Power                                                                   97256-0001
  00105   City of Orem, UT                  1990-1643-1             Electric      56 North State, Orem, UT
                                                                                  84057-5597
  00105   Dominion Energy/45841             1593010000              Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                                  UT 84139-0001
  00105   City of Orem, UT                  1990-1643-1             Sewer         56 North State, Orem, UT
                                                                                  84057-5597
  00105   City of Orem, UT                  1990-1643-1             Water         56 North State, Orem, UT
                                                                                  84057-5597
  00106   Montana-Dakota Utilities Co.      875 790 1000 7          Electric      P.O. Box 5600 @ Mdu
                                                                                  Resources Group, Inc, Bismarck,
                                                                                  ND 58506-5600
  00106   NorthWestern Energy, MT           0712759-0               Electric      11 E Park St, Butte, MT 59701-
                                                                                  1711
  00106   City of Billings, MT-30958        138506                  Irrigation    P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00106   Montana-Dakota Utilities Co.      875 790 1000 7          Natural Gas   P.O. Box 5600 @ Mdu
                                                                                  Resources Group, Inc, Bismarck,
                                                                                  ND 58506-5600
  00106   City of Billings, MT-30958        138505                  Sewer         P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00106   City of Billings, MT-30958        138505                  Water         P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00106   City of Billings, MT-30958        129997                  Water         P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00106   City of Billings, MT-30958        129936                  Water         P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00106   City of Billings, MT-30958        138506                  Water         P.O. Box 30958 Public Utilities
                                                                                  Department, Billings, MT 59111
  00108   Spanish Fork City UT              .1853.0.1               Cable         40 South Main, Spanish Fork,
                                                                                  UT 84660-5510
  00108   Spanish Fork City UT              .1853.0.1               Electric      40 South Main, Spanish Fork,
                                                                                  UT 84660-5510
  00108   Spanish Fork City UT              .1853.0.1               Irrigation    40 South Main, Spanish Fork,
                                                                                  UT 84660-5510
  00108   Dominion Energy/45841             3849110000              Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                                  UT 84139-0001
  00108   Spanish Fork City UT              .1853.0.1               Sewer         40 South Main, Spanish Fork,
                                                                                  UT 84660-5510
  00108   Spanish Fork City UT              .1853.0.1               Water         40 South Main, Spanish Fork,
                                                                                  UT 84660-5510
  00109   Pacific Power-Rocky Mountain      22790111-007 1          Electric      P.O. Box 26000, Portland, OR
          Power                                                                   97256-0001
  00109   Dominion Energy/45841             8989400000              Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                                  UT 84139-0001
  00109   Riverdale City                    8.9982.00               Sewer         4600 South Weber River Drive,
                                                                                  Riverdale, UT 84405
  00109   Riverdale City                    8.9982.00               Water         4600 South Weber River Drive,
                                                                                  Riverdale, UT 84405
  00111   Portland General Electric (PGE)   1968340000              Electric      P.O. Box 4438, Portland, OR
                                                                                  97208-4438
  00111   City of Salem, OR                 22915-0003 Irrigation   Irrigation    P.O. Box 2795 Utility Billing,
                                                                                  Portland, OR 97208-2795
  00111   NW Natural                        212803-1                Natural Gas   P.O. Box 6017 Northwest
                                                                                  Natural, Portland, OR 97228-
                                                                                  6017


                                                         18
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                  Document    Page 39 of 124

  00111   City of Salem, OR               22917-0001              Other         P.O. Box 2795 Utility Billing,
                                                                  Services      Portland, OR 97208-2795
  00111   City of Salem, OR               22917-0001              Sewer         P.O. Box 2795 Utility Billing,
                                                                                Portland, OR 97208-2795
  00111   City of Salem, OR               22915-0003 Irrigation   Water         P.O. Box 2795 Utility Billing,
                                                                                Portland, OR 97208-2795
  00111   City of Salem, OR               22917-0001              Water         P.O. Box 2795 Utility Billing,
                                                                                Portland, OR 97208-2795
  00112   NorthWestern Energy, MT         0719505-0               Electric      11 E Park St, Butte, MT 59701-
                                                                                1711
  00112   NorthWestern Energy, MT         0719505-0               Natural Gas   11 E Park St, Butte, MT 59701-
                                                                                1711
  00112   City of Helena, MT              64737-974               Sewer         316 North Park Avenue, Helena,
                                                                                MT 59623
  00112   City of Helena, MT              64737-974               Trash         316 North Park Avenue, Helena,
                                                                  (MSW)         MT 59623
  00112   City of Helena, MT              64737-974               Water         316 North Park Avenue, Helena,
                                                                                MT 59623
  00113   Puget Sound Energy              200016559466            Electric      Bot-01H P.O. Box 91269,
                                                                                Bellevue, WA 98009-9269
  00113   Puget Sound Energy              200005752262            Natural Gas   Bot-01H P.O. Box 91269,
                                                                                Bellevue, WA 98009-9269
  00113   City of Lacey, WA               28113-28178             Sewer         P.O. Box 34210, Seattle, WA
                                                                                98124-1210
  00113   City of Lacey, WA               28113-28178             Water         P.O. Box 34210, Seattle, WA
                                                                                98124-1210
  00114   Minnesota Power                 0096011199              Electric      P.O. Box 1001, Duluth, MN
                                                                                55806-1001
  00114   City of Duluth Comfortsystems   240665157-002           Electric      Bin 88900, Milwaukee, WI
                                                                                53288-0900
  00114   City of Duluth Comfortsystems   270769610-002           Natural Gas   Bin 88900, Milwaukee, WI
                                                                                53288-0900
  00114   City of Duluth Comfortsystems   240665157-002           Other         Bin 88900, Milwaukee, WI
                                                                  Services      53288-0900
  00114   City of Duluth Comfortsystems   240665157-002           Sewer         Bin 88900, Milwaukee, WI
                                                                                53288-0900
  00114   City of Duluth Comfortsystems   240665157-002           Water         Bin 88900, Milwaukee, WI
                                                                                53288-0900
  00116   Alliant Energy/WP&L             8517110000              Electric      P.O. Box 3062, Cedar Rapids,
                                                                                IA 52406-3062
  00116   Wisconsin Public Service        0402306289-00007        Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                                53201-3140
  00116   Sheboygan Water Utility, WI     524730000               Sewer         72 Park Ave, Sheboygan, WI
                                                                                53081
  00116   Sheboygan Water Utility, WI     524730000               Water         72 Park Ave, Sheboygan, WI
                                                                                53081
  00116   Sheboygan Water Utility, WI     7505710000              Water         72 Park Ave, Sheboygan, WI
                                                                                53081
  00119   Com Ed                          0640342007              Electric      P.O. Box 6111, Carol Stream, IL
                                                                                60197-6111
  00119   Direct Energy/70220             1564054                 Electric      P.O. Box 70220, Philadelphia,
                                                                                PA 19176-0220
  00119   Nicor Gas/2020/0632/5407        33-18-79-1000 6         Natural Gas   P.O. Box 5407, Carol Stream, IL
                                                                                60197-5407
  00119   Dixon Water Department          213303003               Sewer         121 W Second St, Dixon, IL
                                                                                61021
  00119   Dixon Water Department          350742003               Water         121 W Second St, Dixon, IL
                                                                                61021
  00119   Dixon Water Department          213303003               Water         121 W Second St, Dixon, IL
                                                                                61021



                                                      19
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                 Document    Page 40 of 124

  00120   Alliant Energy/WP&L              7764420000        Electric      P.O. Box 3062, Cedar Rapids,
                                                                           IA 52406-3062
  00120   WE Energies/Wisconsin            7667-540-317      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                     Milwaukee, WI 53290-0001
  00120   City of Monroe, WI               XX-XXXXXXX-00     Sewer         1110 18Th Avenue, Monroe, WI
                                                                           53566
  00120   City of Monroe, WI               XX-XXXXXXX-00     Water         1110 18Th Avenue, Monroe, WI
                                                                           53566
  00122   Chelan County Public Utility     7641100000        Electric      P.O. Box 1231, Wenatchee, WA
          District                                                         98807-1231
  00122   Cascade Natural Gas              988 002 0000 2    Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                           58506-5600
  00122   City of Wenatchee, WA            03-03500-01       Sewer         P.O. Box 519, Wenatchee, WA
                                                                           98807-0519
  00122   City of Wenatchee, WA            03-03500-01       Water         P.O. Box 519, Wenatchee, WA
                                                                           98807-0519
  00122   City of Wenatchee, WA            05-08700-01       Water         P.O. Box 519, Wenatchee, WA
                                                                           98807-0519
  00123   Constellation NewEnergy/4640     7411088           Electric      P.O. Box 4640 Bank Of America
                                                                           Lockbox Service, Carol Stream,
                                                                           IL 60197-4640
  00123   UPPCO-Upper Peninsula Power      200015810         Electric      P.O. Box 60055, Prescott, AZ
          Co                                                               86304-6055
  00123   Semco Energy Gas Company         0262587.500       Natural Gas   P.O. Box 740812, Cincinnati,
                                                                           OH 45274-0812
  00123   City of Houghton, MI             80-00833-000      Sewer         P.O. Box 606, Houghton, MI
                                                                           49931
  00123   City of Houghton, MI             80-00833-000      Trash         P.O. Box 606, Houghton, MI
                                                             (MSW)         49931
  00123   City of Houghton, MI             80-00833-000      Water         P.O. Box 606, Houghton, MI
                                                                           49931
  00125   Direct Energy/70220              1564057           Electric      P.O. Box 70220, Philadelphia,
                                                                           PA 19176-0220
  00125   Com Ed                           1987327007        Electric      P.O. Box 6111, Carol Stream, IL
                                                                           60197-6111
  00125   Nicor Gas/2020/0632/5407         15-68-89-1000 7   Natural Gas   P.O. Box 5407, Carol Stream, IL
                                                                           60197-5407
  00125   Water & Sewer Commission -       763666000-01      Sewer         314 West Stephenson St Ste 010,
          Freeport, IL                                                     Freeport, IL 61032
  00125   Water & Sewer Commission -       763666010-01      Water         314 West Stephenson St Ste 010,
          Freeport, IL                                                     Freeport, IL 61032
  00125   Water & Sewer Commission -       763666000-01      Water         314 West Stephenson St Ste 010,
          Freeport, IL                                                     Freeport, IL 61032
  00127   Alliant Energy/WP&L              7324800000        Electric      P.O. Box 3062, Cedar Rapids,
                                                                           IA 52406-3062
  00127   WE Energies/Wisconsin            8088-764-932      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                     Milwaukee, WI 53290-0001
  00127   Delavan Water & Sewer Comm       010-9163-50-01    Sewer         123 So 2Nd Street, Delavan, WI
                                                                           53115
  00127   Delavan Water & Sewer Comm       010-9163-50-01    Water         123 So 2Nd Street, Delavan, WI
                                                                           53115
  00128   Flathead Electric Cooperative,   1057927           Electric      2510 Us Highway 2 East,
          Inc.                                                             Kalispell, MT 59901-2312
  00128   NorthWestern Energy, MT          0720201-3         Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00128   Flathead Electric Cooperative,   1057927           Other         2510 Us Highway 2 East,
          Inc.                                               Services      Kalispell, MT 59901-2312
  00128   Flathead County Water Dist #1-   02153-00          Sewer         130 Nicholson Drive, Kalispell,
          Evergreen                                                        MT 59901
  00128   Flathead County Water Dist #1-   02153-00          Water         130 Nicholson Drive, Kalispell,
          Evergreen                                                        MT 59901


                                                       20
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                   Document    Page 41 of 124

  00129   Avista Utilities                   1324230000        Electric      1411 E Mission Ave, Spokane,
                                                                             WA 99252
  00129   City of Spokane, WA                072016            Irrigation    808 West Spokane Falls Blvd,
                                                                             Spokane, WA 99256-0001
  00129   Avista Utilities                   1324230000        Natural Gas   1411 E Mission Ave, Spokane,
                                                                             WA 99252
  00129   City of Spokane, WA                072016            Sewer         808 West Spokane Falls Blvd,
                                                                             Spokane, WA 99256-0001
  00129   City of Spokane, WA                072016            Trash         808 West Spokane Falls Blvd,
                                                               (MSW)         Spokane, WA 99256-0001
  00129   City of Spokane, WA                072016            Water         808 West Spokane Falls Blvd,
                                                                             Spokane, WA 99256-0001
  00130   River Falls Municipal Utilities,   00001217-00       Electric      222 Lewis St Ste 228, River
          WI                                                                 Falls, WI 54022-2397
  00130   St. Croix Gas                      3885              Natural Gas   P.O. Box 6, River Falls, WI
                                                                             54022-0006
  00130   River Falls Municipal Utilities,   00001217-00       Other         222 Lewis St Ste 228, River
          WI                                                   Services      Falls, WI 54022-2397
  00130   River Falls Municipal Utilities,   00001217-00       Sewer         222 Lewis St Ste 228, River
          WI                                                                 Falls, WI 54022-2397
  00130   River Falls Municipal Utilities,   00001217-00       Water         222 Lewis St Ste 228, River
          WI                                                                 Falls, WI 54022-2397
  00132   Rice Lake Utilities                15-009750-00      Electric      320 West Coleman, Rice Lake,
                                                                             WI 54868
  00132   WE Energies/Wisconsin              0852-409-422      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00132   Rice Lake Utilities                15-009750-00      Sewer         320 West Coleman, Rice Lake,
                                                                             WI 54868
  00132   Rice Lake Utilities                15-009750-00      Water         320 West Coleman, Rice Lake,
                                                                             WI 54868
  00133   Com Ed                             1725013017        Electric      P.O. Box 6111, Carol Stream, IL
                                                                             60197-6111
  00133   Direct Energy/70220                1564056           Electric      P.O. Box 70220, Philadelphia,
                                                                             PA 19176-0220
  00133   Com Ed                             2319621006        Electric      P.O. Box 6111, Carol Stream, IL
                                                                             60197-6111
  00133   Direct Energy/70220                1564058           Electric      P.O. Box 70220, Philadelphia,
                                                                             PA 19176-0220
  00133   Nicor Gas/2020/0632/5407           05-28-99-1000 1   Natural Gas   P.O. Box 5407, Carol Stream, IL
                                                                             60197-5407
  00133   Direct Energy/70220                1564056           Other         P.O. Box 70220, Philadelphia,
                                                               Services      PA 19176-0220
  00133   Belvidere Water and Sewer          03-088400-00      Sewer         401 Whitney Blvd, Belvidere, IL
          Department                                                         61008
  00133   Belvidere Water and Sewer          03-088400-00      Water         401 Whitney Blvd, Belvidere, IL
          Department                                                         61008
  00134   Avista Utilities                   2093170000        Electric      1411 E Mission Ave, Spokane,
                                                                             WA 99252
  00134   Avista Utilities                   2093170000        Natural Gas   1411 E Mission Ave, Spokane,
                                                                             WA 99252
  00134   City of Pullman, WA                500610-001        Sewer         325 Se Paradise St, Pullman,
                                                                             WA 99163
  00134   City of Pullman, WA                500611-001        Water         325 Se Paradise St, Pullman,
                                                                             WA 99163
  00134   City of Pullman, WA                500610-001        Water         325 Se Paradise St, Pullman,
                                                                             WA 99163
  00139   Constellation NewEnergy/4640       7971456           Electric      P.O. Box 4640 Bank Of America
                                                                             Lockbox Service, Carol Stream,
                                                                             IL 60197-4640
  00139   Ameren Illinois                    63230-03917       Electric      P.O. Box 88034, Chicago, IL
                                                                             60680-1034


                                                       21
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                  Document    Page 42 of 124

  00139   Ameren Illinois                    73230-03015    Electric      P.O. Box 88034, Chicago, IL
                                                                          60680-1034
  00139   Constellation NewEnergy/4640       7971453        Electric      P.O. Box 4640 Bank Of America
                                                                          Lockbox Service, Carol Stream,
                                                                          IL 60197-4640
  00139   Dept of Utilities City of Quincy   24525-24524    Other         730 Maine St, Quincy, IL
          IL                                                Services      62301-4054
  00139   Dept of Utilities City of Quincy   23275-33274    Other         730 Maine St, Quincy, IL
          IL                                                Services      62301-4054
  00139   Dept of Utilities City of Quincy   24525-24524    Sewer         730 Maine St, Quincy, IL
          IL                                                              62301-4054
  00139   Dept of Utilities City of Quincy   24525-24524    Water         730 Maine St, Quincy, IL
          IL                                                              62301-4054
  00139   Dept of Utilities City of Quincy   23275-33274    Water         730 Maine St, Quincy, IL
          IL                                                              62301-4054
  00140   Constellation NewEnergy/4640       7971458        Electric      P.O. Box 4640 Bank Of America
                                                                          Lockbox Service, Carol Stream,
                                                                          IL 60197-4640
  00140   Ameren Illinois                    91340-62094    Electric      P.O. Box 88034, Chicago, IL
                                                                          60680-1034
  00140   Ameren Illinois                    21856-08496    Electric      P.O. Box 88034, Chicago, IL
                                                                          60680-1034
  00140   Constellation NewEnergy/4640       7971457        Electric      P.O. Box 4640 Bank Of America
                                                                          Lockbox Service, Carol Stream,
                                                                          IL 60197-4640
  00140   Ameren Illinois                    21856-08496    Natural Gas   P.O. Box 88034, Chicago, IL
                                                                          60680-1034
  00140   Jacksonville Municipal             013223-000     Sewer         200 West Douglas Water &
          Utilities,IL                                                    Sewer, Municipal Building,
                                                                          Jacksonville, IL 62650-2094
  00140   Jacksonville Municipal             013223-000     Water         200 West Douglas Water &
          Utilities,IL                                                    Sewer, Municipal Building,
                                                                          Jacksonville, IL 62650-2094
  00141   Alliant Energy/IPL                 7817621000     Electric      P.O. Box 3060, Cedar Rapids,
                                                                          IA 52406-3060
  00141   Alliant Energy/IPL                 2350731000     Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                          IA 52406-3060
  00141   Burlington Municipal               05-08576-00    Sewer         P.O. Box 786, Burlington, IA
          Waterworks,IA                                                   52601
  00141   Burlington Municipal               05-08576-00    Water         P.O. Box 786, Burlington, IA
          Waterworks,IA                                                   52601
  00141   Burlington Municipal               30-11318-00    Water         P.O. Box 786, Burlington, IA
          Waterworks,IA                                                   52601
  00142   Alliant Energy/IPL                 6013011000     Electric      P.O. Box 3060, Cedar Rapids,
                                                                          IA 52406-3060
  00142   Alliant Energy/IPL                 3812780000     Electric      P.O. Box 3060, Cedar Rapids,
                                                                          IA 52406-3060
  00142   MidAmerican Energy Company         79730-24039    Natural Gas   P.O. Box 8020 @ Midamerican
                                                                          Energy Holdings Company,
                                                                          Davenport, IA 52808-8020
  00142   City of Fort Madison, IA           41-0700-00     Sewer         P.O. Box 240 Water
                                                                          Department, Fort Madison, IA
                                                                          52627
  00142   City of Fort Madison, IA           41-0700-00     Trash         P.O. Box 240 Water
                                                            (MSW)         Department, Fort Madison, IA
                                                                          52627
  00142   City of Fort Madison, IA           41-0700-00     Water         P.O. Box 240 Water
                                                                          Department, Fort Madison, IA
                                                                          52627
  00145   Constellation NewEnergy/4640       7971459        Electric      P.O. Box 4640 Bank Of America
                                                                          Lockbox Service, Carol Stream,
                                                                          IL 60197-4640


                                                       22
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                  Document    Page 43 of 124

  00145   Ameren Illinois                04586-17130         Electric      P.O. Box 88034, Chicago, IL
                                                                           60680-1034
  00145   Ameren Illinois                04586-17130         Natural Gas   P.O. Box 88034, Chicago, IL
                                                                           60680-1034
  00145   City of Monmouth Municipal     36845000            Sewer         100 E Broadway, Monmouth, IL
          Services- IL                                                     61462
  00145   City of Monmouth Municipal     36845000            Trash         100 E Broadway, Monmouth, IL
          Services- IL                                       (MSW)         61462
  00145   City of Monmouth Municipal     36845000            Water         100 E Broadway, Monmouth, IL
          Services- IL                                                     61462
  00164   Alliant Energy/IPL             3358721000          Electric      P.O. Box 3060, Cedar Rapids,
                                                                           IA 52406-3060
  00164   Black Hills Energy             6410 1228 20        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00164   City of Dubuque, IA            20518-00            Sewer         P.O. Box 1063 Water
                                                                           Department, Dubuque, IA
                                                                           52004-1063
  00164   City of Dubuque, IA            20518-00            Water         P.O. Box 1063 Water
                                                                           Department, Dubuque, IA
                                                                           52004-1063
  00170   Wisconsin Public Service       0402306289-00008    Electric      P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00170   Wisconsin Public Service       0402306289-00013    Electric      P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00170   Wisconsin Public Service       0402306289-00008    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00170   City of Rhinelander, WI        121275.00           Water         135 S Stevens St, Rhinelander,
                                                                           WI 54501-3434
  00171   Wisconsin Public Service       0402306289-00028    Electric      P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00171   Wisconsin Public Service       0402306289-00028    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00171   Village of Plover, WI          4174.00             Sewer         2400 Post Road P.O. Box 37,
                                                                           Plover, WI 54467
  00171   Village of Plover, WI          4174.00             Water         2400 Post Road P.O. Box 37,
                                                                           Plover, WI 54467
  00172   Lincoln Electric System        242820403           Electric      P.O. Box 2986, Omaha, NE
                                                                           68103-2986
  00172   Black Hills Energy             0041 6959 04        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00172   Constellation NewEnergy Gas    RG-150099           Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00172   Lincoln Electric System        242820403           Other         P.O. Box 2986, Omaha, NE
                                                             Services      68103-2986
  00174   Ameren Illinois                45451-90019         Electric      P.O. Box 88034, Chicago, IL
                                                                           60680-1034
  00174   Constellation NewEnergy/4640   7971462             Electric      P.O. Box 4640 Bank Of America
                                                                           Lockbox Service, Carol Stream,
                                                                           IL 60197-4640
  00174   Ameren Illinois                27783-25132         Natural Gas   P.O. Box 88034, Chicago, IL
                                                                           60680-1034
  00174   Illinois American Water        1025-210001269814   Water         P.O. Box 3027, Milwaukee, WI
                                                                           53201-3027
  00174   Illinois American Water        1025-210000711183   Water         P.O. Box 3027, Milwaukee, WI
                                                                           53201-3027
  00175   Lincoln Electric System        245102603           Electric      P.O. Box 2986, Omaha, NE
                                                                           68103-2986
  00175   Constellation NewEnergy Gas    RG-150100           Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00175   Black Hills Energy             8311 8426 03        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001


                                                     23
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                    Document    Page 44 of 124

  00175   Lincoln Electric System          245102603           Other         P.O. Box 2986, Omaha, NE
                                                               Services      68103-2986
  00175   Lincoln Water System             A7027068450000      Sewer         555 South 10Th, Lincoln, NE
                                                                             68508
  00175   Lincoln Water System             A7027068450000      Water         555 South 10Th, Lincoln, NE
                                                                             68508
  00177   Wisconsin Public Service         0402306289-00043    Electric      P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00177   Wisconsin Public Service         0402306289-00043    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00177   Suamico Sewer & Water Utility,   60-232000-00        Sewer         12781 Velp Ave, Suamico, WI
          WI                                                                 54313-8030
  00177   Suamico Sewer & Water Utility,   60-232000-00        Water         12781 Velp Ave, Suamico, WI
          WI                                                                 54313-8030
  00178   WE Energies/Wisconsin            3432-889-410        Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00178   WE Energies/Wisconsin            3432-889-410        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00178   Village of Sussex, WI            01-00003224-00-2    Sewer         N64 West 3760 Main St, Sussex,
                                                                             WI 53089
  00178   Village of Sussex, WI            01-00003224-00-2    Water         N64 West 3760 Main St, Sussex,
                                                                             WI 53089
  00179   East Central Energy/MN           206632301           Electric      P.O. Box 75530, Chicago, IL
                                                                             60675-5530
  00179   North Branch Water & Light       5259                Irrigation    6388 Maple Street, North
                                                                             Branch, MN 55056
  00179   XCEL Energy:Northern States      XX-XXXXXXX-6        Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00179   North Branch Water & Light       5259                Sewer         6388 Maple Street, North
                                                                             Branch, MN 55056
  00179   North Branch Water & Light       5259                Water         6388 Maple Street, North
                                                                             Branch, MN 55056
  00201   MidAmerican Energy Company       39270-61039         Electric      P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00201   Emmetsburg Municipal Utilities   109-0643-06-02      Natural Gas   P.O. Box 417, Emmetsburg, IA
                                                                             50536
  00201   Emmetsburg Municipal Utilities   109-0643-06-02      Sewer         P.O. Box 417, Emmetsburg, IA
                                                                             50536
  00201   Emmetsburg Municipal Utilities   109-0643-06-02      Trash         P.O. Box 417, Emmetsburg, IA
                                                               (MSW)         50536
  00201   Emmetsburg Municipal Utilities   109-0643-06-02      Water         P.O. Box 417, Emmetsburg, IA
                                                                             50536
  00202   Reliant Energy/4932/650475       72 503 460-7        Electric      P.O. Box 650475, Dallas, TX
                                                                             75265-0475
  00202   Atmos Energy/790311              4018660092          Natural Gas   P.O. Box 790311, St Louis, MO
                                                                             63179-0311
  00202   Atmos Energy/790311              4018660092          Other         P.O. Box 790311, St Louis, MO
                                                               Services      63179-0311
  00202   City of Clifton, TX              1234                Sewer         P.O. Box 231, Clifton, TX
                                                                             76634
  00202   City of Clifton, TX              1234                Trash         P.O. Box 231, Clifton, TX
                                                               (MSW)         76634
  00202   City of Clifton, TX              1234                Water         P.O. Box 231, Clifton, TX
                                                                             76634
  00203   Reliant Energy/4932/650475       72 480 426-5        Electric      P.O. Box 650475, Dallas, TX
                                                                             75265-0475
  00203   Texas Gas Service                912606625 2410914   Natural Gas   P.O. Box 219913, Kansas City,
                                           18                                MO 64121-9913
  00203   City of Jacksboro                08-0010-01          Sewer         112 West Belknap, Jacksboro,
                                                                             TX 76458


                                                       24
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                                    Document    Page 45 of 124

  00203   City of Jacksboro               08-0010-01       Trash         112 West Belknap, Jacksboro,
                                                           (MSW)         TX 76458
  00203   City of Jacksboro               08-0010-01       Water         112 West Belknap, Jacksboro,
                                                                         TX 76458
  00205   Pacific Power-Rocky Mountain    19732611-006 5   Electric      P.O. Box 26000, Portland, OR
          Power                                                          97256-0001
  00205   Dominion Energy/45841           0471050983       Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                         UT 84139-0001
  00205   Delta City, UT                  8.0295.00        Sewer         76 North 200 West Utility
                                                                         Billing, Delta, UT 84624
  00205   Delta City, UT                  8.0295.00        Trash         76 North 200 West Utility
                                                           (MSW)         Billing, Delta, UT 84624
  00205   Delta City, UT                  8.0295.00        Water         76 North 200 West Utility
                                                                         Billing, Delta, UT 84624
  00206   Mt. Wheeler Power, Inc          367702           Electric      1600 Great Basin Blvd, Ely, NV
                                                                         89301
  00206   Mt. Wheeler Power, Inc          367702           Other         1600 Great Basin Blvd, Ely, NV
                                                           Services      89301
  00206   City of Ely, NV                 1.2230.3         Other         501 Mill St, Ely, NV 89301-
                                                           Services      1940
  00206   City of Ely, NV                 1.2230.3         Sewer         501 Mill St, Ely, NV 89301-
                                                                         1940
  00206   City of Ely, NV                 1.2230.3         Trash         501 Mill St, Ely, NV 89301-
                                                           (MSW)         1940
  00206   City of Ely, NV                 1.2230.3         Water         501 Mill St, Ely, NV 89301-
                                                                         1940
  00207   Avista Utilities                9751971086       Electric      1411 E Mission Ave, Spokane,
                                                                         WA 99252
  00207   West Bonner Water and Sewer     300              Sewer         215 N Washington Ave,
          District                                                       Oldtown, ID 83822
  00207   West Bonner Water and Sewer     300              Water         215 N Washington Ave,
          District                                                       Oldtown, ID 83822
  00208   City of Seymour Utilities, TX   03-1484-01       Electric      P.O. Box 31, Seymour, TX
                                                                         76380
  00208   Atmos Energy/790311             4018660056       Natural Gas   P.O. Box 790311, St Louis, MO
                                                                         63179-0311
  00208   Atmos Energy/790311             4018660056       Other         P.O. Box 790311, St Louis, MO
                                                           Services      63179-0311
  00208   City of Seymour Utilities, TX   03-1484-01       Sewer         P.O. Box 31, Seymour, TX
                                                                         76380
  00208   City of Seymour Utilities, TX   03-1484-01       Trash         P.O. Box 31, Seymour, TX
                                                           (MSW)         76380
  00208   City of Seymour Utilities, TX   03-1484-01       Water         P.O. Box 31, Seymour, TX
                                                                         76380
  00209   City of Tulia, TX               19-0160-05       Electric      P.O. Box 847, Tulia, TX 79088
  00209   Atmos Energy/790311             4018679582       Natural Gas   P.O. Box 790311, St Louis, MO
                                                                         63179-0311
  00209   Atmos Energy/790311             4018679582       Other         P.O. Box 790311, St Louis, MO
                                                           Services      63179-0311
  00209   City of Tulia, TX               19-0160-05       Sewer         P.O. Box 847, Tulia, TX 79088
  00209   City of Tulia, TX               19-0160-05       Trash         P.O. Box 847, Tulia, TX 79088
                                                           (MSW)
  00209   City of Tulia, TX               19-0160-05       Water         P.O. Box 847, Tulia, TX 79088
  00211   City of Estherville, IA         07-322911-05     Electric      P.O. Box 417, Estherville, IA
                                                                         51334
  00211   Black Hills Energy              0845 2014 00     Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00211   City of Estherville, IA         07-322911-05     Sewer         P.O. Box 417, Estherville, IA
                                                                         51334
  00211   City of Estherville, IA         07-322911-05     Trash         P.O. Box 417, Estherville, IA
                                                           (MSW)         51334

                                                      25
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                        Desc Main
                                  Document    Page 46 of 124

  00211   City of Estherville, IA             07-322911-05       Water         P.O. Box 417, Estherville, IA
                                                                               51334
  00212   Nebraska Public Power District      221010047955       Electric      P.O. Box 2860, Omaha, NE
                                                                               68103-2860
  00212   Black Hills Energy                  9173 2070 78       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                               57709-6001
  00212   City of Gordon, NE                  10355              Sewer         P.O. Box 310, Gordon, NE
                                                                               69343
  00212   City of Gordon, NE                  10355              Trash         P.O. Box 310, Gordon, NE
                                                                 (MSW)         69343
  00212   City of Gordon, NE                  10355              Water         P.O. Box 310, Gordon, NE
                                                                               69343
  00213   XCEL Energy:Southwestern            54-0011418406-9    Electric      P.O. Box 9477 @ Xcel Energy,
          Public Service                                                       Minneapolis, MN 55484-9477
  00213   Atmos Energy/790311                 4018394200         Natural Gas   P.O. Box 790311, St Louis, MO
                                                                               63179-0311
  00213   Atmos Energy/790311                 4018394200         Other         P.O. Box 790311, St Louis, MO
                                                                 Services      63179-0311
  00213   City of Littlefield, TX             13-1436-05         Other         P.O. Box 1267, Littlefield, TX
                                                                 Services      79339
  00213   City of Littlefield, TX             13-1436-05         Sewer         P.O. Box 1267, Littlefield, TX
                                                                               79339
  00213   City of Littlefield, TX             13-1436-05         Trash         P.O. Box 1267, Littlefield, TX
                                                                 (MSW)         79339
  00213   City of Littlefield, TX             13-1436-05         Water         P.O. Box 1267, Littlefield, TX
                                                                               79339
  00501   Wisconsin Public Service            0402306289-00024   Electric      P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00501   Wisconsin Public Service            0402306289-00024   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00501   Ledgeview Sanitary District #2      310-3705-00        Sewer         3700 Dickinson Rd, De Pere, WI
                                                                               54115-8797
  00501   Ledgeview Sanitary District #2      310-3705-00        Water         3700 Dickinson Rd, De Pere, WI
                                                                               54115-8797
  00502   Wisconsin Public Service            0402306289-00025   Electric      P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00502   Wisconsin Public Service            0402306289-00025   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00502   Village of Howard Water &           01-00005461-00-3   Sewer         P.O. Box 12207, Green Bay, WI
          Sewer Dept                                                           54307-2207
  00502   Village of Howard Water &           01-00005461-00-3   Water         P.O. Box 12207, Green Bay, WI
          Sewer Dept                                                           54307-2207
  00503   WE Energies/Wisconsin               0250-980-020       Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00503   WE Energies/Wisconsin               0250-980-020       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00503   City of Port Washington, WI         2-06021200-00      Sewer         P.O. Box 307, Port Washington,
                                                                               WI 53074-0307
  00503   City of Port Washington, WI         2-06021200-00      Water         P.O. Box 307, Port Washington,
                                                                               WI 53074-0307
  00504   WE Energies/Wisconsin               2063-375-344       Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00504   WE Energies/Wisconsin               2063-375-344       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00504   Darboy Joint Sanitary District,WI   6360033500         Sewer         N398 County Road North,
                                                                               Appleton, WI 54915
  00504   Darboy Joint Sanitary District,WI   6360033500         Water         N398 County Road North,
                                                                               Appleton, WI 54915
  00505   WE Energies/Wisconsin               8020-612-595       Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001



                                                       26
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                 Document    Page 47 of 124

  00505   WE Energies/Wisconsin            8020-612-595      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                     Milwaukee, WI 53290-0001
  00505   City of Appleton, WI             200-991-200       Sewer         P.O. Box 1217, Appleton, WI
                                                                           54912
  00505   City of Appleton, WI             200-991-200       Water         P.O. Box 1217, Appleton, WI
                                                                           54912
  00512   Pierce Pepin Coop                8986002           Electric      P.O. Box 420, Ellsworth, WI
                                                                           54011
  00512   Pierce Pepin Coop                8961004           Electric      P.O. Box 420, Ellsworth, WI
                                                                           54011
  00512   WE Energies/Wisconsin            2838-006-001      Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                     Milwaukee, WI 53290-0001
  00512   Village of Ellsworth, WI         001-9045-00       Sewer         130 North Chestnut Street,
                                                                           Ellsworth, WI 54011
  00512   Village of Ellsworth, WI         001-9045-00       Water         130 North Chestnut Street,
                                                                           Ellsworth, WI 54011
  00512   Village of Ellsworth, WI         001-9046-00       Water         130 North Chestnut Street,
                                                                           Ellsworth, WI 54011
  00514   Consumers Energy                 1030 0361 4726    Electric      P.O. Box 740309, Cincinnati,
                                                                           OH 45274-0309
  00514   Consumers Energy                 1030 0361 4726    Natural Gas   P.O. Box 740309, Cincinnati,
                                                                           OH 45274-0309
  00514   Missaukee Sanitary Drain No. 2   000000120180000   Sewer         8105 West Kelly Rd, Lake City,
                                                                           MI 49651
  00519   City of Litchfield, MN           101577-000        Electric      126 N Marshall, Litchfield, MN
                                                                           55355
  00519   City of Litchfield, MN           101577-000        Sewer         126 N Marshall, Litchfield, MN
                                                                           55355
  00519   City of Litchfield, MN           101577-000        Water         126 N Marshall, Litchfield, MN
                                                                           55355
  00520   LOUP Power District              62322001          Electric      P.O. Box 988, Columbus, NE
                                                                           68602-0988
  00520   Black Hills Energy               9185 6555 88      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00520   Albion Water Department/NE       4536-1-55         Sewer         420 West Market St, Albion, NE
                                                                           68620
  00520   Albion Water Department/NE       4536-1-55         Trash         420 West Market St, Albion, NE
                                                             (MSW)         68620
  00520   Albion Water Department/NE       4536-1-55         Water         420 West Market St, Albion, NE
                                                                           68620
  00526   Lower Valley Energy/Jackson,     1344185005        Electric      P.O. Box 160, Afton, WY 83110
          WY
  00526   Lower Valley Energy/Jackson,     1344185006        Natural Gas   P.O. Box 160, Afton, WY 83110
          WY
  00526   The Town of Afton                9.7360.8.3        Sewer         P.O. Box 310, Afton, WY
                                                                           83110-0310
  00526   The Town of Afton                9.7360.8.3        Water         P.O. Box 310, Afton, WY
                                                                           83110-0310
  00528   NorthWestern Energy, MT          2105126-3         Electric      11 E Park St, Butte, MT 59701-
                                                                           1711
  00528   City of Roundup, MT              CM037-MN          Sewer         P.O. Box 660, Roundup, MT
                                                                           59072-0660
  00528   City of Roundup, MT              CM037-MN          Water         P.O. Box 660, Roundup, MT
                                                                           59072-0660
  00529   NorthWestern Energy, MT          2041849-7         Electric      11 E Park St, Butte, MT 59701-
                                                                           1711
  00529   NorthWestern Energy, MT          3178890-4         Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00529   NorthWestern Energy, MT          2041849-7         Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711



                                                        27
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                        Desc Main
                                 Document    Page 48 of 124

  00529   City of Dillon, MT                 0226-00            Sewer         125 North Idaho Street, Dillon,
                                                                              MT 59725
  00529   City of Dillon, MT                 0226-00            Water         125 North Idaho Street, Dillon,
                                                                              MT 59725
  00532   Mountrail-Williams Electric        62684000           Electric      P.O. Box 1346, Williston, ND
          Cooperative                                                         58801
  00532   United Prairie                     805230             Propane       P.O. Box 340, New Town, ND
                                                                              58763
  00532   City of New Town, ND               01-00001025-00-1   Sewer         P.O. Box 309, New Town, ND
                                                                              58763-0309
  00532   City of New Town, ND               01-00001025-00-1   Water         P.O. Box 309, New Town, ND
                                                                              58763-0309
  00533   Mountrail-Williams Electric        22355000           Electric      P.O. Box 1346, Williston, ND
          Cooperative                                                         58801
  00533   Montana-Dakota Utilities Co.       452 610 4094 8     Electric      P.O. Box 5600 @ Mdu
                                                                              Resources Group, Inc, Bismarck,
                                                                              ND 58506-5600
  00533   Montana-Dakota Utilities Co.       452 610 4094 8     Natural Gas   P.O. Box 5600 @ Mdu
                                                                              Resources Group, Inc, Bismarck,
                                                                              ND 58506-5600
  00533   Mountrail-Williams Electric        22355000           Other         P.O. Box 1346, Williston, ND
          Cooperative                                           Services      58801
  00533   R&T Water Supply                   01-00000971-00-6   Water         P.O. Box 126, Ray, ND 58849-
                                                                              0126
  00534   City of Rolla, ND                  02-00310101-00-0   Electric      Box 1200, Rolla, ND 58367
  00534   Otter Tail Power Company           02-070527-3        Electric      P.O. Box 2002, Fergus Falls,
                                                                              MN 56538-2002
  00534   City of Rolla, ND                  02-00310101-00-0   Other         Box 1200, Rolla, ND 58367
                                                                Services
  00534   City of Rolla, ND                  02-00310101-00-0   Recycling     Box 1200, Rolla, ND 58367
  00534   City of Rolla, ND                  02-00310101-00-0   Sewer         Box 1200, Rolla, ND 58367
  00534   City of Rolla, ND                  02-00310101-00-0   Trash         Box 1200, Rolla, ND 58367
                                                                (MSW)
  00534   City of Rolla, ND                  02-00310101-00-0   Water         Box 1200, Rolla, ND 58367
  00535   Montana-Dakota Utilities Co.       156 613 7033 6     Electric      P.O. Box 5600 @ Mdu
                                                                              Resources Group, Inc, Bismarck,
                                                                              ND 58506-5600
  00535   Slope Electric Cooperative Inc.    990300             Electric      P.O. Box 338, New England,
                                                                              ND 58647
  00535   City of Bowman, ND                 01039-00           Electric      P.O. Box 12, Bowman, ND
                                                                              58623-0012
  00535   Montana-Dakota Utilities Co.       156 613 7033 6     Natural Gas   P.O. Box 5600 @ Mdu
                                                                              Resources Group, Inc, Bismarck,
                                                                              ND 58506-5600
  00535   Slope Electric Cooperative Inc.    990300             Other         P.O. Box 338, New England,
                                                                Services      ND 58647
  00535   City of Bowman, ND                 01039-00           Other         P.O. Box 12, Bowman, ND
                                                                Services      58623-0012
  00535   City of Bowman, ND                 01039-00           Sewer         P.O. Box 12, Bowman, ND
                                                                              58623-0012
  00535   City of Bowman, ND                 01039-00           Water         P.O. Box 12, Bowman, ND
                                                                              58623-0012
  00536   Pioneer Electric Cooperative, KS   816854             Electric      P.O. Box 369, Ulysses, KS
                                                                              67880-0369
  00536   Atmos Energy/790311                4009814175         Natural Gas   P.O. Box 790311, St Louis, MO
                                                                              63179-0311
  00536   Pioneer Electric Cooperative, KS   816854             Other         P.O. Box 369, Ulysses, KS
                                                                Services      67880-0369
  00536   Atmos Energy/790311                4009814175         Other         P.O. Box 790311, St Louis, MO
                                                                Services      63179-0311



                                                        28
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                 Document    Page 49 of 124

  00536   City of Ulysses, KS           0800800002          Sewer         115 W Grant, Ulysses, KS
                                                                          67880
  00536   City of Ulysses, KS           0800800002          Trash         115 W Grant, Ulysses, KS
                                                            (MSW)         67880
  00536   City of Ulysses, KS           0800800002          Water         115 W Grant, Ulysses, KS
                                                                          67880
  00537   City of Beloit, KS            9937                Electric      P.O. Box 567, Beloit, KS 67420
  00537   City of Beloit, KS            9938                Electric      P.O. Box 567, Beloit, KS 67420
  00537   City of Beloit, KS            10009               Irrigation    P.O. Box 567, Beloit, KS 67420
  00537   Kansas Gas Service            512322877 1218376   Natural Gas   P.O. Box 219046, Kansas City,
                                        09                                MO 64121-9046
  00537   Kansas Gas Service            512322877 1644199   Natural Gas   P.O. Box 219046, Kansas City,
                                        09                                MO 64121-9046
  00537   Kansas Gas Service            512322877 1218376   Other         P.O. Box 219046, Kansas City,
                                        09                  Services      MO 64121-9046
  00537   Kansas Gas Service            512322877 1644199   Other         P.O. Box 219046, Kansas City,
                                        09                  Services      MO 64121-9046
  00537   City of Beloit, KS            9938                Sewer         P.O. Box 567, Beloit, KS 67420
  00537   City of Beloit, KS            10009               Water         P.O. Box 567, Beloit, KS 67420
  00537   City of Beloit, KS            9938                Water         P.O. Box 567, Beloit, KS 67420
  00538   City of Anthony, KS           11361001            Electric      P.O. Box 504, Anthony, KS
                                                                          67003-0504
  00538   Atmos Energy/790311           4010736033          Natural Gas   P.O. Box 790311, St Louis, MO
                                                                          63179-0311
  00538   Atmos Energy/790311           4010736033          Other         P.O. Box 790311, St Louis, MO
                                                            Services      63179-0311
  00538   City of Anthony, KS           11361001            Sewer         P.O. Box 504, Anthony, KS
                                                                          67003-0504
  00538   City of Anthony, KS           11361001            Water         P.O. Box 504, Anthony, KS
                                                                          67003-0504
  00539   Texas Gas Service             912606625 1382235   Natural Gas   P.O. Box 219913, Kansas City,
                                        64                                MO 64121-9913
  00539   Texas Gas Service             912606625 1382235   Other         P.O. Box 219913, Kansas City,
                                        64                  Services      MO 64121-9913
  00539   TXU Energy/650638             100039532226        Electric      P.O. Box 650638, Dallas, TX
                                                                          75265-0638
  00539   City of Monahans, TX          09-02350-01         Sewer         112 West 2Nd, Monahans, TX
                                                                          79756
  00539   City of Monahans, TX          09-02350-01         Trash         112 West 2Nd, Monahans, TX
                                                            (MSW)         79756
  00539   City of Monahans, TX          09-02350-01         Water         112 West 2Nd, Monahans, TX
                                                                          79756
  00540   TXU Energy/650638             100039848050        Electric      P.O. Box 650638, Dallas, TX
                                                                          75265-0638
  00540   City of Kermit, TX            20-04710-01         Electric      110 South Tornillo St, Kermit,
                                                                          TX 79745-2612
  00540   TXU Energy/650638             100039751836        Electric      P.O. Box 650638, Dallas, TX
                                                                          75265-0638
  00540   West Texas Gas, Inc.-Kermit   010-007-1015-03     Natural Gas   P.O. Box 843, Kermit, TX
                                                                          79745-0743
  00540   City of Kermit, TX            20-04710-01         Sewer         110 South Tornillo St, Kermit,
                                                                          TX 79745-2612
  00540   City of Kermit, TX            20-04710-01         Trash         110 South Tornillo St, Kermit,
                                                            (MSW)         TX 79745-2612
  00540   City of Kermit, TX            20-04710-01         Water         110 South Tornillo St, Kermit,
                                                                          TX 79745-2612
  00541   XCEL Energy:Southwestern      54-0010732581-6     Electric      P.O. Box 9477 @ Xcel Energy,
          Public Service                                                  Minneapolis, MN 55484-9477
  00541   Atmos Energy/790311           4009814906          Natural Gas   P.O. Box 790311, St Louis, MO
                                                                          63179-0311


                                                   29
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                 Document    Page 50 of 124

  00541   City of Dalhart, TX            80-10480-03        Other         P.O. Box 2005, Dalhart, TX
                                                            Services      79022-2005
  00541   Atmos Energy/790311            4009814906         Other         P.O. Box 790311, St Louis, MO
                                                            Services      63179-0311
  00541   City of Dalhart, TX            80-10480-03        Sewer         P.O. Box 2005, Dalhart, TX
                                                                          79022-2005
  00541   City of Dalhart, TX            80-10480-03        Trash         P.O. Box 2005, Dalhart, TX
                                                            (MSW)         79022-2005
  00541   City of Dalhart, TX            80-10480-03        Water         P.O. Box 2005, Dalhart, TX
                                                                          79022-2005
  00542   XCEL Energy:Southwestern       54-0010732588-3    Electric      P.O. Box 9477 @ Xcel Energy,
          Public Service                                                  Minneapolis, MN 55484-9477
  00542   City of Perryton, TX           10-0370-01         Natural Gas   P.O. Box 849, Perryton, TX
                                                                          79070
  00542   City of Perryton, TX           10-0370-01         Sewer         P.O. Box 849, Perryton, TX
                                                                          79070
  00542   City of Perryton, TX           10-0370-01         Water         P.O. Box 849, Perryton, TX
                                                                          79070
  00543   Montana-Dakota Utilities Co.   020 033 8584 2     Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00543   Montana-Dakota Utilities Co.   020 033 8584 2     Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00543   City of Wolf Point, MT         4174-00            Sewer         201 4Th Avenue South, Wolf
                                                                          Point, MT 59201
  00543   City of Wolf Point, MT         4174-00            Water         201 4Th Avenue South, Wolf
                                                                          Point, MT 59201
  00544   Montana-Dakota Utilities Co.   164 781 8347 4     Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00544   Montana-Dakota Utilities Co.   164 781 8347 4     Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00544   Sidney Water Department, MT    1000058-00         Sewer         115 2Nd Street Se, Sidney, MT
                                                                          59270
  00544   Sidney Water Department, MT    1000058-00         Water         115 2Nd Street Se, Sidney, MT
                                                                          59270
  00545   Montana-Dakota Utilities Co.   158 916 4392 4     Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00545   City of Mobridge, SD           02-00098355-00-2   Sewer         114 1St Ave East, Mobridge, SD
                                                                          57601-2604
  00545   City of Mobridge, SD           02-00098355-00-2   Water         114 1St Ave East, Mobridge, SD
                                                                          57601-2604
  00546   City of Burlington, CO         24.0180.02         Electric      P.O. Box 366, Burlington, CO
                                                                          80807
  00546   Black Hills Energy             3995 7593 11       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00546   City of Burlington, CO         24.0180.02         Sewer         P.O. Box 366, Burlington, CO
                                                                          80807
  00546   City of Burlington, CO         24.0180.02         Water         P.O. Box 366, Burlington, CO
                                                                          80807
  00547   Moose Lake Water & Light       02-00063900-00-0   Electric      P.O. Box 418, Moose Lake, MN
          Commission                                                      55767
  00547   Minnesota Energy Resources     0504321144-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                          53201-3140
  00547   Moose Lake Water & Light       02-00063900-00-0   Sewer         P.O. Box 418, Moose Lake, MN
          Commission                                                      55767
  00547   Moose Lake Water & Light       02-00063900-00-0   Water         P.O. Box 418, Moose Lake, MN
          Commission                                                      55767



                                                      30
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                Document    Page 51 of 124

  00548   Otter Tail Power Company       11-082654-2         Electric      P.O. Box 2002, Fergus Falls,
                                                                           MN 56538-2002
  00548   City of Mahnomen, MN           01-00000800-00-7    Sewer         P.O. Box 250, Mahnomen, MN
                                                                           56557
  00548   City of Mahnomen, MN           01-00000800-00-7    Water         P.O. Box 250, Mahnomen, MN
                                                                           56557
  00549   NorthWestern Energy, MT        3244817-7           Electric      11 E Park St, Butte, MT 59701-
                                                                           1711
  00549   Montana-Dakota Utilities Co.   588 395 3724 6      Electric      P.O. Box 5600 @ Mdu
                                                                           Resources Group, Inc, Bismarck,
                                                                           ND 58506-5600
  00549   Montana-Dakota Utilities Co.   588 395 3724 6      Natural Gas   P.O. Box 5600 @ Mdu
                                                                           Resources Group, Inc, Bismarck,
                                                                           ND 58506-5600
  00549   City of Hardin, MT             1888-00             Sewer         406 N Cheyenne Ave, Hardin,
                                                                           MT 59034
  00549   City of Hardin, MT             1888-00             Water         406 N Cheyenne Ave, Hardin,
                                                                           MT 59034
  00550   NorthWestern Energy, MT        3171236-7           Electric      11 E Park St, Butte, MT 59701-
                                                                           1711
  00550   NorthWestern Energy, MT        3171236-7           Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00550   City of Dillon, MT             0010-00             Sewer         125 North Idaho Street, Dillon,
                                                                           MT 59725
  00550   City of Dillon, MT             0010-00             Water         125 North Idaho Street, Dillon,
                                                                           MT 59725
  00551   NIPSCO - Northern Indiana      310-696-005-5       Electric      P.O. Box 13007 @ Nisource,
          Public Serv Co                                                   Inc, Merrillville, IN 46411-3007
  00551   NIPSCO - Northern Indiana      310-696-005-5       Natural Gas   P.O. Box 13007 @ Nisource,
          Public Serv Co                                                   Inc, Merrillville, IN 46411-3007
  00551   Town of Demotte, IN            2222 00             Sewer         P.O. Box 400 C/O Demotte State
                                                                           Bank, Demotte, IN 46310
  00551   Town of Demotte, IN            2222 00             Water         P.O. Box 400 C/O Demotte State
                                                                           Bank, Demotte, IN 46310
  00552   Otter Tail Power Company       05-043602-1         Electric      P.O. Box 2002, Fergus Falls,
                                                                           MN 56538-2002
  00552   City of Oakes, ND              02-00000101-00-0    Electric      124 S 5Th St, Oakes, ND 58474
  00552   City of Oakes, ND              02-00000101-00-0    Other         124 S 5Th St, Oakes, ND 58474
                                                             Services
  00552   City of Oakes, ND              02-00000101-00-0    Sewer         124 S 5Th St, Oakes, ND 58474
  00552   City of Oakes, ND              02-00000101-00-0    Trash         124 S 5Th St, Oakes, ND 58474
                                                             (MSW)
  00552   City of Oakes, ND              02-00000101-00-0    Water         124 S 5Th St, Oakes, ND 58474
  00553   Westar Energy/KPL              4926290462          Electric      P.O. Box 419353, Kansas City,
                                                                           MO 64141-6353
  00553   Westar Energy/KPL              3464237066          Electric      P.O. Box 419353, Kansas City,
                                                                           MO 64141-6353
  00553   Westar Energy/KPL              2161664368          Electric      P.O. Box 419353, Kansas City,
                                                                           MO 64141-6353
  00553   Kansas Gas Service             512322877 1540274   Natural Gas   P.O. Box 219046, Kansas City,
                                         45                                MO 64121-9046
  00553   Kansas Gas Service             512322877 1540275   Natural Gas   P.O. Box 219046, Kansas City,
                                         82                                MO 64121-9046
  00553   Kansas Gas Service             512322877 1540274   Other         P.O. Box 219046, Kansas City,
                                         45                  Services      MO 64121-9046
  00553   Kansas Gas Service             512322877 1540275   Other         P.O. Box 219046, Kansas City,
                                         82                  Services      MO 64121-9046
  00553   City of Abilene, KS            01-00130130-00-5    Recycling     P.O. Box 519, Abilene, KS
                                                                           67410-0519
  00553   City of Abilene, KS            01-00130135-00-0    Recycling     P.O. Box 519, Abilene, KS
                                                                           67410-0519

                                                     31
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                 Document    Page 52 of 124

  00553   City of Abilene, KS            01-00130120-00-2   Recycling     P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130120-00-2   Sewer         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130130-00-5   Sewer         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130135-00-0   Sewer         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130120-00-2   Water         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130130-00-5   Water         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00553   City of Abilene, KS            01-00130135-00-0   Water         P.O. Box 519, Abilene, KS
                                                                          67410-0519
  00554   TXU Energy/650638              100039532237       Electric      P.O. Box 650638, Dallas, TX
                                                                          75265-0638
  00554   TXU Energy/650638              100039411913       Electric      P.O. Box 650638, Dallas, TX
                                                                          75265-0638
  00554   City of Andrews, TX            15-0030-01         Sewer         111 Logsdon, Andrews, TX
                                                                          79714
  00554   City of Andrews, TX            15-0030-01         Trash         111 Logsdon, Andrews, TX
                                                            (MSW)         79714
  00554   City of Andrews, TX            15-0040-01         Water         111 Logsdon, Andrews, TX
                                                                          79714
  00554   City of Andrews, TX            15-0030-01         Water         111 Logsdon, Andrews, TX
                                                                          79714
  00555   Pacific Power-Rocky Mountain   19732611-004 0     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00555   Dominion Energy/45841          4402370331         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00555   Grand Water & Sewer Service    3.0131.02          Sewer         P.O. Box 1046, Moab, UT
          Agency                                                          84532
  00555   Grand Water & Sewer Service    3.0131.02          Water         P.O. Box 1046, Moab, UT
          Agency                                                          84532
  00556   Benton Rural Electric          585501             Electric      P.O. Box 1150, Prosser, WA
                                                                          99350
  00556   City of Prosser, WA            16923              Irrigation    601 7Th St, Prosser, WA 99350
  00556   City of Prosser, WA            17436              Irrigation    601 7Th St, Prosser, WA 99350
  00556   City of Prosser, WA            16923              Sewer         601 7Th St, Prosser, WA 99350
  00556   City of Prosser, WA            16923              Trash         601 7Th St, Prosser, WA 99350
                                                            (MSW)
  00556   City of Prosser, WA            16923              Water         601 7Th St, Prosser, WA 99350
  00557   Nephi City Corporation         8008221            Electric      21 East 100 North, Nephi, UT
                                                                          84648
  00557   Nephi City Corporation         8008221            Natural Gas   21 East 100 North, Nephi, UT
                                                                          84648
  00557   Nephi City Corporation         8008221            Other         21 East 100 North, Nephi, UT
                                                            Services      84648
  00557   Nephi City Corporation         8008221            Sewer         21 East 100 North, Nephi, UT
                                                                          84648
  00557   Nephi City Corporation         8008221            Trash         21 East 100 North, Nephi, UT
                                                            (MSW)         84648
  00557   Nephi City Corporation         8008221            Water         21 East 100 North, Nephi, UT
                                                                          84648
  00558   NorthWestern Energy, MT        3171413-2          Electric      11 E Park St, Butte, MT 59701-
                                                                          1711
  00558   NorthWestern Energy, MT        3171413-2          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                          1711
  00558   City of Redfield, SD           02-00002198-00-2   Other         626 Main Street, Redfield, SD
                                                            Services      57469


                                                     32
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                   Document    Page 53 of 124

  00558   City of Redfield, SD           02-00002198-00-2   Sewer         626 Main Street, Redfield, SD
                                                                          57469
  00558   City of Redfield, SD           02-00002198-00-2   Trash         626 Main Street, Redfield, SD
                                                            (MSW)         57469
  00558   City of Redfield, SD           02-00002198-00-2   Water         626 Main Street, Redfield, SD
                                                                          57469
  00559   Avista Utilities               6282633928         Electric      1411 E Mission Ave, Spokane,
                                                                          WA 99252
  00559   City of Orofino, ID            003494-000         Electric      P.O. Box 312, Orofino, ID
                                                                          83544
  00559   Avista Utilities               4388509613         Electric      1411 E Mission Ave, Spokane,
                                                                          WA 99252
  00559   City of Orofino, ID            003494-000         Sewer         P.O. Box 312, Orofino, ID
                                                                          83544
  00559   City of Orofino, ID            003494-000         Trash         P.O. Box 312, Orofino, ID
                                                            (MSW)         83544
  00559   City of Orofino, ID            003494-000         Water         P.O. Box 312, Orofino, ID
                                                                          83544
  00560   Fairview Utilities Authority   8.0400.00          Electric      P.O. Box 386, Fairview, OK
                                                                          73737
  00560   CenterPoint                    6400336787-3       Natural Gas   P.O. Box 4981, Houston, TX
          Energy/1325/4981/2628                                           77210-4981
  00560   CenterPoint                    6400336787-3       Other         P.O. Box 4981, Houston, TX
          Energy/1325/4981/2628                             Services      77210-4981
  00560   Fairview Utilities Authority   8.0400.00          Sewer         P.O. Box 386, Fairview, OK
                                                                          73737
  00560   Fairview Utilities Authority   8.0400.00          Trash         P.O. Box 386, Fairview, OK
                                                            (MSW)         73737
  00560   Fairview Utilities Authority   8.0400.00          Water         P.O. Box 386, Fairview, OK
                                                                          73737
  00561   XCEL Energy:Northern States    51-0011011632-1    Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                       Minneapolis, MN 55484-9477
  00561   CenterPoint Energy             10539909-1         Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                 77210-4671
  00561   City of Cokato, MN             01-00001029-01-8   Sewer         P.O. Box 1030, Cokato, MN
                                                                          55321-1030
  00561   City of Cokato, MN             01-00001029-01-8   Water         P.O. Box 1030, Cokato, MN
                                                                          55321-1030
  00562   Montana-Dakota Utilities Co.   109 501 0013 0     Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00562   Montana-Dakota Utilities Co.   109 501 0013 0     Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00562   City of Stanley, ND            02-00002521-00-2   Sewer         P.O. Box 249, Stanley, ND
                                                                          58784
  00562   City of Stanley, ND            02-00002521-00-2   Water         P.O. Box 249, Stanley, ND
                                                                          58784
  00563   Alliant Energy/WP&L            9036220000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                          IA 52406-3062
  00563   Alliant Energy/WP&L            9036220000         Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                          IA 52406-3062
  00563   City of Mauston, WI            000-1222-01        Other         303 Mansion Street, Mauston,
                                                            Services      WI 53948
  00563   City of Mauston, WI            000-1222-01        Sewer         303 Mansion Street, Mauston,
                                                                          WI 53948
  00563   City of Mauston, WI            000-1222-01        Water         303 Mansion Street, Mauston,
                                                                          WI 53948
  00564   City of Webster City, IA       15.729001.01       Electric      P.O. Box 217, Webster City, IA
                                                                          50595-0217
  00564   Black Hills Energy             6358 9672 08       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001

                                                     33
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                 Document    Page 54 of 124

  00564   Black Hills Energy                6358 9672 08       Other         P.O. Box 6001, Rapid City, SD
                                                               Services      57709-6001
  00564   City of Webster City, IA          15.729001.01       Sewer         P.O. Box 217, Webster City, IA
                                                                             50595-0217
  00564   City of Webster City, IA          15.729001.01       Trash         P.O. Box 217, Webster City, IA
                                                               (MSW)         50595-0217
  00564   City of Webster City, IA          15.729001.01       Water         P.O. Box 217, Webster City, IA
                                                                             50595-0217
  00565   MidAmerican Energy Company        81541-15021        Electric      P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00565   Alliant Energy/IPL                4644501000         Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00565   City of Cherokee, IA              2-21115-00         Sewer         416 West Main, Cherokee, IA
                                                                             51012
  00565   City of Cherokee, IA              2-21115-00         Trash         416 West Main, Cherokee, IA
                                                               (MSW)         51012
  00565   City of Cherokee, IA              2-21115-00         Water         416 West Main, Cherokee, IA
                                                                             51012
  00566   City of Warroad, MN               03-00010230-00-9   Electric      P.O. Box 50, Warroad, MN
                                                                             56763
  00566   Minnesota Energy Resources        0503172882-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00566   City of Warroad, MN               03-00010230-00-9   Other         P.O. Box 50, Warroad, MN
                                                               Services      56763
  00566   City of Warroad, MN               03-00010230-00-9   Sewer         P.O. Box 50, Warroad, MN
                                                                             56763
  00566   City of Warroad, MN               03-00010230-00-9   Trash         P.O. Box 50, Warroad, MN
                                                               (MSW)         56763
  00566   City of Warroad, MN               03-00010230-00-9   Water         P.O. Box 50, Warroad, MN
                                                                             56763
  00567   XCEL Energy:Northern States       51-0010792851-9    Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00567   City of Paynesville, MN           01-082010-02       Electric      221 Washburne Ave,
                                                                             Paynesville, MN 56362-1697
  00567   CenterPoint Energy                6400339709-4       Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                    77210-4671
  00567   City of Paynesville, MN           01-082010-02       Sewer         221 Washburne Ave,
                                                                             Paynesville, MN 56362-1697
  00567   City of Paynesville, MN           01-082010-02       Water         221 Washburne Ave,
                                                                             Paynesville, MN 56362-1697
  00568   New Prague Utilities Commission   08-003360-04       Electric      118 Central Ave North, New
                                                                             Prague, MN 56071
  00568   CenterPoint Energy                6400339609-6       Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                    77210-4671
  00568   New Prague Utilities Commission   08-003360-04       Other         118 Central Ave North, New
                                                               Services      Prague, MN 56071
  00568   New Prague Utilities Commission   08-003360-04       Sewer         118 Central Ave North, New
                                                                             Prague, MN 56071
  00568   New Prague Utilities Commission   08-003360-04       Water         118 Central Ave North, New
                                                                             Prague, MN 56071
  00569   Whetstone Valley Electric         111280             Electric      P.O. Box 512, Milbank, SD
          Cooperative                                                        57252
  00569   Whetstone Valley Electric         111280             Other         P.O. Box 512, Milbank, SD
          Cooperative                                          Services      57252
  00569   City of Milbank, SD               06255-00           Sewer         1001 E 4 Ave #301, Milbank,
                                                                             SD 57252
  00569   City of Milbank, SD               06255-00           Water         1001 E 4 Ave #301, Milbank,
                                                                             SD 57252
  00570   NorthWestern Energy, MT           3179156-9          Electric      11 E Park St, Butte, MT 59701-
                                                                             1711


                                                        34
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                  Document    Page 55 of 124

  00570   City of Wagner, SD              02-00000641-00-7     Sewer         P.O. Box 40, Wagner, SD 57380
  00571   NorthWestern Energy, MT         3178889-6            Electric      11 E Park St, Butte, MT 59701-
                                                                             1711
  00571   NorthWestern Energy, MT         3178889-6            Natural Gas   11 E Park St, Butte, MT 59701-
                                                                             1711
  00571   City of Webster, SD             02-00030220-00-1     Sewer         P.O. Box 539, Webster, SD
                                                                             57274-0539
  00571   City of Webster, SD             02-00030220-00-1     Water         P.O. Box 539, Webster, SD
                                                                             57274-0539
  00572   XCEL Energy:Public Service      53-0010781524-0      Electric      P.O. Box 9477 (2200) @ Xcel
          Company of CO                                                      Energy Remit Processing,
                                                                             Minneapolis, MN 55484-9477
  00572   XCEL Energy:Public Service      53-0010781524-0      Natural Gas   P.O. Box 9477 (2200) @ Xcel
          Company of CO                                                      Energy Remit Processing,
                                                                             Minneapolis, MN 55484-9477
  00572   Leadville Sanitation District   9222                 Sewer         P.O. Box 253, Leadville, CO
                                                                             80461
  00572   Parkville Water District, CO    2299                 Water         2015 N Poplar St, Leadville, CO
                                                                             80461-3356
  00573   City of Russell, KS             08-1280-03           Electric      P.O. Box 112, Russell, KS
                                                                             67665-0112
  00573   Kansas Gas Service              512322877 1392924    Natural Gas   P.O. Box 219046, Kansas City,
                                          64                                 MO 64121-9046
  00573   City of Russell, KS             08-1280-03           Other         P.O. Box 112, Russell, KS
                                                               Services      67665-0112
  00573   Kansas Gas Service              512322877 1392924    Other         P.O. Box 219046, Kansas City,
                                          64                   Services      MO 64121-9046
  00573   City of Russell, KS             08-1280-03           Sewer         P.O. Box 112, Russell, KS
                                                                             67665-0112
  00573   City of Russell, KS             08-1280-03           Trash         P.O. Box 112, Russell, KS
                                                               (MSW)         67665-0112
  00573   City of Russell, KS             08-1280-03           Water         P.O. Box 112, Russell, KS
                                                                             67665-0112
  00574   NIPSCO - Northern Indiana       348-796-003-1        Electric      P.O. Box 13007 @ Nisource,
          Public Serv Co                                                     Inc, Merrillville, IN 46411-3007
  00574   NIPSCO - Northern Indiana       348-796-003-1        Natural Gas   P.O. Box 13007 @ Nisource,
          Public Serv Co                                                     Inc, Merrillville, IN 46411-3007
  00574   Dept of Public Utilities, IN    1 81453 00           Sewer         P.O. Box 157, Lowell, IN
                                                                             46356-0157
  00574   Dept of Public Utilities, IN    1 81453 00           Water         P.O. Box 157, Lowell, IN
                                                                             46356-0157
  00575   LEA County Electric             80993001             Electric      Drawer 1447, Lovington, NM
          Cooperative, Inc.                                                  88260
  00575   New Mexico Gas Company          116099338-1171440-   Natural Gas   P.O. Box 27885, Albuquerque,
                                          6                                  NM 87125-7885
  00575   New Mexico Gas Company          116099338-1171440-   Other         P.O. Box 27885, Albuquerque,
                                          6                    Services      NM 87125-7885
  00575   LEA County Electric             80993001             Other         Drawer 1447, Lovington, NM
          Cooperative, Inc.                                    Services      88260
  00575   City of Lovington, NM           06-07060-01          Sewer         P.O. Box 1268, Lovington, NM
                                                                             88260
  00575   City of Lovington, NM           06-07060-01          Water         P.O. Box 1268, Lovington, NM
                                                                             88260
  00576   Green Mountain Energy/121233    11 971 184-4         Electric      P.O. Box 121233 Dept 1233,
                                                                             Dallas, TX 75312-1233
  00576   City of Alpine, TX - Gas Dept   14-17-0580.03        Natural Gas   203 N Apple, Alpine, TX 79830
  00576   City of Alpine, TX              296075.02            Recycling     100 North 13Th St, Alpine, TX
                                                                             79830
  00576   City of Alpine, TX              296075.02            Trash         100 North 13Th St, Alpine, TX
                                                               (MSW)         79830



                                                       35
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 56 of 124

  00576   City of Alpine, TX                 296075.02         Water         100 North 13Th St, Alpine, TX
                                                                             79830
  00577   XCEL Energy:Southwestern           54-0010995131-8   Electric      P.O. Box 9477 @ Xcel Energy,
          Public Service                                                     Minneapolis, MN 55484-9477
  00577   West Texas Gas, Inc-Canadian       040-001-5585-04   Natural Gas   P.O. Box 1005, Canadian, TX
                                                                             79014-1005
  00577   West Texas Gas, Inc-Canadian       040-001-5585-04   Other         P.O. Box 1005, Canadian, TX
                                                               Services      79014-1005
  00577   City of Canadian, TX               05-0130-02        Sewer         6 Main Street, Canadian, TX
                                                                             79014
  00577   City of Canadian, TX               05-0130-02        Trash         6 Main Street, Canadian, TX
                                                               (MSW)         79014
  00577   City of Canadian, TX               05-0130-02        Water         6 Main Street, Canadian, TX
                                                                             79014
  00578   Sangre De Cristo Electric Assoc.   1007805           Electric      P.O. Box 2013, Buena Vista, CO
          Inc.                                                               81211
  00578   Sangre De Cristo Electric Assoc.   1007704           Electric      P.O. Box 2013, Buena Vista, CO
          Inc.                                                               81211
  00578   Atmos Energy/790311                4012542337        Natural Gas   P.O. Box 790311, St Louis, MO
                                                                             63179-0311
  00578   Atmos Energy/790311                4012542337        Other         P.O. Box 790311, St Louis, MO
                                                               Services      63179-0311
  00578   Buena Vista Sanitation District    0000874           Sewer         P.O. Box 3069, Buena Vista, CO
                                                                             81211
  00578   Town of Buena Vista Water Dept,    02-0874-002       Sewer         P.O. Box 2002, Buena Vista, CO
          CO                                                                 81211
  00578   Town of Buena Vista Water Dept,    02-1048-002       Water         P.O. Box 2002, Buena Vista, CO
          CO                                                                 81211
  00578   Town of Buena Vista Water Dept,    02-0874-002       Water         P.O. Box 2002, Buena Vista, CO
          CO                                                                 81211
  00579   City of Yuma, CO                   2.1320.03         Electric      P.O. Box 265, Yuma, CO 80759
  00579   Black Hills Energy                 7128 7923 29      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00579   City of Yuma, CO                   2.1320.03         Sewer         P.O. Box 265, Yuma, CO 80759
  00579   City of Yuma, CO                   2.1320.03         Water         P.O. Box 265, Yuma, CO 80759
  00580   Montana-Dakota Utilities Co.       057 711 5212 0    Electric      P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00580   City of Carrington, ND             200               Electric      P.O. Box 501 103 10Th Ave N,
                                                                             Carrington, ND 58421
  00580   Northern Plains Electric           4737500           Electric      P.O. Box 608, Cando, ND
          Cooperative                                                        58324-0608
  00580   Montana-Dakota Utilities Co.       057 711 5212 0    Natural Gas   P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00580   City of Carrington, ND             200               Other         P.O. Box 501 103 10Th Ave N,
                                                               Services      Carrington, ND 58421
  00580   City of Carrington, ND             200               Sewer         P.O. Box 501 103 10Th Ave N,
                                                                             Carrington, ND 58421
  00580   City of Carrington, ND             200               Trash         P.O. Box 501 103 10Th Ave N,
                                                               (MSW)         Carrington, ND 58421
  00580   City of Carrington, ND             200               Water         P.O. Box 501 103 10Th Ave N,
                                                                             Carrington, ND 58421
  00581   Otter Tail Power Company           05-044043-7       Electric      P.O. Box 2002, Fergus Falls,
                                                                             MN 56538-2002
  00581   City of Lisbon, ND                 02030-00          Sewer         P.O. Box 1079, Lisbon, ND
                                                                             58054-1079
  00581   City of Lisbon, ND                 02030-00          Trash         P.O. Box 1079, Lisbon, ND
                                                               (MSW)         58054-1079
  00581   City of Lisbon, ND                 02030-00          Water         P.O. Box 1079, Lisbon, ND
                                                                             58054-1079

                                                         36
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                 Document    Page 57 of 124

  00582   TXU Energy/650638                  100047695919        Electric      P.O. Box 650638, Dallas, TX
                                                                               75265-0638
  00582   City of Presidio, TX               21145-01            Other         P.O. Box 1899, Presidio, TX
                                                                 Services      79845
  00582   City of Presidio, TX               21145-01            Sewer         P.O. Box 1899, Presidio, TX
                                                                               79845
  00582   City of Presidio, TX               21145-01            Trash         P.O. Box 1899, Presidio, TX
                                                                 (MSW)         79845
  00582   City of Presidio, TX               21145-01            Water         P.O. Box 1899, Presidio, TX
                                                                               79845
  00583   City of Blanding, UT               553342473           Electric      50 West 100 South, Blanding,
                                                                               UT 84511
  00583   City of Blanding, UT               553342473           Natural Gas   50 West 100 South, Blanding,
                                                                               UT 84511
  00583   City of Blanding, UT               553342473           Other         50 West 100 South, Blanding,
                                                                 Services      UT 84511
  00583   City of Blanding, UT               553342473           Sewer         50 West 100 South, Blanding,
                                                                               UT 84511
  00583   City of Blanding, UT               553342473           Water         50 West 100 South, Blanding,
                                                                               UT 84511
  00584   City of Bonners Ferry, ID          10151-00            Electric      P.O. Box 149, Bonners Ferry, ID
                                                                               83805
  00584   City of Bonners Ferry, ID          10151-00            Other         P.O. Box 149, Bonners Ferry, ID
                                                                 Services      83805
  00584   City of Bonners Ferry, ID          10151-00            Sewer         P.O. Box 149, Bonners Ferry, ID
                                                                               83805
  00584   City of Bonners Ferry, ID          10151-00            Water         P.O. Box 149, Bonners Ferry, ID
                                                                               83805
  00585   City of Mayville, ND               600010-00           Electric      P.O. Box 220, Mayville, ND
                                                                               58257
  00585   XCEL Energy:Northern States        51-0011097643-4     Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                            Minneapolis, MN 55484-9477
  00585   City of Mayville, ND               600010-00           Other         P.O. Box 220, Mayville, ND
                                                                 Services      58257
  00585   Farmers Union Oil                  827994              Propane       Box 218, Portland, ND 58274
          Company/Portland
  00585   City of Mayville, ND               600010-00           Sewer         P.O. Box 220, Mayville, ND
                                                                               58257
  00585   City of Mayville, ND               600010-00           Trash         P.O. Box 220, Mayville, ND
                                                                 (MSW)         58257
  00585   City of Mayville, ND               600010-00           Water         P.O. Box 220, Mayville, ND
                                                                               58257
  00586   Prairie Land Electric Coop, Inc.   14022107            Electric      P.O. Box 360, Norton, KS
                                                                               67654-0360
  00586   Midwest Energy, Inc                20059324            Natural Gas   P.O. Box 898, Hays, KS 67601
  00586   City of Phillipsburg, KS           STAT-001401-0000-   Other         P.O. Box 447, Phillipsburg, KS
                                             03                  Services      67661
  00586   Midwest Energy, Inc                20059324            Other         P.O. Box 898, Hays, KS 67601
                                                                 Services
  00586   City of Phillipsburg, KS           STAT-001401-0000-   Trash         P.O. Box 447, Phillipsburg, KS
                                             03                  (MSW)         67661
  00586   City of Phillipsburg, KS           STAT-001401-0000-   Water         P.O. Box 447, Phillipsburg, KS
                                             03                                67661
  00587   MidAmerican Energy Company         13480-27045         Electric      P.O. Box 8020 @ Midamerican
                                                                               Energy Holdings Company,
                                                                               Davenport, IA 52808-8020
  00587   City of Clarinda, IA               12078004            Sewer         200 S. 15Th St, Clarinda, IA
                                                                               51632
  00587   City of Clarinda, IA               12078004            Trash         200 S. 15Th St, Clarinda, IA
                                                                 (MSW)         51632



                                                         37
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                  Document    Page 58 of 124

  00587   City of Clarinda, IA              12078004          Water         200 S. 15Th St, Clarinda, IA
                                                                            51632
  00588   Beaver City Corporation, UT       11.0257.0.2       Electric      P.O. Box 271, Beaver, UT
                                                                            84713-0271
  00588   Dominion Energy/45841             0242843117        Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                            UT 84139-0001
  00588   Beaver City Corporation, UT       11.0257.0.2       Other         P.O. Box 271, Beaver, UT
                                                              Services      84713-0271
  00588   Beaver City Corporation, UT       11.0257.0.2       Sewer         P.O. Box 271, Beaver, UT
                                                                            84713-0271
  00588   Beaver City Corporation, UT       11.0257.0.2       Water         P.O. Box 271, Beaver, UT
                                                                            84713-0271
  00589   Alliant Energy/IPL                2992880000        Electric      P.O. Box 3060, Cedar Rapids,
                                                                            IA 52406-3060
  00589   Black Hills Energy                1709 8802 85      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                            57709-6001
  00589   City of Cresco, IA                7140403           Other         130 N Park Place, Cresco, IA
                                                              Services      52136
  00589   City of Cresco, IA                7140403           Sewer         130 N Park Place, Cresco, IA
                                                                            52136
  00589   City of Cresco, IA                7140403           Water         130 N Park Place, Cresco, IA
                                                                            52136
  00592   TXU Energy/650638                 100047695931      Electric      P.O. Box 650638, Dallas, TX
                                                                            75265-0638
  00592   Atmos Energy/790311               4014449944        Natural Gas   P.O. Box 790311, St Louis, MO
                                                                            63179-0311
  00592   City of Comanche, TX              1066471296        Other         101 E Grand Ave, Comanche,
                                                              Services      TX 76442
  00592   Atmos Energy/790311               4014449944        Other         P.O. Box 790311, St Louis, MO
                                                              Services      63179-0311
  00592   City of Comanche, TX              1066471089        Sewer         101 E Grand Ave, Comanche,
                                                                            TX 76442
  00592   City of Comanche, TX              1066471296        Sewer         101 E Grand Ave, Comanche,
                                                                            TX 76442
  00592   City of Comanche, TX              1066471089        Trash         101 E Grand Ave, Comanche,
                                                              (MSW)         TX 76442
  00592   City of Comanche, TX              1066471089        Water         101 E Grand Ave, Comanche,
                                                                            TX 76442
  00592   City of Comanche, TX              1066471296        Water         101 E Grand Ave, Comanche,
                                                                            TX 76442
  00594   Central Electric Cooperative/SD   22540000          Electric      P.O. Box 850, Mitchell, SD
                                                                            57301-0130
  00594   NorthWestern Energy, MT           3339479-2         Sewer         11 E Park St, Butte, MT 59701-
                                                                            1711
  00594   NorthWestern Energy, MT           3339479-2         Water         11 E Park St, Butte, MT 59701-
                                                                            1711
  00596   XCEL Energy:Northern States       51-0011390149-7   Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00596   MidAmerican Energy Company        01401-36023       Natural Gas   P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00596   Dell Rapids Utilities             050856001         Sewer         P.O. Box 10, Dell Rapids, SD
                                                                            57022
  00596   Dell Rapids Utilities             050856001         Water         P.O. Box 10, Dell Rapids, SD
                                                                            57022
  00597   Ord Light & Water, NE             1126541           Electric      P.O. Box 96, Ord, NE 68862
  00597   Black Hills Energy                7513 2680 19      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                            57709-6001
  00597   Black Hills Energy                7513 2680 19      Other         P.O. Box 6001, Rapid City, SD
                                                              Services      57709-6001
  00597   Ord Light & Water, NE             1126541           Sewer         P.O. Box 96, Ord, NE 68862

                                                        38
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                  Document    Page 59 of 124

  00597   Ord Light & Water, NE            1126541            Trash         P.O. Box 96, Ord, NE 68862
                                                              (MSW)
  00597   Ord Light & Water, NE            1126541            Water         P.O. Box 96, Ord, NE 68862
  00598   Navopache Electric Cooperative   2508508            Electric      P.O. Box 70090, Prescott, AZ
                                                                            86304-7090
  00598   Navopache Electric Cooperative   2509007            Electric      P.O. Box 70090, Prescott, AZ
                                                                            86304-7090
  00598   Navopache Electric Cooperative   2508508            Other         P.O. Box 70090, Prescott, AZ
                                                              Services      86304-7090
  00598   Navopache Electric Cooperative   2509007            Other         P.O. Box 70090, Prescott, AZ
                                                              Services      86304-7090
  00598   Sierra Propane                   107821             Propane       P.O. Box 1158, Springerville,
                                                                            AZ 85938
  00598   Town of Springerville, AZ        3.03040.02         Sewer         418 East Main Water
                                                                            Department, Springerville, AZ
                                                                            85938
  00598   Town of Springerville, AZ        3.03040.02         Water         418 East Main Water
                                                                            Department, Springerville, AZ
                                                                            85938
  00600   Vinton Municipal Utilities       01-601152-02       Electric      P.O. Box 529, Vinton, IA 52349
  00600   Alliant Energy/IPL               5719801000         Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                            IA 52406-3060
  00600   Vinton Municipal Utilities       01-601152-02       Other         P.O. Box 529, Vinton, IA 52349
                                                              Services
  00600   Vinton Municipal Utilities       01-601152-02       Sewer         P.O. Box 529, Vinton, IA 52349
  00600   Vinton Municipal Utilities       01-601152-02       Trash         P.O. Box 529, Vinton, IA 52349
                                                              (MSW)
  00600   Vinton Municipal Utilities       01-601152-02       Water         P.O. Box 529, Vinton, IA 52349
  00601   Wisconsin Public Service         0402306289-00044   Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00601   Wisconsin Public Service         0402306289-00044   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00601   Wisconsin Public Service         0402306289-00044   Other         P.O. Box 3140, Milwaukee, WI
                                                              Services      53201-3140
  00601   Kewaunee Water & Sewer           02-00395500-00-6   Sewer         P.O. Box 256, Kewaunee, WI
          Utility,WI                                                        54216-0256
  00601   Kewaunee Water & Sewer           05-00395700-00-3   Water         P.O. Box 256, Kewaunee, WI
          Utility,WI                                                        54216-0256
  00601   Kewaunee Water & Sewer           02-00395500-00-6   Water         P.O. Box 256, Kewaunee, WI
          Utility,WI                                                        54216-0256
  00602   Wisconsin Public Service         0402306289-00045   Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00602   Wisconsin Public Service         0402306289-00045   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00602   Oconto Utility Commission, WI    001-2071-00        Sewer         1210 Main St, Oconto, WI
                                                                            54153
  00602   Oconto Utility Commission, WI    001-2071-00        Water         1210 Main St, Oconto, WI
                                                                            54153
  00603   Princeton Public Utilities       8937 30-13         Electric      P.O. Box 218, Princeton, MN
                                                                            55371
  00603   CenterPoint Energy               8982946-9          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                   77210-4671
  00603   Princeton Public Utilities       8937 30-13         Sewer         P.O. Box 218, Princeton, MN
                                                                            55371
  00603   Princeton Public Utilities       8937 30-13         Water         P.O. Box 218, Princeton, MN
                                                                            55371
  00604   XCEL Energy:Northern States      XX-XXXXXXX-0       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                         Minneapolis, MN 55484-9477
  00604   WE Energies/Wisconsin            4836-419-244       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                      Milwaukee, WI 53290-0001


                                                        39
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                  Document    Page 60 of 124

  00604   XCEL Energy:Northern States       XX-XXXXXXX-0       Other         P.O. Box 9477 @ Xcel Energy,
          Power Co.                                            Services      Minneapolis, MN 55484-9477
  00605   Mora Municipal Utilities          04-00520010-00-8   Electric      101 Lake St S, Mora, MN
                                                                             55051-1588
  00605   Minnesota Energy Resources        0504491599-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00605   Mora Municipal Utilities          04-00520010-00-8   Sewer         101 Lake St S, Mora, MN
                                                                             55051-1588
  00605   Mora Municipal Utilities          04-00520010-00-8   Water         101 Lake St S, Mora, MN
                                                                             55051-1588
  00606   UPPCO-Upper Peninsula Power       200000312          Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                 86304-6055
  00606   UPPCO-Upper Peninsula Power       200000315          Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                 86304-6055
  00606   Constellation NewEnergy/4640      7411086            Electric      P.O. Box 4640 Bank Of America
                                                                             Lockbox Service, Carol Stream,
                                                                             IL 60197-4640
  00606   Semco Energy Gas Company          0257362.501        Natural Gas   P.O. Box 740812, Cincinnati,
                                                                             OH 45274-0812
  00606   Michigan-American Water           1600200651         Sewer         311 Fifth Street @ American
          Company                                                            Water Works Company, Inc,
                                                                             Calumet, MI 49913
  00606   Michigan-American Water           1600200651         Water         311 Fifth Street @ American
          Company                                                            Water Works Company, Inc,
                                                                             Calumet, MI 49913
  00606   Michigan-American Water           1600200669         Water         311 Fifth Street @ American
          Company                                                            Water Works Company, Inc,
                                                                             Calumet, MI 49913
  00607   WE Energies/Wisconsin             8427-635-101       Electric      P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00607   WE Energies/Wisconsin             8427-635-101       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00607   Seymour Water & Sewer Utilities   003-1519-10-01     Sewer         328 North Main Street,
                                                                             Seymour, WI 54165
  00607   Seymour Water & Sewer Utilities   003-1519-10-01     Water         328 North Main Street,
                                                                             Seymour, WI 54165
  00608   Wisconsin Public Service          0402306289-00049   Electric      P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00608   Brillion Utility Commission/WI    006-0077-00        Irrigation    130 Calumet Street, Brillion, WI
                                                                             54110
  00608   Wisconsin Public Service          0402306289-00049   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00608   Brillion Utility Commission/WI    006-0076-00        Sewer         130 Calumet Street, Brillion, WI
                                                                             54110
  00608   Brillion Utility Commission/WI    006-0076-00        Water         130 Calumet Street, Brillion, WI
                                                                             54110
  00609   City of Kiel Utilities            13053001           Electric      P.O. Box 98, Kiel, WI 53042
  00609   Wisconsin Public Service          0423765144-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00609   City of Kiel Utilities            13053001           Sewer         P.O. Box 98, Kiel, WI 53042
  00609   City of Kiel Utilities            13053001           Water         P.O. Box 98, Kiel, WI 53042
  00610   Constellation NewEnergy/4640      7411087            Electric      P.O. Box 4640 Bank Of America
                                                                             Lockbox Service, Carol Stream,
                                                                             IL 60197-4640
  00610   UPPCO-Upper Peninsula Power       200000314          Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                 86304-6055
  00610   Semco Energy Gas Company          0251904.501        Natural Gas   P.O. Box 740812, Cincinnati,
                                                                             OH 45274-0812
  00610   City of Ishpeming, MI             501-0135-01        Sewer         100 East Division Street,
                                                                             Ishpeming, MI 49849-2084
  00610   City of Ishpeming, MI             501-0135-01        Water         100 East Division Street,
                                                                             Ishpeming, MI 49849-2084

                                                        40
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                          Desc Main
                                 Document    Page 61 of 124

  00611   City of St. Peter, MN               213-001600-01      Electric      227 South Front St, St. Peter,
                                                                               MN 56082
  00611   CenterPoint Energy                  10073407-8         Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                      77210-4671
  00611   City of St. Peter, MN               213-001600-01      Sewer         227 South Front St, St. Peter,
                                                                               MN 56082
  00611   City of St. Peter, MN               213-001600-01      Trash         227 South Front St, St. Peter,
                                                                 (MSW)         MN 56082
  00611   City of St. Peter, MN               213-001600-01      Water         227 South Front St, St. Peter,
                                                                               MN 56082
  00613   Alliant Energy/WP&L                 8223750000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                               IA 52406-3062
  00613   Alliant Energy/WP&L                 8223750000         Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                               IA 52406-3062
  00613   Village of Winneconne, WI           210-1946-00        Sewer         P.O. Box 488, Winneconne, WI
                                                                               54986
  00613   Village of Winneconne, WI           210-1946-00        Water         P.O. Box 488, Winneconne, WI
                                                                               54986
  00615   City of Clintonville, WI            16-0105-01         Electric      50 10Th St, Clintonville, WI
                                                                               54929-1513
  00615   WE Energies/Wisconsin               5893-718-669       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00615   City of Clintonville, WI            16-0105-01         Sewer         50 10Th St, Clintonville, WI
                                                                               54929-1513
  00615   City of Clintonville, WI            16-0105-01         Water         50 10Th St, Clintonville, WI
                                                                               54929-1513
  00616   Wisconsin Public Service            0402306289-00054   Electric      P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00616   Sister Bay Water & Sewer Utility    7013.02            Irrigation    P.O. Box 655, Sister Bay, WI
                                                                               54234
  00616   Lakes Gas Co No. 31                 SHOHOM01           Propane       235 Nautical Dr, Sturgeon Bay,
                                                                               WI 54235-1981
  00616   Sister Bay Water & Sewer Utility    7012.02            Sewer         P.O. Box 655, Sister Bay, WI
                                                                               54234
  00616   Sister Bay Water & Sewer Utility    7012.02            Water         P.O. Box 655, Sister Bay, WI
                                                                               54234
  00617   Alliant Energy/WP&L                 7723420000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                               IA 52406-3062
  00617   WE Energies/Wisconsin               7034-579-771       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00617   Silver Lake Sanitary District, WI   035-4122-10        Sewer         P.O. Box 357, Wautoma, WI
                                                                               54982-0357
  00617   City of Wautoma - Water             030-2020-00        Water         P.O. Box 428, Wautoma, WI
                                                                               54982
  00618   Reedsburg Utility Commission        000541507          Electric      P.O. Box 230, Reedsburg, WI
                                                                               53959-0230
  00618   Alliant Energy/WP&L                 5760440000         Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                               IA 52406-3062
  00618   Reedsburg Utility Commission        000541507          Other         P.O. Box 230, Reedsburg, WI
                                                                 Services      53959-0230
  00618   Reedsburg Utility Commission        000541516          Sewer         P.O. Box 230, Reedsburg, WI
                                                                               53959-0230
  00618   Reedsburg Utility Commission        000541536          Sewer         P.O. Box 230, Reedsburg, WI
                                                                               53959-0230
  00618   Reedsburg Utility Commission        000541516          Water         P.O. Box 230, Reedsburg, WI
                                                                               53959-0230
  00618   Reedsburg Utility Commission        000541536          Water         P.O. Box 230, Reedsburg, WI
                                                                               53959-0230
  00619   Alliant Energy/WP&L                 0729120000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                               IA 52406-3062



                                                          41
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                 Document    Page 62 of 124

  00619   WE Energies/Wisconsin              4056-867-651        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                         Milwaukee, WI 53290-0001
  00619   City of Adams, WI                  1.1006.00           Sewer         P.O. Box 1009, Adams, WI
                                                                               53910
  00619   City of Adams, WI                  1.0990.03           Water         P.O. Box 1009, Adams, WI
                                                                               53910
  00619   City of Adams, WI                  1.1006.00           Water         P.O. Box 1009, Adams, WI
                                                                               53910
  00620   Eagle River Light & Water          002-00020355-01     Electric      P.O. Box 1269, Eagle River, WI
          Department,WI                                                        54521-1269
  00620   Wisconsin Public Service           0406977164-00009    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                               53201-3140
  00620   Eagle River Light & Water          002-00020355-01     Sewer         P.O. Box 1269, Eagle River, WI
          Department,WI                                                        54521-1269
  00620   Eagle River Light & Water          002-00020355-01     Water         P.O. Box 1269, Eagle River, WI
          Department,WI                                                        54521-1269
  00621   Cloverland Electric Co-Op/Dafter   7001366302          Electric      2916 West M-28, Dafter, MI
                                                                               49724
  00621   Cloverland Electric Co-Op/Dafter   3200586101          Electric      2916 West M-28, Dafter, MI
                                                                               49724
  00621   Semco Energy Gas Company           0236573.501         Natural Gas   P.O. Box 740812, Cincinnati,
                                                                               OH 45274-0812
  00621   City of Manistique Utilities, MI   000550-00           Sewer         P.O. Box 515 Utilities Dept,
                                                                               Manistique, MI 49854
  00621   City of Manistique Utilities, MI   000550-00           Water         P.O. Box 515 Utilities Dept,
                                                                               Manistique, MI 49854
  00622   UPPCO-Upper Peninsula Power        200000319           Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                   86304-6055
  00622   UPPCO-Upper Peninsula Power        200000317           Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                   86304-6055
  00622   DTE Energy/630795/740786           9100 323 4136 4     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                               OH 45263-0795
  00623   Constellation NewEnergy/4640       7411085             Electric      P.O. Box 4640 Bank Of America
                                                                               Lockbox Service, Carol Stream,
                                                                               IL 60197-4640
  00623   UPPCO-Upper Peninsula Power        200000321           Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                   86304-6055
  00623   DTE Energy/630795/740786           9100 323 4150 5     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                               OH 45263-0795
  00623   City of Iron River Water           RIVP-000890-0000-   Sewer         106 West Genesee Street, Iron
          Department                         01                                River, MI 49935
  00623   City of Iron River Water           RIVP-000890-0000-   Water         106 West Genesee Street, Iron
          Department                         01                                River, MI 49935
  00624   Constellation NewEnergy/4640       7411089             Electric      P.O. Box 4640 Bank Of America
                                                                               Lockbox Service, Carol Stream,
                                                                               IL 60197-4640
  00624   UPPCO-Upper Peninsula Power        200000323           Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                   86304-6055
  00624   Semco Energy Gas Company           0346441.502         Natural Gas   P.O. Box 740812, Cincinnati,
                                                                               OH 45274-0812
  00624   Village of L anse, MI              00006480-02         Sewer         101 North Main Street, L'Anse,
                                                                               MI 49946
  00624   Village of L anse, MI              00006480-02         Water         101 North Main Street, L'Anse,
                                                                               MI 49946
  00625   Alliant Energy/IPL                 6130741000          Electric      P.O. Box 3060, Cedar Rapids,
                                                                               IA 52406-3060
  00625   Black Hills Energy                 4359 4079 21        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                               57709-6001
  00625   Black Hills Energy                 4359 4079 21        Other         P.O. Box 6001, Rapid City, SD
                                                                 Services      57709-6001
  00625   City of Dyersville, IA             02-030600-02        Sewer         340 First Ave E, Dyersville, IA
                                                                               52040

                                                         42
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 63 of 124

  00625   City of Dyersville, IA            02-030600-02       Water         340 First Ave E, Dyersville, IA
                                                                             52040
  00626   Alliant Energy/WP&L               4469400000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                             IA 52406-3062
  00626   WE Energies/Wisconsin             6697-826-123       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00626   Lancaster Water Dept, WI          1-3410-00          Sewer         206 South Madison, Lancaster,
                                                                             WI 53813
  00626   Lancaster Water Dept, WI          1-3410-00          Water         206 South Madison, Lancaster,
                                                                             WI 53813
  00627   XCEL Energy:Northern States       XX-XXXXXXX-3       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00627   WE Energies/Wisconsin             5820-215-188       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00627   City of Neillsville WI            002-0904-00        Sewer         118 West 5Th St City Hall,
                                                                             Neillsville, WI 54456
  00627   City of Neillsville WI            002-0904-00        Water         118 West 5Th St City Hall,
                                                                             Neillsville, WI 54456
  00628   City of Two Harbors, MN           6-073100-01        Electric      522 1St Avenue, Two Harbors,
                                                                             MN 55616
  00628   City of Two Harbors, MN           6-073100-01        Natural Gas   522 1St Avenue, Two Harbors,
                                                                             MN 55616
  00628   City of Two Harbors, MN           6-073100-01        Other         522 1St Avenue, Two Harbors,
                                                               Services      MN 55616
  00628   City of Two Harbors, MN           6-073100-01        Sewer         522 1St Avenue, Two Harbors,
                                                                             MN 55616
  00628   City of Two Harbors, MN           6-073100-01        Water         522 1St Avenue, Two Harbors,
                                                                             MN 55616
  00629   EUC-Water and Light, MN           08-00003812-00-6   Electric      2210 E Sheridan Street, Ste 1,
                                                                             Ely, MN 55731
  00629   EUC-Water and Light, MN           08-00003812-00-6   Other         2210 E Sheridan Street, Ste 1,
                                                               Services      Ely, MN 55731
  00629   EUC-Water and Light, MN           08-00003812-00-6   Sewer         2210 E Sheridan Street, Ste 1,
                                                                             Ely, MN 55731
  00629   EUC-Water and Light, MN           08-00003812-00-6   Water         2210 E Sheridan Street, Ste 1,
                                                                             Ely, MN 55731
  00630   City of Arcadia, WI               6-18100-02         Electric      203 West Main, Arcadia, WI
                                                                             54612
  00630   Midwest Natural Gas Inc/478       1-01-7308-01       Natural Gas   23389 Whitehall Rd,
                                                                             Independence, WI 54747
  00630   City of Arcadia, WI               6-18100-02         Sewer         203 West Main, Arcadia, WI
                                                                             54612
  00630   City of Arcadia, WI               6-18100-02         Water         203 West Main, Arcadia, WI
                                                                             54612
  00632   Spooner Municipal Utilities, WI   8-0560-01          Electric      P.O. Box 548, Spooner, WI
                                                                             54801-0548
  00632   Spooner Municipal Utilities, WI   8-0660-01          Electric      P.O. Box 548, Spooner, WI
                                                                             54801-0548
  00632   WE Energies/Wisconsin             3408-985-958       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00632   Spooner Municipal Utilities, WI   8-0560-01          Sewer         P.O. Box 548, Spooner, WI
                                                                             54801-0548
  00632   Spooner Municipal Utilities, WI   8-0570-01          Water         P.O. Box 548, Spooner, WI
                                                                             54801-0548
  00632   Spooner Municipal Utilities, WI   8-0560-01          Water         P.O. Box 548, Spooner, WI
                                                                             54801-0548
  00633   XCEL Energy:Northern States       XX-XXXXXXX-9       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00633   XCEL Energy:Northern States       XX-XXXXXXX-9       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477



                                                        43
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                   Document    Page 64 of 124

  00633   Park Falls Water & Sewer Utility,   4294.01          Sewer         P.O. Box 146, Park Falls, WI
          WI                                                                 54552
  00633   Park Falls Water & Sewer Utility,   4294.01          Water         P.O. Box 146, Park Falls, WI
          WI                                                                 54552
  00633   Park Falls Water & Sewer Utility,   429450.01        Water         P.O. Box 146, Park Falls, WI
          WI                                                                 54552
  00635   Jo-Carroll Electric                 40134            Electric      P.O. Box 390, Elizabeth, IL
                                                                             61028-0390
  00635   Jo-Carroll Electric                 40134            Natural Gas   P.O. Box 390, Elizabeth, IL
                                                                             61028-0390
  00635   City of Savanna, IL                 506130           Other         333 Chicago Ave, Savanna, IL
                                                               Services      61074
  00635   City of Savanna, IL                 506130           Sewer         333 Chicago Ave, Savanna, IL
                                                                             61074
  00635   City of Savanna, IL                 506130           Water         333 Chicago Ave, Savanna, IL
                                                                             61074
  00637   Duke Energy/1326                    0990-3048-02-3   Electric      P.O. Box 1326, Charlotte, NC
                                                                             28201-1326
  00637   Vectren Energy Delivery/6248        02-621235665-    Natural Gas   P.O. Box 6248, Indianapolis, IN
                                              5109010 0                      46206-6248
  00637   Duke Energy/1326                    0990-3048-02-3   Other         P.O. Box 1326, Charlotte, NC
                                                               Services      28201-1326
  00637   Vectren Energy Delivery/6248        02-621235665-    Other         P.O. Box 6248, Indianapolis, IN
                                              5109010 0        Services      46206-6248
  00637   Attica Utilities                    2227             Sewer         305 East Main Street, Attica, IN
                                                                             47918
  00637   Attica Utilities                    10100105         Water         305 East Main Street, Attica, IN
                                                                             47918
  00637   Attica Utilities                    2227             Water         305 East Main Street, Attica, IN
                                                                             47918
  00638   Constellation NewEnergy/4640        7971451          Electric      P.O. Box 4640 Bank Of America
                                                                             Lockbox Service, Carol Stream,
                                                                             IL 60197-4640
  00638   Ameren Illinois                     41292-50000      Electric      P.O. Box 88034, Chicago, IL
                                                                             60680-1034
  00638   Ameren Illinois                     41292-50000      Natural Gas   P.O. Box 88034, Chicago, IL
                                                                             60680-1034
  00638   Ameren Illinois                     41292-50000      Other         P.O. Box 88034, Chicago, IL
                                                               Services      60680-1034
  00638   Monticello City, IL - Utility       1-07915-01       Sewer         210 North Hamilton, Monticello,
          Services                                                           IL 61856
  00638   Monticello City, IL - Utility       1-07915-01       Water         210 North Hamilton, Monticello,
          Services                                                           IL 61856
  00639   Parke County R E M C                970000001        Electric      P.O. Box 269, Covington, IN
                                                                             47932-0269
  00639   Vectren Energy Delivery/6248        02-621235665-    Natural Gas   P.O. Box 6248, Indianapolis, IN
                                              5054078 7                      46206-6248
  00639   Vectren Energy Delivery/6248        02-621235665-    Other         P.O. Box 6248, Indianapolis, IN
                                              5054078 7        Services      46206-6248
  00639   Town of Rockville, IN               18 00063 03      Water         P.O. Box 143, Rockville, IN
                                                                             47872
  00640   Constellation NewEnergy/4640        7971452          Electric      P.O. Box 4640 Bank Of America
                                                                             Lockbox Service, Carol Stream,
                                                                             IL 60197-4640
  00640   Ameren Illinois                     00901-46024      Electric      P.O. Box 88034, Chicago, IL
                                                                             60680-1034
  00640   Ameren Illinois                     00901-46024      Natural Gas   P.O. Box 88034, Chicago, IL
                                                                             60680-1034
  00640   City of Tuscola, IL                 9.0260.01        Sewer         214 North Main Street Water
                                                                             And Sewer Dept, Tuscola, IL
                                                                             61953


                                                          44
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                    Document    Page 65 of 124

  00640   City of Tuscola, IL             9.0260.01           Water         214 North Main Street Water
                                                                            And Sewer Dept, Tuscola, IL
                                                                            61953
  00641   Com Ed                          1653051043          Electric      P.O. Box 6111, Carol Stream, IL
                                                                            60197-6111
  00641   Direct Energy/70220             1564055             Electric      P.O. Box 70220, Philadelphia,
                                                                            PA 19176-0220
  00641   Nicor Gas/2020/0632/5407        13-66-21-0041 4     Natural Gas   P.O. Box 5407, Carol Stream, IL
                                                                            60197-5407
  00641   Com Ed                          1653051043          Other         P.O. Box 6111, Carol Stream, IL
                                                              Services      60197-6111
  00641   Village of Dwight, IL           0135004000          Sewer         209 South Prairie Avenue,
                                                                            Dwight, IL 60420
  00641   Village of Dwight, IL           0135004000          Water         209 South Prairie Avenue,
                                                                            Dwight, IL 60420
  00642   Consumers Energy                1030 0235 0124      Electric      P.O. Box 740309, Cincinnati,
                                                                            OH 45274-0309
  00642   Michigan Gas Utilities          0504738971-00001    Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00642   City of Allegan, MI             007184              Sewer         112 Locust, Allegan, MI 49010-
                                                                            1390
  00642   City of Allegan, MI             007184              Water         112 Locust, Allegan, MI 49010-
                                                                            1390
  00643   Great Lakes Energy              267169001           Electric      2183 North Water Rd Bill
                                                                            Payment Center, Hart, MI
                                                                            49420-9007
  00643   City of Newaygo                 03570               Irrigation    P.O. Box 308, Newaygo, MI
                                                                            49337
  00643   DTE Energy/630795/740786        9100 323 4222 2     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                            OH 45263-0795
  00643   Great Lakes Energy              267169001           Other         2183 North Water Rd Bill
                                                              Services      Payment Center, Hart, MI
                                                                            49420-9007
  00643   City of Newaygo                 03570               Sewer         P.O. Box 308, Newaygo, MI
                                                                            49337
  00643   City of Newaygo                 03570               Water         P.O. Box 308, Newaygo, MI
                                                                            49337
  00644   Consumers Energy                1030 0140 3619      Electric      P.O. Box 740309, Cincinnati,
                                                                            OH 45274-0309
  00644   Consumers Energy                1030 0300 7046      Electric      P.O. Box 740309, Cincinnati,
                                                                            OH 45274-0309
  00644   DTE Energy/630795/740786        9100 323 4163 8     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                            OH 45263-0795
  00644   City of Clare, MI               MISS-011250-0000-   Sewer         202 West Fifth St, Clare, MI
                                          10                                48617
  00646   Consumers Energy                1030 0140 2801      Electric      P.O. Box 740309, Cincinnati,
                                                                            OH 45274-0309
  00646   Consumers Energy                1030 0606 3020      Natural Gas   P.O. Box 740309, Cincinnati,
                                                                            OH 45274-0309
  00646   City of Standish, MI            HUR2-003825-0000-   Sewer         P.O. Box 726, Standish, MI
                                          03                                48658
  00646   City of Standish, MI            HUR2-003825-0000-   Water         P.O. Box 726, Standish, MI
                                          03                                48658
  00647   NIPSCO - Northern Indiana       505-226-001-0       Electric      P.O. Box 13007 @ Nisource,
          Public Serv Co                                                    Inc, Merrillville, IN 46411-3007
  00647   NIPSCO - Northern Indiana       505-226-001-0       Natural Gas   P.O. Box 13007 @ Nisource,
          Public Serv Co                                                    Inc, Merrillville, IN 46411-3007
  00647   Town of Syracuse, IN            10 00895 01         Sewer         310 North Huntington Street,
                                                                            Syracuse, IN 46567
  00647   Town of Syracuse, IN            10 00895 01         Water         310 North Huntington Street,
                                                                            Syracuse, IN 46567


                                                      45
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                  Document    Page 66 of 124

  00648   Consumers Energy              1030 0244 9223      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00648   Consumers Energy              1030 0140 2843      Natural Gas   P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00648   City of Tecumseh, MI          CHI4-002656-0000-   Sewer         P.O. Box 396 Water
                                        01                                Department, Tecumseh, MI
                                                                          49286
  00648   City of Tecumseh, MI          CHI4-002656-0000-   Water         P.O. Box 396 Water
                                        01                                Department, Tecumseh, MI
                                                                          49286
  00649   DTE Energy/630795/740786      9100 323 4183 6     Electric      P.O. Box 630795, Cincinnati,
                                                                          OH 45263-0795
  00649   Consumers Energy              1030 0141 9813      Natural Gas   P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00649   City of Imlay City MI         CED2-001995-0000-   Other         150 North Main Street, Imlay
                                        03                  Services      City, MI 48444-1145
  00649   City of Imlay City MI         CED2-001995-0000-   Sewer         150 North Main Street, Imlay
                                        03                                City, MI 48444-1145
  00649   City of Imlay City MI         CED2-001995-0000-   Water         150 North Main Street, Imlay
                                        03                                City, MI 48444-1145
  00650   Indiana Michigan Power        047-996-691-1-6     Electric      P.O. Box 371496, Pittsburgh,
                                                                          PA 15250-7496
  00650   Semco Energy Gas Company      0148320.502         Natural Gas   P.O. Box 740812, Cincinnati,
                                                                          OH 45274-0812
  00650   City of Dowagiac, MI          16-1037-1           Sewer         P.O. Box 430 Utilities
                                                                          Department, Dowagiac, MI
                                                                          49047
  00650   City of Dowagiac, MI          16-1037-1           Water         P.O. Box 430 Utilities
                                                                          Department, Dowagiac, MI
                                                                          49047
  00651   City of Hart Utilities MI     CO20-002278-0000-   Electric      407 State Street, Hart, MI 49420
                                        03
  00651   DTE Energy/630795/740786      9100 323 4195 0     Natural Gas   P.O. Box 630795, Cincinnati,
                                                                          OH 45263-0795
  00651   City of Hart Utilities MI     CO20-002278-0000-   Other         407 State Street, Hart, MI 49420
                                        03                  Services
  00651   City of Hart Utilities MI     CO20-002278-0000-   Sewer         407 State Street, Hart, MI 49420
                                        03
  00651   City of Hart Utilities MI     CO20-002278-0000-   Water         407 State Street, Hart, MI 49420
                                        03
  00652   Consumers Energy              1030 0140 2892      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00652   Consumers Energy              1030 0305 5334      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00652   Consumers Energy              1030 0305 6241      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00652   Consumers Energy              1030 0140 2892      Natural Gas   P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00652   Village of Brooklyn, MI       MN02-000400-0000-   Sewer         P.O. Box 90, Brooklyn, MI
                                        01                                49230-0090
  00652   Village of Brooklyn, MI       MN02-000400-0000-   Water         P.O. Box 90, Brooklyn, MI
                                        01                                49230-0090
  00653   Consumers Energy              1030 0141 8542      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00653   Consumers Energy              1030 0141 8542      Natural Gas   P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309
  00653   City of Gladwin, MI           001615              Sewer         1000 West Cedar Avenue,
                                                                          Gladwin, MI 48624
  00653   City of Gladwin, MI           001615              Water         1000 West Cedar Avenue,
                                                                          Gladwin, MI 48624
  00656   Consumers Energy              1030 0144 4951      Electric      P.O. Box 740309, Cincinnati,
                                                                          OH 45274-0309

                                                    46
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                Document    Page 67 of 124

  00656   Village of Kalkaska, MI          7840329-01        Irrigation    200 Hyde St, Kalkaska, MI
                                                                           49646-8253
  00656   DTE Energy/630795/740786         9100 047 7401 4   Natural Gas   P.O. Box 630795, Cincinnati,
                                                                           OH 45263-0795
  00656   Village of Kalkaska, MI          7840329-01        Sewer         200 Hyde St, Kalkaska, MI
                                                                           49646-8253
  00656   Village of Kalkaska, MI          7840329-01        Water         200 Hyde St, Kalkaska, MI
                                                                           49646-8253
  00658   Beatrice Board of Public Works   45158000          Electric      P.O. Box 279, Beatrice, NE
          NE                                                               68310-0279
  00658   Constellation NewEnergy Gas      RG-150091         Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00658   Black Hills Energy               5693 3321 35      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00658   Black Hills Energy               5693 3321 35      Other         P.O. Box 6001, Rapid City, SD
                                                             Services      57709-6001
  00658   Beatrice Board of Public Works   45158000          Sewer         P.O. Box 279, Beatrice, NE
          NE                                                               68310-0279
  00658   Beatrice Board of Public Works   45158000          Water         P.O. Box 279, Beatrice, NE
          NE                                                               68310-0279
  00659   Board of Public Works-           18022500.01       Electric      P.O. Box 288, Auburn, NE
          Auburn,NE                                                        68305
  00659   Board of Public Works-           18022500.01       Sewer         P.O. Box 288, Auburn, NE
          Auburn,NE                                                        68305
  00659   Board of Public Works-           18022500.01       Water         P.O. Box 288, Auburn, NE
          Auburn,NE                                                        68305
  00660   Black Hills Energy               7338 1415 20      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00660   Constellation NewEnergy Gas      RG-150092         Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00661   West Point Light & Water Works   14085302          Electric      P.O. Box 327, West Point, NE
                                                                           68788
  00661   Black Hills Energy               7593 5599 88      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00661   Constellation NewEnergy Gas      RG-150093         Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00661   Black Hills Energy               7593 5599 88      Other         P.O. Box 6001, Rapid City, SD
                                                             Services      57709-6001
  00661   West Point Light & Water Works   14085302          Sewer         P.O. Box 327, West Point, NE
                                                                           68788
  00661   West Point Light & Water Works   14085302          Trash         P.O. Box 327, West Point, NE
                                                             (MSW)         68788
  00661   West Point Light & Water Works   14085302          Water         P.O. Box 327, West Point, NE
                                                                           68788
  00662   Nebraska Public Power District   211010118152      Electric      P.O. Box 2860, Omaha, NE
                                                                           68103-2860
  00662   Black Hills Energy               9725 2266 29      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                           57709-6001
  00662   Constellation NewEnergy Gas      BG-150446         Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                     60197-5473
  00662   Black Hills Energy               9725 2266 29      Other         P.O. Box 6001, Rapid City, SD
                                                             Services      57709-6001
  00662   Nebraska Public Power District   211010118152      Other         P.O. Box 2860, Omaha, NE
                                                             Services      68103-2860
  00662   City of Plattsmouth, NE          02-1770-01        Sewer         P.O. Box 140 Water & Sewer
                                                                           Dept, Plattsmouth, NE 68048-
                                                                           0140
  00662   City of Plattsmouth, NE          02-1770-01        Water         P.O. Box 140 Water & Sewer
                                                                           Dept, Plattsmouth, NE 68048-
                                                                           0140



                                                      47
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                 Desc Main
                                 Document    Page 68 of 124

  00662   City of Plattsmouth, NE         50-1775-00      Water         P.O. Box 140 Water & Sewer
                                                                        Dept, Plattsmouth, NE 68048-
                                                                        0140
  00664   MidAmerican Energy Company      72360-10023     Electric      P.O. Box 8020 @ Midamerican
                                                                        Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00664   MidAmerican Energy Company      72360-10023     Other         P.O. Box 8020 @ Midamerican
                                                          Services      Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00664   City of Humboldt, IA            4-138500-01     Sewer         29 5Th St S, Humboldt, IA
                                                                        50548
  00664   City of Humboldt, IA            4-138500-01     Trash         29 5Th St S, Humboldt, IA
                                                          (MSW)         50548
  00664   City of Humboldt, IA            4-138500-01     Water         29 5Th St S, Humboldt, IA
                                                                        50548
  00665   MidAmerican Energy Company      12040-03024     Electric      P.O. Box 8020 @ Midamerican
                                                                        Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00665   MidAmerican Energy Company      12040-03024     Natural Gas   P.O. Box 8020 @ Midamerican
                                                                        Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00665   MidAmerican Energy Company      12040-03024     Other         P.O. Box 8020 @ Midamerican
                                                          Services      Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00665   City of Hampton, IA             20150001        Sewer         122 1St Avenue Nw, Hampton,
                                                                        IA 50441-1705
  00665   City of Hampton, IA             20150001        Trash         122 1St Avenue Nw, Hampton,
                                                          (MSW)         IA 50441-1705
  00665   City of Hampton, IA             20150001        Water         122 1St Avenue Nw, Hampton,
                                                                        IA 50441-1705
  00667   MidAmerican Energy Company      55320-04021     Electric      P.O. Box 8020 @ Midamerican
                                                                        Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00667   MidAmerican Energy Company      55320-04021     Natural Gas   P.O. Box 8020 @ Midamerican
                                                                        Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00667   MidAmerican Energy Company      55320-04021     Other         P.O. Box 8020 @ Midamerican
                                                          Services      Energy Holdings Company,
                                                                        Davenport, IA 52808-8020
  00667   City of Sheldon, IA             1000450002      Sewer         P.O. Box 276, Sheldon, IA
                                                                        51201
  00667   City of Sheldon, IA             1000450002      Water         P.O. Box 276, Sheldon, IA
                                                                        51201
  00668   City of New Hampton Utilities   02-028101-001   Electric      112 East Spring Street, New
          Dept                                                          Hampton, IA 50659
  00668   Black Hills Energy              1925 9351 18    Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00668   Black Hills Energy              1925 9351 18    Other         P.O. Box 6001, Rapid City, SD
                                                          Services      57709-6001
  00668   City of New Hampton Utilities   02-028101-001   Sewer         112 East Spring Street, New
          Dept                                                          Hampton, IA 50659
  00668   City of New Hampton Utilities   02-028101-001   Trash         112 East Spring Street, New
          Dept                                            (MSW)         Hampton, IA 50659
  00668   City of New Hampton Utilities   02-028101-001   Water         112 East Spring Street, New
          Dept                                                          Hampton, IA 50659
  00669   Alliant Energy/IPL              2106751000      Electric      P.O. Box 3060, Cedar Rapids,
                                                                        IA 52406-3060
  00669   Alliant Energy/IPL              9497941000      Electric      P.O. Box 3060, Cedar Rapids,
                                                                        IA 52406-3060
  00669   Alliant Energy/IPL              9497941000      Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                        IA 52406-3060
  00669   Alliant Energy/IPL              1995101000      Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                        IA 52406-3060

                                                     48
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                 Document    Page 69 of 124

  00669   City of Oelwein, IA              XX-XXXXXXX-01   Recycling     20 2Nd Ave Sw, Oelwein, IA
                                                                         50662
  00669   City of Oelwein, IA              XX-XXXXXXX-01   Sewer         20 2Nd Ave Sw, Oelwein, IA
                                                                         50662
  00669   City of Oelwein, IA              XX-XXXXXXX-01   Trash         20 2Nd Ave Sw, Oelwein, IA
                                                           (MSW)         50662
  00669   City of Oelwein, IA              XX-XXXXXXX-01   Water         20 2Nd Ave Sw, Oelwein, IA
                                                                         50662
  00670   City of Wayne, NE                14-954301-01    Electric      P.O. Box 8, Wayne, NE 68787
  00670   Constellation NewEnergy Gas      RG-150095       Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                   60197-5473
  00670   Black Hills Energy               2548 3325 42    Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00670   Black Hills Energy               2548 3325 42    Other         P.O. Box 6001, Rapid City, SD
                                                           Services      57709-6001
  00670   City of Wayne, NE                14-954301-01    Sewer         P.O. Box 8, Wayne, NE 68787
  00670   City of Wayne, NE                14-954301-01    Water         P.O. Box 8, Wayne, NE 68787
  00671   Alliant Energy/IPL               6571780000      Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00671   Black Hills Energy               0378 6627 50    Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00671   Black Hills Energy               0378 6627 50    Other         P.O. Box 6001, Rapid City, SD
                                                           Services      57709-6001
  00671   City of Waukon, IA               4-146500-01     Sewer         101 Allamakee, Waukon, IA
                                                                         52172
  00671   City of Waukon, IA               4-146500-01     Trash         101 Allamakee, Waukon, IA
                                                           (MSW)         52172
  00671   City of Waukon, IA               4-146500-01     Water         101 Allamakee, Waukon, IA
                                                                         52172
  00672   Nebraska Public Power District   211010118150    Electric      P.O. Box 2860, Omaha, NE
                                                                         68103-2860
  00672   Black Hills Energy               8434 3001 32    Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00672   Nebraska Public Power District   211010118150    Other         P.O. Box 2860, Omaha, NE
                                                           Services      68103-2860
  00672   City of O Neill, NE              75300000        Sewer         401 East Fremont, O'Neill, NE
                                                                         68763
  00672   City of O Neill, NE              75300000        Trash         401 East Fremont, O'Neill, NE
                                                           (MSW)         68763
  00672   City of O Neill, NE              75300000        Water         401 East Fremont, O'Neill, NE
                                                                         68763
  00673   Nebraska Public Power District   211010118158    Electric      P.O. Box 2860, Omaha, NE
                                                                         68103-2860
  00673   Black Hills Energy               4815 8435 84    Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00673   City of Ainsworth, NE            6800001         Sewer         P.O. Box 165, Ainsworth, NE
                                                                         69210
  00673   City of Ainsworth, NE            6800001         Trash         P.O. Box 165, Ainsworth, NE
                                                           (MSW)         69210
  00673   City of Ainsworth, NE            6800001         Water         P.O. Box 165, Ainsworth, NE
                                                                         69210
  00674   MidAmerican Energy Company       38520-26037     Electric      P.O. Box 8020 @ Midamerican
                                                                         Energy Holdings Company,
                                                                         Davenport, IA 52808-8020
  00674   MidAmerican Energy Company       38520-26037     Natural Gas   P.O. Box 8020 @ Midamerican
                                                                         Energy Holdings Company,
                                                                         Davenport, IA 52808-8020
  00674   MidAmerican Energy Company       38520-26037     Other         P.O. Box 8020 @ Midamerican
                                                           Services      Energy Holdings Company,
                                                                         Davenport, IA 52808-8020
  00674   City of Clarion, IA              35500002        Sewer         P.O. Box 266, Clarion, IA 50525

                                                      49
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                 Document    Page 70 of 124

  00674   City of Clarion, IA             35500002         Trash         P.O. Box 266, Clarion, IA 50525
                                                           (MSW)
  00674   City of Clarion, IA             35500002         Water         P.O. Box 266, Clarion, IA 50525
  00675   Winterset Municipal Utilities   2516547101       Electric      124 West Court Ave, Winterset,
                                                                         IA 50273-1543
  00675   MidAmerican Energy Company      70770-01024      Natural Gas   P.O. Box 8020 @ Midamerican
                                                                         Energy Holdings Company,
                                                                         Davenport, IA 52808-8020
  00675   Winterset Municipal Utilities   2516547101       Other         124 West Court Ave, Winterset,
                                                           Services      IA 50273-1543
  00675   Winterset Municipal Utilities   2516547101       Sewer         124 West Court Ave, Winterset,
                                                                         IA 50273-1543
  00675   Winterset Municipal Utilities   2516547101       Water         124 West Court Ave, Winterset,
                                                                         IA 50273-1543
  00676   Alliant Energy/IPL              3922551000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00676   Alliant Energy/IPL              2886980000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00676   Alliant Energy/IPL              5565190000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00676   Alliant Energy/IPL              6601751000       Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00676   Alliant Energy/IPL              2886980000       Other         P.O. Box 3060, Cedar Rapids,
                                                           Services      IA 52406-3060
  00676   Chariton Municipal Water Dept   1011516001       Sewer         P.O. Box 866, Chariton, IA
                                                                         50049
  00676   Chariton Municipal Water Dept   1011516001       Water         P.O. Box 866, Chariton, IA
                                                                         50049
  00677   City of Onawa, IA               70341001         Electric      914 Diamond Street, Onawa, IA
                                                                         51040
  00677   Black Hills Energy              5043 3769 30     Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00677   Black Hills Energy              5043 3769 30     Other         P.O. Box 6001, Rapid City, SD
                                                           Services      57709-6001
  00677   City of Onawa, IA               70341001         Sewer         914 Diamond Street, Onawa, IA
                                                                         51040
  00677   City of Onawa, IA               70341001         Trash         914 Diamond Street, Onawa, IA
                                                           (MSW)         51040
  00677   City of Onawa, IA               70341001         Water         914 Diamond Street, Onawa, IA
                                                                         51040
  00678   Alliant Energy/IPL              7406501000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00678   Alliant Energy/IPL              1925421000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00678   Alliant Energy/IPL              5603701000       Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00678   Alliant Energy/IPL              5603701000       Other         P.O. Box 3060, Cedar Rapids,
                                                           Services      IA 52406-3060
  00678   Alliant Energy/IPL              1925421000       Other         P.O. Box 3060, Cedar Rapids,
                                                           Services      IA 52406-3060
  00678   City of Jefferson, IA           01-093050-01     Sewer         220 North Chestnut, Jefferson,
                                                                         IA 50129
  00678   City of Jefferson, IA           01-093050-01     Trash         220 North Chestnut, Jefferson,
                                                           (MSW)         IA 50129
  00678   City of Jefferson, IA           01-093050-01     Water         220 North Chestnut, Jefferson,
                                                                         IA 50129
  00679   Alliant Energy/IPL              6112231000       Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00679   Alliant Energy/IPL              2475021000       Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  00679   City of Toledo, IA              1-1370-01        Sewer         P.O. Box 234, Toledo, IA 52342

                                                      50
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                 Document    Page 71 of 124

  00679   City of Toledo, IA                1-1370-01         Trash         P.O. Box 234, Toledo, IA 52342
                                                              (MSW)
  00679   City of Toledo, IA                1-1370-01         Water         P.O. Box 234, Toledo, IA 52342
  00680   Alliant Energy/IPL                2690311000        Electric      P.O. Box 3060, Cedar Rapids,
                                                                            IA 52406-3060
  00680   MidAmerican Energy Company        18140-07023       Natural Gas   P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00680   MidAmerican Energy Company        18140-07023       Other         P.O. Box 8020 @ Midamerican
                                                              Services      Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00680   Perry Water Works                 030-00350-01      Sewer         P.O. Box 604, Perry, IA 50220
  00680   Perry Water Works                 030-00350-01      Trash         P.O. Box 604, Perry, IA 50220
                                                              (MSW)
  00680   Perry Water Works                 030-00350-01      Water         P.O. Box 604, Perry, IA 50220
  00681   MidAmerican Energy Company        29210-14027       Electric      P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00681   MidAmerican Energy Company        29210-14027       Natural Gas   P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00681   MidAmerican Energy Company        29210-14027       Other         P.O. Box 8020 @ Midamerican
                                                              Services      Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00681   City of Ida Grove, IA             10814002          Sewer         P.O. Box 236, Ida Grove, IA
                                                                            51445
  00681   City of Ida Grove, IA             10814002          Water         P.O. Box 236, Ida Grove, IA
                                                                            51445
  00682   Harlan Municipal Utilities - 71   19.1485.01        Electric      P.O. Box 71, Harlan, IA 51537
  00682   Harlan Municipal Utilities - 71   19.1485.01        Natural Gas   P.O. Box 71, Harlan, IA 51537
  00682   Harlan Municipal Utilities - 71   19.1485.01        Sewer         P.O. Box 71, Harlan, IA 51537
  00682   Harlan Municipal Utilities - 71   19.1485.01        Trash         P.O. Box 71, Harlan, IA 51537
                                                              (MSW)
  00682   Harlan Municipal Utilities - 71   19.1485.01        Water         P.O. Box 71, Harlan, IA 51537
  00683   MidAmerican Energy Company        62310-16036       Electric      P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00683   MidAmerican Energy Company        62310-16036       Natural Gas   P.O. Box 8020 @ Midamerican
                                                                            Energy Holdings Company,
                                                                            Davenport, IA 52808-8020
  00683   City of Audubon, IA               2130001           Sewer         410 N Park Place, Audubon, IA
                                                                            50025-1299
  00683   City of Audubon, IA               2130001           Trash         410 N Park Place, Audubon, IA
                                                              (MSW)         50025-1299
  00683   City of Audubon, IA               2130001           Water         410 N Park Place, Audubon, IA
                                                                            50025-1299
  00684   Southern Iowa Electric Co-op      23746-001         Electric      P.O. Box 70, Bloomfield, IA
                                                                            52537
  00684   City of Bloomfield, IA            120143501         Natural Gas   111 West Franklin Street,
                                                                            Bloomfield, IA 52537
  00684   City of Bloomfield, IA            120143501         Sewer         111 West Franklin Street,
                                                                            Bloomfield, IA 52537
  00684   City of Bloomfield, IA            120143501         Water         111 West Franklin Street,
                                                                            Bloomfield, IA 52537
  00685   Alliant Energy/IPL                6377511000        Electric      P.O. Box 3060, Cedar Rapids,
                                                                            IA 52406-3060
  00685   Alliant Energy/IPL                6620821000        Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                            IA 52406-3060
  00685   Alliant Energy/IPL                6377511000        Other         P.O. Box 3060, Cedar Rapids,
                                                              Services      IA 52406-3060



                                                         51
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 72 of 124

  00685   Alliant Energy/IPL                 6620821000        Other         P.O. Box 3060, Cedar Rapids,
                                                               Services      IA 52406-3060
  00685   City of Eldora, IA                 1-13-1425-00-01   Sewer         1442 Washington, Eldora, IA
                                                                             50627
  00685   City of Eldora, IA                 1-13-1425-00-01   Trash         1442 Washington, Eldora, IA
                                                               (MSW)         50627
  00685   City of Eldora, IA                 1-13-1425-00-01   Water         1442 Washington, Eldora, IA
                                                                             50627
  00686   MidAmerican Energy Company         64910-31035       Electric      P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00686   Black Hills Energy                 8909 7186 28      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00686   MidAmerican Energy Company         64910-31035       Other         P.O. Box 8020 @ Midamerican
                                                               Services      Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00686   Glenwood Municipal Utilities, IA   215958            Sewer         7 N Vine St, Glenwood, IA
                                                                             51534
  00686   Glenwood Municipal Utilities, IA   215958            Water         7 N Vine St, Glenwood, IA
                                                                             51534
  00687   Greenfield Municipal Utilities     626250002         Electric      P.O. Box 95, Greenfield, IA
                                                                             50849
  00687   Alliant Energy/IPL                 1252401000        Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00687   Greenfield Municipal Utilities     626250002         Sewer         P.O. Box 95, Greenfield, IA
                                                                             50849
  00687   Greenfield Municipal Utilities     626250002         Water         P.O. Box 95, Greenfield, IA
                                                                             50849
  00688   MidAmerican Energy Company         02691-03049       Electric      P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00688   MidAmerican Energy Company         02691-03049       Natural Gas   P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00688   MidAmerican Energy Company         02691-03049       Other         P.O. Box 8020 @ Midamerican
                                                               Services      Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00688   Missouri Valley Water              91169101          Sewer         223 East Erie St City Clerk'S
          Department                                                         Office, Missouri Valley, IA
                                                                             51555
  00688   Missouri Valley Water              91169101          Trash         223 East Erie St City Clerk'S
          Department                                           (MSW)         Office, Missouri Valley, IA
                                                                             51555
  00688   Missouri Valley Water              91169101          Water         223 East Erie St City Clerk'S
          Department                                                         Office, Missouri Valley, IA
                                                                             51555
  00689   Alliant Energy/IPL                 9127121000        Electric      P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00689   Alliant Energy/IPL                 4946201000        Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                             IA 52406-3060
  00689   Alliant Energy/IPL                 9127121000        Other         P.O. Box 3060, Cedar Rapids,
                                                               Services      IA 52406-3060
  00689   City of Mount Ayr, IA              1553002           Sewer         200 South Taylor, Mount Ayr,
                                                                             IA 50854
  00689   City of Mount Ayr, IA              1553002           Water         200 South Taylor, Mount Ayr,
                                                                             IA 50854
  00690   City of Holdrege, NE               17.0535.11        Electric      P.O. Box 436, Holdrege, NE
                                                                             68949
  00690   Black Hills Energy                 4986 0409 84      Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00690   City of Holdrege, NE               17.0535.11        Other         P.O. Box 436, Holdrege, NE
                                                               Services      68949


                                                          52
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 73 of 124

  00690   City of Holdrege, NE             17.0535.11          Sewer         P.O. Box 436, Holdrege, NE
                                                                             68949
  00690   City of Holdrege, NE             17.0535.11          Water         P.O. Box 436, Holdrege, NE
                                                                             68949
  00691   Nebraska Public Power District   211010118155        Electric      P.O. Box 2860, Omaha, NE
                                                                             68103-2860
  00691   Black Hills Energy               4986 0682 87        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00691   Ogallala Water & Sewer Depr      PAM0001             Sewer         411 East 2Nd Street, Ogallala,
                                                                             NE 69153
  00691   Ogallala Water & Sewer Depr      PAM0001             Water         411 East 2Nd Street, Ogallala,
                                                                             NE 69153
  00692   Superior Utilities, NE           1763                Electric      P.O. Box 160, Superior, NE
                                                                             68978
  00692   Superior Utilities, NE           1763                Natural Gas   P.O. Box 160, Superior, NE
                                                                             68978
  00692   Superior Utilities, NE           1763                Sewer         P.O. Box 160, Superior, NE
                                                                             68978
  00692   Superior Utilities, NE           1763                Water         P.O. Box 160, Superior, NE
                                                                             68978
  00693   City of Clay Center Public       521806-00           Electric      P.O. Box 37 Billing &
          Utilities                                                          Collection Dept, Clay Center,
                                                                             KS 67432
  00693   Kansas Gas Service               512322877 1599679   Natural Gas   P.O. Box 219046, Kansas City,
                                           45                                MO 64121-9046
  00693   Kansas Gas Service               512322877 1599679   Other         P.O. Box 219046, Kansas City,
                                           45                  Services      MO 64121-9046
  00693   City of Clay Center Public       521806-00           Sewer         P.O. Box 37 Billing &
          Utilities                                                          Collection Dept, Clay Center,
                                                                             KS 67432
  00693   City of Clay Center Public       521806-00           Water         P.O. Box 37 Billing &
          Utilities                                                          Collection Dept, Clay Center,
                                                                             KS 67432
  00694   City of Alliance, NE             215.41385.01        Electric      P.O. Box D Utility Office,
                                                                             Alliance, NE 69301-0770
  00694   City of Alliance, NE             2154138001          Electric      P.O. Box D Utility Office,
                                                                             Alliance, NE 69301-0770
  00694   Black Hills Energy               1010 9433 72        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00694   City of Alliance, NE             2154138001          Sewer         P.O. Box D Utility Office,
                                                                             Alliance, NE 69301-0770
  00694   City of Alliance, NE             2154138001          Water         P.O. Box D Utility Office,
                                                                             Alliance, NE 69301-0770
  00695   Broken Bow Municipal             9091-12-13430       Electric      P.O. Box 567, Broken Bow, NE
          Utilities/NE                                                       68822
  00695   Black Hills Energy               4986 0980 42        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00695   Broken Bow Municipal             9091-12-13430       Sewer         P.O. Box 567, Broken Bow, NE
          Utilities/NE                                                       68822
  00695   Broken Bow Municipal             9091-12-13430       Trash         P.O. Box 567, Broken Bow, NE
          Utilities/NE                                         (MSW)         68822
  00695   Broken Bow Municipal             9091-12-13430       Water         P.O. Box 567, Broken Bow, NE
          Utilities/NE                                                       68822
  00696   City of Norton, KS               1261                Electric      P.O. Box 160, Norton, KS 67654
  00696   Midwest Energy, Inc              19190206            Natural Gas   P.O. Box 898, Hays, KS 67601
  00696   Midwest Energy, Inc              19190206            Other         P.O. Box 898, Hays, KS 67601
                                                               Services
  00696   City of Norton, KS               1261                Other         P.O. Box 160, Norton, KS 67654
                                                               Services
  00696   City of Norton, KS               1261                Sewer         P.O. Box 160, Norton, KS 67654
  00696   City of Norton, KS               1261                Water         P.O. Box 160, Norton, KS 67654

                                                        53
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 74 of 124

  00697   City of Seneca, KS               91711502            Electric      P.O. Box 40, Seneca, KS 66538
  00697   Kansas Gas Service               512322877 1707343   Natural Gas   P.O. Box 219046, Kansas City,
                                           27                                MO 64121-9046
  00697   City of Seneca, KS               91711502            Other         P.O. Box 40, Seneca, KS 66538
                                                               Services
  00697   Kansas Gas Service               512322877 1707343   Other         P.O. Box 219046, Kansas City,
                                           27                  Services      MO 64121-9046
  00697   City of Seneca, KS               91711502            Sewer         P.O. Box 40, Seneca, KS 66538
  00697   City of Seneca, KS               91711502            Water         P.O. Box 40, Seneca, KS 66538
  00698   City of Gothenburg, NE           12.169.02           Electric      409 9Th Street, Gothenburg, NE
                                                                             69138
  00698   City of Gothenburg, NE           12.168.03           Electric      409 9Th Street, Gothenburg, NE
                                                                             69138
  00698   Black Hills Energy               7158 4837 45        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00698   City of Gothenburg, NE           12.168.03           Sewer         409 9Th Street, Gothenburg, NE
                                                                             69138
  00698   City of Gothenburg, NE           12.168.03           Trash         409 9Th Street, Gothenburg, NE
                                                               (MSW)         69138
  00698   City of Gothenburg, NE           12.168.03           Water         409 9Th Street, Gothenburg, NE
                                                                             69138
  00699   Wheatland Electric Cooperative   1033215001          Electric      P.O. Box 230, Scott City, KS
                                                                             67871
  00699   Midwest Energy, Inc              19190321            Natural Gas   P.O. Box 898, Hays, KS 67601
  00699   Midwest Energy, Inc              19190321            Other         P.O. Box 898, Hays, KS 67601
                                                               Services
  00699   City of Scott City - KS          10739502            Sewer         221 West 5Th, Scott City, KS
                                                                             67871
  00699   City of Scott City - KS          10739502            Water         221 West 5Th, Scott City, KS
                                                                             67871
  00700   City of Kimball, NE              7489                Electric      223 South Chestnut, Kimball,
                                                                             NE 69145
  00700   Black Hills Energy               4987 2638 47        Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                             57709-6001
  00700   City of Kimball, NE              7489                Sewer         223 South Chestnut, Kimball,
                                                                             NE 69145
  00700   City of Kimball, NE              7489                Water         223 South Chestnut, Kimball,
                                                                             NE 69145
  00701   Midwest Energy, Inc              19190339            Electric      P.O. Box 898, Hays, KS 67601
  00701   City of Lyons, KS                2028-35908          Natural Gas   P.O. Box 808, Lyons, KS 67554
  00701   Midwest Energy, Inc              19190339            Other         P.O. Box 898, Hays, KS 67601
                                                               Services
  00701   City of Lyons, KS                2028-35908          Sewer         P.O. Box 808, Lyons, KS 67554
  00701   City of Lyons, KS                2028-35908          Water         P.O. Box 808, Lyons, KS 67554
  00702   City of Larned, KS               11-1197-02          Electric      417 Broadway, Larned, KS
                                                                             67550-3525
  00702   Kansas Gas Service               512322877 2003289   Natural Gas   P.O. Box 219046, Kansas City,
                                           91                                MO 64121-9046
  00702   City of Larned, KS               11-1197-02          Other         417 Broadway, Larned, KS
                                                               Services      67550-3525
  00702   Kansas Gas Service               512322877 2003289   Other         P.O. Box 219046, Kansas City,
                                           91                  Services      MO 64121-9046
  00702   City of Larned, KS               11-1197-02          Sewer         417 Broadway, Larned, KS
                                                                             67550-3525
  00702   City of Larned, KS               11-1197-02          Water         417 Broadway, Larned, KS
                                                                             67550-3525
  00703   City of Burlington, KS           1847-14605          Electric      P.O. Box 207, Burlington, KS
                                                                             66839
  00703   Atmos Energy/790311              3014018786          Natural Gas   P.O. Box 790311, St Louis, MO
                                                                             63179-0311

                                                       54
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                  Document    Page 75 of 124

  00703   Atmos Energy/790311               3014018786          Other         P.O. Box 790311, St Louis, MO
                                                                Services      63179-0311
  00703   City of Burlington, KS            1847-14605          Sewer         P.O. Box 207, Burlington, KS
                                                                              66839
  00703   City of Burlington, KS            1847-14605          Water         P.O. Box 207, Burlington, KS
                                                                              66839
  00704   Falls City Utility Dept.          6964                Electric      2307 Barada St, Falls City, NE
                                                                              68355
  00704   Falls City Utility Dept.          6964                Natural Gas   2307 Barada St, Falls City, NE
                                                                              68355
  00704   Falls City Utility Dept.          6964                Other         2307 Barada St, Falls City, NE
                                                                Services      68355
  00704   Falls City Utility Dept.          6964                Sewer         2307 Barada St, Falls City, NE
                                                                              68355
  00704   Falls City Utility Dept.          6964                Water         2307 Barada St, Falls City, NE
                                                                              68355
  00705   Kansas City Power & Light         1864836583          Electric      P.O. Box 219703, Kansas City,
          Co./219703                                                          MO 64121-9703
  00705   Empire District - 650689          070054-65-5         Natural Gas   P.O. Box 650689, Dallas, TX
                                                                              75265-0689
  00705   Kansas City Power & Light         1864836583          Other         P.O. Box 219703, Kansas City,
          Co./219703                                            Services      MO 64121-9703
  00705   Trenton Municipal Utilities, MO   09-129040-01        Sewer         1100 Main St, Trenton, MO
                                                                              64683
  00705   Trenton Municipal Utilities, MO   09-129040-01        Water         1100 Main St, Trenton, MO
                                                                              64683
  00706   Ozark Border Electric             6847800             Electric      P.O. Box 400, Poplar Bluff,, MO
          Cooperative                                                         63902-0400
  00706   Liberty Utilities Midstates       77577703-77229019   Natural Gas   75 Remittance Dr Ste 1741,
                                                                              Chicago, IL 60675-1741
  00706   Liberty Utilities Midstates       77577703-77229019   Other         75 Remittance Dr Ste 1741,
                                                                Services      Chicago, IL 60675-1741
  00706   City of Doniphan, MO              00000247            Sewer         124 Jefferson St, Doniphan, MO
                                                                              63935
  00706   City of Doniphan, MO              00000247            Trash         124 Jefferson St, Doniphan, MO
                                                                (MSW)         63935
  00706   City of Doniphan, MO              00000247            Water         124 Jefferson St, Doniphan, MO
                                                                              63935
  00707   City of Albany, MO                05-0840-05          Electric      106 East Clay, Albany, MO
                                                                              64402
  00707   City of Albany, MO                05-0840-05          Natural Gas   106 East Clay, Albany, MO
                                                                              64402
  00707   City of Albany, MO                05-0840-05          Sewer         106 East Clay, Albany, MO
                                                                              64402
  00707   City of Albany, MO                05-0840-05          Water         106 East Clay, Albany, MO
                                                                              64402
  00708   Carrollton Municipal Utilities    05-01007-00         Electric      P.O. Box 460, Carrollton, MO
                                                                              64633
  00708   Spire/St Louis                    8484671111          Natural Gas   Drawer 2, St Louis, MO 63171
  00708   Spire/St Louis                    8484671111          Other         Drawer 2, St Louis, MO 63171
                                                                Services
  00708   Carrollton Municipal Utilities    05-01007-00         Sewer         P.O. Box 460, Carrollton, MO
                                                                              64633
  00708   Carrollton Municipal Utilities    05-01007-00         Water         P.O. Box 460, Carrollton, MO
                                                                              64633
  00709   City of El Dorado Springs, MO     13013102            Electric      135 West Spring, El Dorado
                                                                              Springs, MO 64744
  00709   Spire/St Louis                    3345131111          Natural Gas   Drawer 2, St Louis, MO 63171
  00709   City of El Dorado Springs, MO     13013102            Sewer         135 West Spring, El Dorado
                                                                              Springs, MO 64744


                                                       55
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                          Desc Main
                                  Document    Page 76 of 124

  00709   City of El Dorado Springs, MO       13013102             Trash         135 West Spring, El Dorado
                                                                   (MSW)         Springs, MO 64744
  00709   City of El Dorado Springs, MO       13013102             Water         135 West Spring, El Dorado
                                                                                 Springs, MO 64744
  00710   City of Gallatin, MO                40431002             Electric      112 East Grand, Gallatin, MO
                                                                                 64640
  00710   Summit Natural Gas of Missouri,     2107114              Natural Gas   P.O. Box 9257, Des Moines, IA
          Inc.                                                                   50306-9257
  00710   City of Gallatin, MO                40431002             Sewer         112 East Grand, Gallatin, MO
                                                                                 64640
  00710   City of Gallatin, MO                40431002             Water         112 East Grand, Gallatin, MO
                                                                                 64640
  00711   City of Memphis, MO                 SK2004845            Electric      125 W Jefferson St, Memphis,
                                                                                 MO 63555
  00711   Liberty Utilities Midstates         77583501-77229019    Natural Gas   75 Remittance Dr Ste 1741,
                                                                                 Chicago, IL 60675-1741
  00711   Liberty Utilities Midstates         77583501-77229019    Other         75 Remittance Dr Ste 1741,
                                                                   Services      Chicago, IL 60675-1741
  00711   City of Memphis, MO                 SK2004845            Sewer         125 W Jefferson St, Memphis,
                                                                                 MO 63555
  00711   City of Memphis, MO                 SK2004845            Trash         125 W Jefferson St, Memphis,
                                                                   (MSW)         MO 63555
  00711   City of Memphis, MO                 SK2004845            Water         125 W Jefferson St, Memphis,
                                                                                 MO 63555
  00716   Mt. Carmel Public Utility Co.       24441001             Electric      P.O. Box 220, Mt. Carmel, IL
                                                                                 62863
  00716   Mt. Carmel Public Utility Co.       24441001             Natural Gas   P.O. Box 220, Mt. Carmel, IL
                                                                                 62863
  00716   City of Mt. Carmel, IL              3-318880-01          Other         219 Market Street, Mount
                                                                   Services      Carmel, IL 62863
  00716   City of Mt. Carmel, IL              3-318880-01          Sewer         219 Market Street, Mount
                                                                                 Carmel, IL 62863
  00716   City of Mt. Carmel, IL              3-318880-01          Water         219 Market Street, Mount
                                                                                 Carmel, IL 62863
  00717   American Electric Power/24002       075-699-755-1-4      Electric      P.O. Box 371496, Pittsburgh,
                                                                                 PA 15250-7496
  00717   Columbia Gas of Ohio                19159865 001 000 8   Natural Gas   P.O. Box 742510, Cincinnati,
                                                                                 OH 45274-2510
  00717   Columbia Gas of Ohio                19159865 001 000 8   Other         P.O. Box 742510, Cincinnati,
                                                                   Services      OH 45274-2510
  00717   American Electric Power/24002       075-699-755-1-4      Other         P.O. Box 371496, Pittsburgh,
                                                                   Services      PA 15250-7496
  00717   Water and Sewer Dept. Village of    104-05110-01         Sewer         209 North Market St Village Of
          Minerva                                                                Minerva, Minerva, OH 44657
  00717   Water and Sewer Dept. Village of    104-05110-01         Water         209 North Market St Village Of
          Minerva                                                                Minerva, Minerva, OH 44657
  00719   Village of Woodsfield, OH           00309104             Electric      221 South Main Street,
                                                                                 Woodsfield, OH 43793
  00719   Dominion Energy Ohio/26785          8 5000 5270 6426     Natural Gas   P.O. Box 26785 @ Dominion
                                                                                 Resources Services, Inc,
                                                                                 Richmond, VA 23261-6785
  00719   Dominion Energy Ohio/26785          8 5000 5270 6426     Other         P.O. Box 26785 @ Dominion
                                                                   Services      Resources Services, Inc,
                                                                                 Richmond, VA 23261-6785
  00719   Village of Woodsfield, OH           00309104             Sewer         221 South Main Street,
                                                                                 Woodsfield, OH 43793
  00719   Village of Woodsfield, OH           00309104             Water         221 South Main Street,
                                                                                 Woodsfield, OH 43793
  00720   Duke Energy/1326                    1490-2539-02-7       Electric      P.O. Box 1326, Charlotte, NC
                                                                                 28201-1326
  00720   Batesville Water & Gas Utility IN   90 50837 01          Natural Gas   P.O. Box 97, Batesville, IN
                                                                                 47006

                                                         56
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                         Desc Main
                                 Document    Page 77 of 124

  00720   Duke Energy/1326                    1490-2539-02-7     Other         P.O. Box 1326, Charlotte, NC
                                                                 Services      28201-1326
  00720   Batesville Water & Gas Utility IN   90 50837 01        Sewer         P.O. Box 97, Batesville, IN
                                                                               47006
  00720   Batesville Water & Gas Utility IN   90 50837 01        Water         P.O. Box 97, Batesville, IN
                                                                               47006
  00728   Town of Centerville, TN             004-26900-02       Natural Gas   P.O. Box 238 Natural Gas -
                                                                               Water - Sewage, Centerville, TN
                                                                               37033
  00728   Town of Centerville, TN             004-26900-02       Sewer         P.O. Box 238 Natural Gas -
                                                                               Water - Sewage, Centerville, TN
                                                                               37033
  00728   Town of Centerville, TN             004-26900-02       Trash         P.O. Box 238 Natural Gas -
                                                                 (MSW)         Water - Sewage, Centerville, TN
                                                                               37033
  00728   Town of Centerville, TN             004-26900-02       Water         P.O. Box 238 Natural Gas -
                                                                               Water - Sewage, Centerville, TN
                                                                               37033
  00729   Meade County KY-Rural Electric      82932-001          Electric      P.O. Box 489, Brandenburg, KY
                                                                               40108-0489
  00729   LG&E - Louisville Gas &             3000-2379-8758     Natural Gas   P.O. Box 9001960 @ Lg&E
          Electric                                                             Energy, Louisville, KY 40290
  00729   LG&E - Louisville Gas &             3000-2379-8758     Other         P.O. Box 9001960 @ Lg&E
          Electric                                               Services      Energy, Louisville, KY 40290
  00729   City of Brandenburg, KY             0002-31120-002     Sewer         P.O. Box 305, Brandenburg, KY
                                                                               40108
  00729   City of Brandenburg, KY             0002-31120-002     Trash         P.O. Box 305, Brandenburg, KY
                                                                 (MSW)         40108
  00729   City of Brandenburg, KY             0002-31120-002     Water         P.O. Box 305, Brandenburg, KY
                                                                               40108
  00732   Light and Power Commission          11-829100-01       Electric      305 11Th Street East, Glencoe,
                                                                               MN 55336
  00732   CenterPoint Energy                  9408922-4          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                      77210-4671
  00732   Light and Power Commission          11-829100-01       Other         305 11Th Street East, Glencoe,
                                                                 Services      MN 55336
  00732   Light and Power Commission          11-829100-01       Sewer         305 11Th Street East, Glencoe,
                                                                               MN 55336
  00732   Light and Power Commission          11-829100-01       Water         305 11Th Street East, Glencoe,
                                                                               MN 55336
  00733   Otter Tail Power Company            01-134551-9        Electric      P.O. Box 2002, Fergus Falls,
                                                                               MN 56538-2002
  00733   Great Plains Natural Gas            741 800 2000 5     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                               58506-5600
  00733   City of Fergus Falls, MN            080480             Other         112 W Washington Ave, Fergus
                                                                 Services      Falls, MN 56537
  00733   City of Fergus Falls, MN            080480             Recycling     112 W Washington Ave, Fergus
                                                                               Falls, MN 56537
  00733   City of Fergus Falls, MN            080480             Sewer         112 W Washington Ave, Fergus
                                                                               Falls, MN 56537
  00733   City of Fergus Falls, MN            080480             Trash         112 W Washington Ave, Fergus
                                                                 (MSW)         Falls, MN 56537
  00733   City of Fergus Falls, MN            080480             Water         112 W Washington Ave, Fergus
                                                                               Falls, MN 56537
  00734   Cavalier Municipal Utilities        02-00000154-00-8   Electric      P.O. Box 750, Cavalier, ND
                                                                               58220-0750
  00734   Montana-Dakota Utilities Co.        371 911 1000 8     Electric      P.O. Box 5600 @ Mdu
                                                                               Resources Group, Inc, Bismarck,
                                                                               ND 58506-5600
  00734   Montana-Dakota Utilities Co.        371 911 1000 8     Natural Gas   P.O. Box 5600 @ Mdu
                                                                               Resources Group, Inc, Bismarck,
                                                                               ND 58506-5600

                                                          57
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                 Document    Page 78 of 124

  00734   Cavalier Municipal Utilities      02-00000154-00-8   Other         P.O. Box 750, Cavalier, ND
                                                               Services      58220-0750
  00734   Cavalier Municipal Utilities      02-00000154-00-8   Sewer         P.O. Box 750, Cavalier, ND
                                                                             58220-0750
  00734   Cavalier Municipal Utilities      02-00000154-00-8   Trash         P.O. Box 750, Cavalier, ND
                                                               (MSW)         58220-0750
  00734   Cavalier Municipal Utilities      02-00000154-00-8   Water         P.O. Box 750, Cavalier, ND
                                                                             58220-0750
  00735   Public Utilities Commission -     03-00066275-00-5   Electric      120 First Street Nw, Aitkin, MN
          Aitkin                                                             56431
  00735   Minnesota Energy Resources        0503389051-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00735   Public Utilities Commission -     02-00066275-01-7   Sewer         120 First Street Nw, Aitkin, MN
          Aitkin                                                             56431
  00735   Public Utilities Commission -     03-00066275-00-5   Water         120 First Street Nw, Aitkin, MN
          Aitkin                                                             56431
  00735   Public Utilities Commission -     02-00066275-01-7   Water         120 First Street Nw, Aitkin, MN
          Aitkin                                                             56431
  00736   Montana-Dakota Utilities Co.      944 741 1000 7     Electric      P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00736   Valley City Public Works          15-7760-03         Electric      P.O. Box 240, Valley City, ND
                                                                             58072
  00736   Montana-Dakota Utilities Co.      944 741 1000 7     Natural Gas   P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00736   Valley City Public Works          15-7760-03         Other         P.O. Box 240, Valley City, ND
                                                               Services      58072
  00736   Valley City Public Works          15-7760-03         Sewer         P.O. Box 240, Valley City, ND
                                                                             58072
  00736   Valley City Public Works          15-7760-03         Water         P.O. Box 240, Valley City, ND
                                                                             58072
  00737   Municipal Utilities, Grafton ND   01-18182000-00-7   Electric      P.O. Box 578, Grafton, ND
                                                                             58237
  00737   Montana-Dakota Utilities Co.      676 911 1000 0     Electric      P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00737   Montana-Dakota Utilities Co.      676 911 1000 0     Natural Gas   P.O. Box 5600 @ Mdu
                                                                             Resources Group, Inc, Bismarck,
                                                                             ND 58506-5600
  00737   Municipal Utilities, Grafton ND   01-18182000-00-7   Other         P.O. Box 578, Grafton, ND
                                                               Services      58237
  00737   Municipal Utilities, Grafton ND   01-18182000-00-7   Sewer         P.O. Box 578, Grafton, ND
                                                                             58237
  00737   Municipal Utilities, Grafton ND   01-18182000-00-7   Water         P.O. Box 578, Grafton, ND
                                                                             58237
  00738   Otter Tail Power Company          01-134552-7        Electric      P.O. Box 2002, Fergus Falls,
                                                                             MN 56538-2002
  00738   City of Perham, MN                3-0002004-01       Natural Gas   P.O. Box 130, Perham, MN
                                                                             56573
  00738   City of Perham, MN                3-0002004-01       Sewer         P.O. Box 130, Perham, MN
                                                                             56573
  00738   City of Perham, MN                3-0002004-01       Water         P.O. Box 130, Perham, MN
                                                                             56573
  00739   XCEL Energy:Northern States       XX-XXXXXXX-7       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00739   City of Glenwood, MN              02-52279000-00-9   Electric      137 East Minnesota Ave,
                                                                             Glenwood, MN 56334
  00739   CenterPoint Energy                9475967-7          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                    77210-4671
  00739   City of Glenwood, MN              02-52279000-00-9   Sewer         137 East Minnesota Ave,
                                                                             Glenwood, MN 56334

                                                        58
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                        Desc Main
                                Document    Page 79 of 124

  00739   City of Glenwood, MN              02-52279000-00-9   Water         137 East Minnesota Ave,
                                                                             Glenwood, MN 56334
  00740   Otter Tail Power Company          04-077390-5        Electric      P.O. Box 2002, Fergus Falls,
                                                                             MN 56538-2002
  00740   CenterPoint Energy                9475970-1          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                    77210-4671
  00740   City of Morris, MN                01-11500340-00-7   Sewer         P.O. Box 438, Morris, MN
                                                                             56267
  00740   City of Morris, MN                01-11500340-00-7   Water         P.O. Box 438, Morris, MN
                                                                             56267
  00741   Otter Tail Power Company          08-055880-2        Electric      P.O. Box 2002, Fergus Falls,
                                                                             MN 56538-2002
  00741   Envision                          834618             Propane       105 4Th Ave Sw, Rugby, ND
                                                                             58368
  00741   City of Rugby, ND                 17414-00           Sewer         223 South Main Ave, Rugby,
                                                                             ND 58368-1720
  00741   City of Rugby, ND                 17414-00           Trash         223 South Main Ave, Rugby,
                                                               (MSW)         ND 58368-1720
  00741   City of Rugby, ND                 17414-00           Water         223 South Main Ave, Rugby,
                                                                             ND 58368-1720
  00742   Water & Light Department, MN      014180-000         Electric      P.O. Box 322, East Grand Forks,
                                                                             MN 56721
  00742   XCEL Energy:Northern States       XX-XXXXXXX-4       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00742   XCEL Energy:Northern States       XX-XXXXXXX-4       Natural Gas   P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                          Minneapolis, MN 55484-9477
  00742   Water & Light Department, MN      014180-000         Other         P.O. Box 322, East Grand Forks,
                                                               Services      MN 56721
  00742   Water & Light Department, MN      014180-000         Sewer         P.O. Box 322, East Grand Forks,
                                                                             MN 56721
  00742   Water & Light Department, MN      014180-000         Trash         P.O. Box 322, East Grand Forks,
                                                               (MSW)         MN 56721
  00742   Water & Light Department, MN      014180-000         Water         P.O. Box 322, East Grand Forks,
                                                                             MN 56721
  00743   Roughrider Electric Cooperative   120638000          Electric      800 Hwy Dr, Hazen, ND 58545
          Inc.
  00743   Roughrider Electric Cooperative   120638000          Other         800 Hwy Dr, Hazen, ND 58545
          Inc.                                                 Services
  00743   Farmers Union Oil                 818200             Other         1600 Highway 49, Beulah, ND
          Company/Beulah                    (STATEMENTS        Services      58523
                                            ONLY)
  00743   Farmers Union Oil                 818200             Propane       1600 Highway 49, Beulah, ND
          Company/Beulah                    (STATEMENTS                      58523
                                            ONLY)
  00743   City of Beulah, ND                1238-00            Sewer         P.O. Box 910, Beulah, ND
                                                                             58523-0910
  00743   City of Beulah, ND                1238-00            Trash         P.O. Box 910, Beulah, ND
                                                               (MSW)         58523-0910
  00743   City of Beulah, ND                1238-00            Water         P.O. Box 910, Beulah, ND
                                                                             58523-0910
  00744   City of Roseau, MN                02-00062030-00-7   Electric      Box 307, Roseau, MN 56751
  00744   Minnesota Energy Resources        0502941643-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00744   City of Roseau, MN                02-00062030-00-7   Other         Box 307, Roseau, MN 56751
                                                               Services
  00744   City of Roseau, MN                02-00062030-00-7   Sewer         Box 307, Roseau, MN 56751
  00744   City of Roseau, MN                02-00062030-00-7   Trash         Box 307, Roseau, MN 56751
                                                               (MSW)
  00744   City of Roseau, MN                02-00062030-00-7   Water         Box 307, Roseau, MN 56751
  00745   Winner Municipal Utilities        14-08750-01        Electric      P.O. Box 691, Winner, SD
                                                                             57580

                                                        59
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                 Document    Page 80 of 124

  00745   Country Pride Cooperative, SD   606610             Propane       P.O. Box 529, Winner, SD
                                                                           57580
  00745   Winner Municipal Utilities      14-08750-01        Sewer         P.O. Box 691, Winner, SD
                                                                           57580
  00745   Winner Municipal Utilities      14-08750-01        Trash         P.O. Box 691, Winner, SD
                                                             (MSW)         57580
  00745   Winner Municipal Utilities      14-08750-01        Water         P.O. Box 691, Winner, SD
                                                                           57580
  00746   City of Madison, SD             022-7018-00-02     Electric      116 West Center, Madison, SD
                                                                           57042
  00746   NorthWestern Energy, MT         2976681-3          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                           1711
  00746   City of Madison, SD             022-7018-00-02     Sewer         116 West Center, Madison, SD
                                                                           57042
  00746   City of Madison, SD             022-7018-00-02     Water         116 West Center, Madison, SD
                                                                           57042
  00747   City of Luverne, MN             088-355002-02      Electric      P.O. Box 659, Luverne, MN
                                                                           56156-0659
  00747   CenterPoint Energy              9475972-7          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                  77210-4671
  00747   City of Luverne, MN             088-355002-02      Other         P.O. Box 659, Luverne, MN
                                                             Services      56156-0659
  00747   City of Luverne, MN             088-355002-02      Sewer         P.O. Box 659, Luverne, MN
                                                                           56156-0659
  00747   City of Luverne, MN             088-355002-02      Water         P.O. Box 659, Luverne, MN
                                                                           56156-0659
  00748   XCEL Energy:Northern States     XX-XXXXXXX-0       Electric      P.O. Box 9477 @ Xcel Energy,
          Power Co.                                                        Minneapolis, MN 55484-9477
  00748   CenterPoint Energy              9475973-5          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                  77210-4671
  00748   City of Pipestone, MN           03-064200-01       Sewer         119 2Nd Ave Sw, Pipestone,
                                                                           MN 56164
  00748   City of Pipestone, MN           03-064200-01       Water         119 2Nd Ave Sw, Pipestone,
                                                                           MN 56164
  00749   St. James Public Utility        3-0900-00-02       Electric      P.O. Box 70, St. James, MN
                                                                           56081-0070
  00749   CenterPoint Energy              9475974-3          Natural Gas   P.O. Box 4671, Houston, TX
          Minnegasco/4671                                                  77210-4671
  00749   St. James Public Utility        3-0900-00-02       Sewer         P.O. Box 70, St. James, MN
                                                                           56081-0070
  00749   St. James Public Utility        3-0900-00-02       Water         P.O. Box 70, St. James, MN
                                                                           56081-0070
  00750   City of Windom, MN              00000276-2         Electric      P.O. Box 38, Windom, MN
                                                                           56101
  00750   Minnesota Energy Resources      0506485899-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                           53201-3140
  00750   City of Windom, MN              00000276-2         Sewer         P.O. Box 38, Windom, MN
                                                                           56101
  00750   City of Windom, MN              00000276-2         Water         P.O. Box 38, Windom, MN
                                                                           56101
  00751   Otter Tail Power Company        14-059997-8        Electric      P.O. Box 2002, Fergus Falls,
                                                                           MN 56538-2002
  00751   Lakes Gas Co No. 46             25988              Propane       1106 Sd Hwy 10, Sisseton, SD
                                                                           57262
  00751   City of Sisseton, SD            02-00070036-00-8   Sewer         406 2Nd Ave W, Sisseton, SD
                                                                           57262
  00751   City of Sisseton, SD            02-00070036-00-8   Trash         406 2Nd Ave W, Sisseton, SD
                                                             (MSW)         57262
  00751   City of Sisseton, SD            02-00070036-00-8   Water         406 2Nd Ave W, Sisseton, SD
                                                                           57262



                                                      60
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                     Desc Main
                                Document    Page 81 of 124

  00752   City of Torrington, WY         18.00568.01        Electric      P.O. Box 250, Torrington, WY
                                                                          82240
  00752   Black Hills Energy             5671 2516 54       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00752   City of Torrington, WY         18.00568.01        Other         P.O. Box 250, Torrington, WY
                                                            Services      82240
  00752   City of Torrington, WY         18.00568.01        Sewer         P.O. Box 250, Torrington, WY
                                                                          82240
  00752   City of Torrington, WY         18.00568.01        Trash         P.O. Box 250, Torrington, WY
                                                            (MSW)         82240
  00752   City of Torrington, WY         18.00568.01        Water         P.O. Box 250, Torrington, WY
                                                                          82240
  00753   Black Hills Energy             7937 6133 27       Electric      P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00753   City of Hot Springs, SD        02-60164050-00-2   Other         303 North River, Hot Springs,
                                                            Services      SD 57747
  00753   Nelsons Oil and Gas Inc.       Shopko #753        Propane       1346 Galveston Ave, Hot
                                                                          Springs, SD 57747
  00753   City of Hot Springs, SD        02-60164050-00-2   Sewer         303 North River, Hot Springs,
                                                                          SD 57747
  00753   City of Hot Springs, SD        02-60164050-00-2   Water         303 North River, Hot Springs,
                                                                          SD 57747
  00755   Town of Wheatland, WY          8.2465.12          Electric      600 9Th St, Wheatland, WY
                                                                          82201
  00755   Alliant Energy/IPL             9750390000         Natural Gas   P.O. Box 3060, Cedar Rapids,
                                                                          IA 52406-3060
  00755   Black Hills Energy             9270 7243 26       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00755   Town of Wheatland, WY          8.2465.12          Sewer         600 9Th St, Wheatland, WY
                                                                          82201
  00755   Town of Wheatland, WY          8.2465.12          Trash         600 9Th St, Wheatland, WY
                                                            (MSW)         82201
  00755   Town of Wheatland, WY          8.2465.12          Water         600 9Th St, Wheatland, WY
                                                                          82201
  00756   Pacific Power-Rocky Mountain   22790111-017 0     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00756   Black Hills Energy             9271 2555 73       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00756   City of Lander, WY             72.0880.2          Sewer         240 Lincoln Street, Lander, WY
                                                                          82520
  00756   City of Lander, WY             72.0880.2          Water         240 Lincoln Street, Lander, WY
                                                                          82520
  00757   Montana-Dakota Utilities Co.   327 400 1000 7     Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00757   Black Hills Energy             2336 5604 76       Electric      P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00757   Montana-Dakota Utilities Co.   327 400 1000 7     Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00757   City of Belle Fourche, SD      02-00002334-01-7   Sewer         511 Sixth Ave, Belle Fourche,
                                                                          SD 57717
  00757   City of Belle Fourche, SD      02-00002334-01-7   Water         511 Sixth Ave, Belle Fourche,
                                                                          SD 57717
  00758   Pacific Power-Rocky Mountain   19732611-002 4     Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00758   Black Hills Energy             5671 4782 19       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                          57709-6001
  00758   City of Douglas, WY            27.0435.00.1       Other         P.O. Box 1030, Douglas, WY
                                                            Services      82633
  00758   City of Douglas, WY            27.0435.00.1       Sewer         P.O. Box 1030, Douglas, WY
                                                                          82633

                                                     61
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                  Desc Main
                                 Document    Page 82 of 124

  00758   City of Douglas, WY            27.0435.00.1     Trash         P.O. Box 1030, Douglas, WY
                                                          (MSW)         82633
  00758   City of Douglas, WY            27.0435.00.1     Water         P.O. Box 1030, Douglas, WY
                                                                        82633
  00759   Black Hills Energy             7246 9774 86     Electric      P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00759   Montana-Dakota Utilities Co.   320 840 1000 1   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00759   Black Hills Energy             0991 2359 91     Electric      P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00759   Montana-Dakota Utilities Co.   320 840 1000 1   Natural Gas   P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00759   Sturgis Water Department       11.07850.01      Recycling     1040 Harley-Davidson Way,
                                                                        Sturgis, SD 57785
  00759   Sturgis Water Department       11.07850.01      Sewer         1040 Harley-Davidson Way,
                                                                        Sturgis, SD 57785
  00759   Sturgis Water Department       11.07850.01      Trash         1040 Harley-Davidson Way,
                                                          (MSW)         Sturgis, SD 57785
  00759   Sturgis Water Department       11.07850.01      Water         1040 Harley-Davidson Way,
                                                                        Sturgis, SD 57785
  00760   Pacific Power-Rocky Mountain   22790111-019 6   Electric      P.O. Box 26000, Portland, OR
          Power                                                         97256-0001
  00760   Dominion Energy/45841          1372042486       Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                        UT 84139-0001
  00760   Dominion Energy/45841          1372042486       Other         P.O. Box 45841, Salt Lake City,
                                                          Services      UT 84139-0001
  00760   City of Green River, WY        2057-002         Sewer         50 East 2Nd North, Green River,
                                                                        WY 82935
  00760   City of Green River, WY        2057-002         Trash         50 East 2Nd North, Green River,
                                                          (MSW)         WY 82935
  00760   City of Green River, WY        2057-002         Water         50 East 2Nd North, Green River,
                                                                        WY 82935
  00761   Black Hills Energy             5055 5102 69     Electric      P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00761   Black Hills Energy             5671 3140 27     Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00761   City of Newcastle, WY          1478-00          Sewer         10 West Warwick, Newcastle,
                                                                        WY 82701
  00761   City of Newcastle, WY          1478-00          Trash         10 West Warwick, Newcastle,
                                                          (MSW)         WY 82701
  00761   City of Newcastle, WY          1478-00          Water         10 West Warwick, Newcastle,
                                                                        WY 82701
  00762   Pacific Power-Rocky Mountain   22790111-020 4   Electric      P.O. Box 26000, Portland, OR
          Power                                                         97256-0001
  00762   Wyoming Gas                    1003202-01       Natural Gas   P.O. Box 19, Worland, WY
                                                                        82401
  00762   South Thermopolis Water &      695              Sewer         P.O. Box 204, Thermopolis, WY
          Sewer District                                                82443
  00762   South Thermopolis Water &      695              Water         P.O. Box 204, Thermopolis, WY
          Sewer District                                                82443
  00763   Black Hills Energy             5060 6631 69     Electric      P.O. Box 6001, Rapid City, SD
                                                                        57709-6001
  00763   Custer Gas Service - 7179      202723714        Propane       P.O. Box 660288, Dallas, TX
                                                                        75266-0288
  00763   City of Custer, SD             4-01919-02       Sewer         622 Crook St, Custer, SD 57730
  00763   City of Custer, SD             4-01919-02       Water         622 Crook St, Custer, SD 57730
  00764   Montana-Dakota Utilities Co.   824 263 1000 7   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600


                                                     62
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                    Desc Main
                                 Document    Page 83 of 124

  00764   Pacific Power-Rocky Mountain     22790111-021 2   Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00764   Montana-Dakota Utilities Co.     824 263 1000 7   Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00764   City of Buffalo, WY              28 4260 2        Sewer         46 N Main, Buffalo, WY 82834
  00764   City of Buffalo, WY              28 4260 2        Trash         46 N Main, Buffalo, WY 82834
                                                            (MSW)
  00764   City of Buffalo, WY              28 4260 2        Water         46 N Main, Buffalo, WY 82834
  00765   Bridger Valley Electric Assn -   2707389001       Electric      P.O. Box 399, Mountain View,
          399                                                             WY 82939
  00765   Dominion Energy/45841            6454835375       Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                          UT 84139-0001
  00765   Bridger Valley Electric Assn -   2707389001       Other         P.O. Box 399, Mountain View,
          399                                               Services      WY 82939
  00765   Dominion Energy/45841            6454835375       Other         P.O. Box 45841, Salt Lake City,
                                                            Services      UT 84139-0001
  00765   Town of Mountain View, WY        4.2175.2         Sewer         P.O. Box 249, Mountain View,
                                                                          WY 82939
  00765   Town of Mountain View, WY        4.2175.2         Water         P.O. Box 249, Mountain View,
                                                                          WY 82939
  00766   Marias River Electric            75797            Electric      P.O. Box 729, Shelby, MT
          Cooperative, Inc,                                               59474-0729
  00766   Shelby Gas Association, MT       75797            Natural Gas   P.O. Box 729, Shelby, MT
                                                                          59474-0729
  00766   City of Shelby, MT               109140.10-00     Sewer         112 1St Street South, Shelby,
                                                                          MT 59474-0743
  00766   City of Shelby, MT               109140.10-00     Trash         112 1St Street South, Shelby,
                                                            (MSW)         MT 59474-0743
  00766   City of Shelby, MT               109140.10-00     Water         112 1St Street South, Shelby,
                                                                          MT 59474-0743
  00767   Pacific Power-Rocky Mountain     19732611-003 2   Electric      P.O. Box 26000, Portland, OR
          Power                                                           97256-0001
  00767   Wyoming Gas                      1003923-01       Natural Gas   P.O. Box 19, Worland, WY
                                                                          82401
  00767   Utilities Commission, WY         012882-00        Other         P.O. Box 816 Store #568,
                                                            Services      Worland, WY 82401
  00767   Utilities Commission, WY         012882-00        Sewer         P.O. Box 816 Store #568,
                                                                          Worland, WY 82401
  00767   Utilities Commission, WY         012882-00        Trash         P.O. Box 816 Store #568,
                                                            (MSW)         Worland, WY 82401
  00767   Utilities Commission, WY         012882-00        Water         P.O. Box 816 Store #568,
                                                                          Worland, WY 82401
  00768   Montana-Dakota Utilities Co.     753 682 1000 3   Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00768   NorthWestern Energy, MT          2072651-9        Electric      11 E Park St, Butte, MT 59701-
                                                                          1711
  00768   Montana-Dakota Utilities Co.     753 682 1000 3   Natural Gas   P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600
  00768   NorthWestern Energy, MT          2072651-9        Other         11 E Park St, Butte, MT 59701-
                                                            Services      1711
  00768   City of Glasgow, MT              26042722-00      Sewer         319 Third Street South,
                                                                          Glasgow, MT 59230
  00768   City of Glasgow, MT              26042722-00      Water         319 Third Street South,
                                                                          Glasgow, MT 59230
  00769   Montana-Dakota Utilities Co.     408 113 1000 8   Electric      P.O. Box 5600 @ Mdu
                                                                          Resources Group, Inc, Bismarck,
                                                                          ND 58506-5600



                                                       63
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                 Desc Main
                                 Document    Page 84 of 124

  00769   Montana-Dakota Utilities Co.   108 113 1000 1   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00769   Montana-Dakota Utilities Co.   850 813 1000 6   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00769   Montana-Dakota Utilities Co.   108 113 1000 1   Natural Gas   P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00769   Montana-Dakota Utilities Co.   408 113 1000 8   Natural Gas   P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00769   Sidney Water Department, MT    1044123-00       Sewer         115 2Nd Street Se, Sidney, MT
                                                                        59270
  00769   Sidney Water Department, MT    1044120-00       Sewer         115 2Nd Street Se, Sidney, MT
                                                                        59270
  00769   Sidney Water Department, MT    1044120-00       Water         115 2Nd Street Se, Sidney, MT
                                                                        59270
  00769   Sidney Water Department, MT    1044123-00       Water         115 2Nd Street Se, Sidney, MT
                                                                        59270
  00771   Montana-Dakota Utilities Co.   440 403 1000 3   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00771   Big Muddy Co-Op                819024           Fuel Oil      301 West First Avenue,
                                                                        Plentywood, MT 59254
  00771   City of Plentywood, MT         2390-00          Sewer         205 West 1St Avenue,
                                                                        Plentywood, MT 59254
  00771   City of Plentywood, MT         2390-00          Trash         205 West 1St Avenue,
                                                          (MSW)         Plentywood, MT 59254
  00771   City of Plentywood, MT         2390-00          Water         205 West 1St Avenue,
                                                                        Plentywood, MT 59254
  00772   City of Powell, WY             030990-00        Electric      270 N Clark St, Powell, WY
                                                                        82435
  00772   Montana-Dakota Utilities Co.   649 262 1000 2   Electric      P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00772   Montana-Dakota Utilities Co.   649 262 1000 2   Natural Gas   P.O. Box 5600 @ Mdu
                                                                        Resources Group, Inc, Bismarck,
                                                                        ND 58506-5600
  00772   City of Powell, WY             030990-00        Recycling     270 N Clark St, Powell, WY
                                                                        82435
  00772   City of Powell, WY             030990-00        Sewer         270 N Clark St, Powell, WY
                                                                        82435
  00772   City of Powell, WY             030990-00        Trash         270 N Clark St, Powell, WY
                                                          (MSW)         82435
  00772   City of Powell, WY             030990-00        Water         270 N Clark St, Powell, WY
                                                                        82435
  00773   NorthWestern Energy, MT        2083744-9        Electric      11 E Park St, Butte, MT 59701-
                                                                        1711
  00773   NorthWestern Energy, MT        2083744-9        Natural Gas   11 E Park St, Butte, MT 59701-
                                                                        1711
  00773   Lewistown Water & Sewer        2957-00          Sewer         305 W Watson St, Lewsitown,
          Department                                                    MT 59457
  00773   Lewistown Water & Sewer        2957-00          Water         305 W Watson St, Lewsitown,
          Department                                                    MT 59457
  00774   NorthWestern Energy, MT        2083749-8        Electric      11 E Park St, Butte, MT 59701-
                                                                        1711
  00774   NorthWestern Energy, MT        2083749-8        Natural Gas   11 E Park St, Butte, MT 59701-
                                                                        1711
  00774   Livingston Utility Dept., MT   00070139-00      Sewer         110 South B, Livingston, MT
                                                                        59047
  00774   Livingston Utility Dept., MT   00070139-00      Trash         110 South B, Livingston, MT
                                                          (MSW)         59047
                                                     64
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                 Document    Page 85 of 124

  00774   Livingston Utility Dept., MT     00070139-00         Water         110 South B, Livingston, MT
                                                                             59047
  00775   Flathead Electric Cooperative,   1774468             Electric      2510 Us Highway 2 East,
          Inc.                                                               Kalispell, MT 59901-2312
  00775   Flathead Electric Cooperative,   1774468             Other         2510 Us Highway 2 East,
          Inc.                                                 Services      Kalispell, MT 59901-2312
  00775   City of Libby, MT                08307-00            Other         P.O. Box 1428, Libby, MT
                                                               Services      59923
  00775   Northern Energy - Libby          200805544           Propane       P.O. Box 660288, Dallas, TX
                                                                             75266-0288
  00775   City of Libby, MT                08307-00            Water         P.O. Box 1428, Libby, MT
                                                                             59923
  00776   Pacific Power-Rocky Mountain     19732611-001 6      Electric      P.O. Box 26000, Portland, OR
          Power                                                              97256-0001
  00776   Wyoming Gas                      1001561-01          Natural Gas   P.O. Box 19, Worland, WY
                                                                             82401
  00776   Town of Greybull, WY             3.1221.3            Other         P.O. Box 271, Greybull, WY
                                                               Services      82426
  00776   Town of Greybull, WY             3.1221.3            Sewer         P.O. Box 271, Greybull, WY
                                                                             82426
  00776   Town of Greybull, WY             3.1221.3            Trash         P.O. Box 271, Greybull, WY
                                                               (MSW)         82426
  00776   Town of Greybull, WY             3.1221.3            Water         P.O. Box 271, Greybull, WY
                                                                             82426
  00785   UPPCO-Upper Peninsula Power      200030050           Electric      P.O. Box 60055, Prescott, AZ
          Co                                                                 86304-6055
  00785   Semco Energy Gas Company         0344571.501         Natural Gas   P.O. Box 740812, Cincinnati,
                                                                             OH 45274-0812
  00785   Ontonagon Water Service          GIES-000800-0000-   Sewer         315 Quartz Street, Ontonagon,
                                           05                                MI 49953
  00785   Ontonagon Water Service          GIES-000800-0000-   Water         315 Quartz Street, Ontonagon,
                                           05                                MI 49953
  00785   Ontonagon Water Service          GIES-000800-0000-   Water         315 Quartz Street, Ontonagon,
                                           04                                MI 49953
  00786   MidAmerican Energy Company       61440-32028         Electric      P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00786   MidAmerican Energy Company       61440-32028         Natural Gas   P.O. Box 8020 @ Midamerican
                                                                             Energy Holdings Company,
                                                                             Davenport, IA 52808-8020
  00786   City of Red Oak, IA              13760001            Recycling     P.O. Box 475, Red Oak, IA
                                                                             51566-0475
  00786   City of Red Oak, IA              13760001            Sewer         P.O. Box 475, Red Oak, IA
                                                                             51566-0475
  00786   City of Red Oak, IA              13760001            Water         P.O. Box 475, Red Oak, IA
                                                                             51566-0475
  00788   Columbus Water & Light, WI       048-00480516-21     Electric      P.O. Box 228, Columbus, WI
                                                                             53925-0228
  00788   WE Energies/Wisconsin            7249-130-468        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00788   Columbus Water & Light, WI       048-00480516-21     Sewer         P.O. Box 228, Columbus, WI
                                                                             53925-0228
  00788   Columbus Water & Light, WI       048-00480516-21     Water         P.O. Box 228, Columbus, WI
                                                                             53925-0228
  00789   Wisconsin Public Service         0402306289-00055    Electric      P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00789   WE Energies/Wisconsin            6443-934-081        Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                       Milwaukee, WI 53290-0001
  00789   City of Waupaca, WI              80198.02            Sewer         111 South Main, Waupaca, WI
                                                                             54981
  00789   City of Waupaca, WI              80198.02            Water         111 South Main, Waupaca, WI
                                                                             54981

                                                       65
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                 Document    Page 86 of 124

  00790   Clark Electric Cooperative, WI   5440604            Electric      P.O. Box 190, Greenwood, WI
                                                                            54437-0190
  00790   WE Energies/Wisconsin            7643-365-232       Natural Gas   P.O. Box 90001 @ We Energy,
          Electric/Gas                                                      Milwaukee, WI 53290-0001
  00790   City of Stanley, WI              000-4409-00        Sewer         P.O. Box 155, Stanley, WI
                                                                            54768
  00790   City of Stanley, WI              000-4409-00        Water         P.O. Box 155, Stanley, WI
                                                                            54768
  00790   City of Stanley, WI              000-4409-50        Water         P.O. Box 155, Stanley, WI
                                                                            54768
  00791   City of Forest City, IA          207580001          Electric      P.O. Box 346, Forest City, IA
                                                                            50436
  00791   City of Forest City, IA          1551500001         Electric      P.O. Box 346, Forest City, IA
                                                                            50436
  00791   Black Hills Energy               3566 0115 58       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                            57709-6001
  00791   Black Hills Energy               3566 0115 58       Other         P.O. Box 6001, Rapid City, SD
                                                              Services      57709-6001
  00791   City of Forest City, IA          207580001          Sewer         P.O. Box 346, Forest City, IA
                                                                            50436
  00791   City of Forest City, IA          207580001          Trash         P.O. Box 346, Forest City, IA
                                                              (MSW)         50436
  00791   City of Forest City, IA          207580001          Water         P.O. Box 346, Forest City, IA
                                                                            50436
  00792   Wisconsin Public Service         0402306289-00059   Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00792   Wisconsin Public Service         0402306289-00060   Electric      P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00792   Wisconsin Public Service         0402306289-00060   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                            53201-3140
  00792   Wisconsin Public Service         0402306289-00059   Other         P.O. Box 3140, Milwaukee, WI
                                                              Services      53201-3140
  00792   Tomahawk Municipal Utilities     003-1029-10        Sewer         P.O. Box 469 Water And Sewer
                                                                            Utilities, Tomahawk, WI 54487
  00792   Tomahawk Municipal Utilities     003-1029-10        Water         P.O. Box 469 Water And Sewer
                                                                            Utilities, Tomahawk, WI 54487
  00793   Alliant Energy/WP&L              5860930000         Electric      P.O. Box 3062, Cedar Rapids,
                                                                            IA 52406-3062
  00793   Alliant Energy/WP&L              5860930000         Natural Gas   P.O. Box 3062, Cedar Rapids,
                                                                            IA 52406-3062
  00793   City of Mayville Utilites, WI    12-0990-00         Sewer         400 Kekoskee St, Mayville, WI
                                                                            53050
  00793   City of Mayville Utilites, WI    12-0990-00         Water         400 Kekoskee St, Mayville, WI
                                                                            53050
  00794   Grant County Public Utility      9329157672         Electric      P.O. Box 878 Customer Service,
          District                                                          Ephrata, WA 98823-0878
  00794   Cascade Natural Gas              391 414 1807 7     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                            58506-5600
  00794   City of Quincy, WA               3698.1             Recycling     P.O. Box 338, Quincy, WA
                                                                            98848
  00794   City of Quincy, WA               3698.1             Sewer         P.O. Box 338, Quincy, WA
                                                                            98848
  00794   City of Quincy, WA               3698.1             Trash         P.O. Box 338, Quincy, WA
                                                              (MSW)         98848
  00794   City of Quincy, WA               3698.1             Water         P.O. Box 338, Quincy, WA
                                                                            98848
  00795   Idaho Power                      2221272780         Electric      P.O. Box 34966 Processing
                                                                            Center, Seattle, WA 98124-1966
  00795   City of Salmon, ID               19.0942.02         Other         200 Main St, Salmon, ID 83467
                                                              Services
  00795   City of Salmon, ID               19.0942.02         Sewer         200 Main St, Salmon, ID 83467

                                                        66
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                  Document    Page 87 of 124

  00795   City of Salmon, ID                19.0942.02         Water         200 Main St, Salmon, ID 83467
  00796   City of Kasson, MN                2721-00            Electric      401 5Th Street Se, Kasson, MN
                                                                             55944
  00796   Minnesota Energy Resources        0502727863-00001   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00796   City of Kasson, MN                2721-00            Sewer         401 5Th Street Se, Kasson, MN
                                                                             55944
  00796   City of Kasson, MN                2721-00            Water         401 5Th Street Se, Kasson, MN
                                                                             55944
  00797   Flathead Electric Cooperative,    1791927            Electric      2510 Us Highway 2 East,
          Inc.                                                               Kalispell, MT 59901-2312
  00797   NorthWestern Energy, MT           3241267-8          Natural Gas   11 E Park St, Butte, MT 59701-
                                                                             1711
  00797   Flathead Electric Cooperative,    1791927            Other         2510 Us Highway 2 East,
          Inc.                                                 Services      Kalispell, MT 59901-2312
  00798   Moon Lake Electric Association,   81679-001          Electric      P.O. Box 337, Roosevelt, UT
          Inc.                                                               84066-0337
  00798   Dominion Energy/45841             1988270657         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                             UT 84139-0001
  00798   Moon Lake Electric Association,   81679-001          Other         P.O. Box 337, Roosevelt, UT
          Inc.                                                 Services      84066-0337
  00798   Ballard W&S Improvement Dist.     917                Sewer         2381 E. 1000 S., Ballard, UT
                                                                             84066
  00798   Ballard W&S Improvement Dist.     917                Trash         2381 E. 1000 S., Ballard, UT
                                                               (MSW)         84066
  00798   Ballard W&S Improvement Dist.     917                Water         2381 E. 1000 S., Ballard, UT
                                                                             84066
  00799   Pacific Power-Rocky Mountain      19732611-005 7     Electric      P.O. Box 26000, Portland, OR
          Power                                                              97256-0001
  00799   Dominion Energy/45841             8235651568         Natural Gas   P.O. Box 45841, Salt Lake City,
                                                                             UT 84139-0001
  00799   Tremont City Corporation, UT      44001              Sewer         102 S Tremont, Tremont, UT
                                                                             84337
  00799   Tremont City Corporation, UT      44001              Water         102 S Tremont, Tremont, UT
                                                                             84337
  00980   Wisconsin Public Service          0402306289-00029   Electric      P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00980   Wisconsin Public Service          0402306289-00029   Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                             53201-3140
  00980   Ashwaubenon Water & Sewer         00101464-10        Sewer         P.O. Box 187, Green Bay, WI
          Utility                                                            54305-0187
  00980   Ashwaubenon Water & Sewer         00101464-10        Water         P.O. Box 187, Green Bay, WI
          Utility                                                            54305-0187
  00997   Idaho Power                       2203501255         Electric      P.O. Box 34966 Processing
                                                                             Center, Seattle, WA 98124-1966
  00997   Intermountain Gas Company         947 612 3000 5     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                             58506-5600
  00997   Intermountain Gas Company         785 271 3000 5     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                             58506-5600
  00997   Intermountain Gas Company         952 403 3000 1     Natural Gas   P.O. Box 5600, Bismarck, ND
                                                                             58506-5600
  00997   Boise City Utility Billing        055429100148865    Sewer         P.O. Box 2600, Boise, ID
                                                                             83701-2600
  00997   Boise City Utility Billing        0449895 00148865   Sewer         P.O. Box 2600, Boise, ID
                                                                             83701-2600
  00997   Suez Water Idaho                  06008554331111     Water         P.O. Box 371804 Payment
                                                                             Center, Pittsburgh, PA 15250-
                                                                             7804
  00997   Suez Water Idaho                  06000654331111     Water         P.O. Box 371804 Payment
                                                                             Center, Pittsburgh, PA 15250-
                                                                             7804


                                                         67
Case 19-80064-TLS          Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                   Desc Main
                                 Document    Page 88 of 124

  00997   Suez Water Idaho              06009554331111     Water         P.O. Box 371804 Payment
                                                                         Center, Pittsburgh, PA 15250-
                                                                         7804
  00998   Omaha Public Power District   9243000080         Electric      P.O. Box 3995, Omaha, NE
                                                                         68103-0995
  00998   Black Hills Energy            3531 2570 46       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00998   Black Hills Energy            8182 3896 89       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  00998   Constellation NewEnergy Gas   BG-97595           Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                   60197-5473
  00998   Constellation NewEnergy Gas   BG-97596           Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                   60197-5473
  00998   Omaha Public Power District   9243000080         Other         P.O. Box 3995, Omaha, NE
                                                           Services      68103-0995
  00998   Metropolitan Utilities        112000328737       Sewer         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                              68103-0600
  00998   Metropolitan Utilities        112000328746       Sewer         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                              68103-0600
  00998   Metropolitan Utilities        112000328737       Water         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                              68103-0600
  00998   Metropolitan Utilities        112000328746       Water         P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                              68103-0600
  00999   Wisconsin Public Service      0402306289-00026   Electric      P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00999   Wisconsin Public Service      0402306289-00032   Electric      P.O. Box 3140, Milwaukee, WI
                                                                         53201-3140
  00999   CenterPoint Energy            0402306289-00035   Natural Gas   23970 Network Place, Chicago,
          Services/23970                                                 IL 60673-1239
  00999   Constellation NewEnergy Gas   BG-222790          Natural Gas   P.O. Box 5473, Carol Stream, IL
          Div LLC/5473                                                   60197-5473
  00999   DePere Water Dept. WI         15508280-00        Sewer         P.O. Box 247, Green Bay, WI
                                                                         54305
  00999   DePere Water Dept. WI         15508279-00        Sewer         P.O. Box 247, Green Bay, WI
                                                                         54305
  00999   DePere Water Dept. WI         15508247-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  00999   DePere Water Dept. WI         15508280-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  00999   DePere Water Dept. WI         19995800-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  00999   DePere Water Dept. WI         15508279-00        Water         P.O. Box 247, Green Bay, WI
                                                                         54305
  03523   City of Valentine, NE         13014700           Electric      P.O. Box 177, Valentine, NE
                                                                         69201
  03523   City of Valentine, NE         13014700           Sewer         P.O. Box 177, Valentine, NE
                                                                         69201
  03523   City of Valentine, NE         13014700           Water         P.O. Box 177, Valentine, NE
                                                                         69201
  03886   Alliant Energy/IPL            9158201000         Electric      P.O. Box 3060, Cedar Rapids,
                                                                         IA 52406-3060
  03886   Black Hills Energy            7398 5321 40       Natural Gas   P.O. Box 6001, Rapid City, SD
                                                                         57709-6001
  03886   Black Hills Energy            7398 5321 40       Other         P.O. Box 6001, Rapid City, SD
                                                           Services      57709-6001
  03892   Spire/St Louis                3126571111         Natural Gas   Drawer 2, St Louis, MO 63171
  04044   Omaha Public Power District   3555580052         Electric      P.O. Box 3995, Omaha, NE
                                                                         68103-0995
  04044   Metropolitan Utilities        110000288016       Natural Gas   P.O. Box 3600, Omaha, NE
          Distric/2166/3600                                              68103-0600



                                                   68
Case 19-80064-TLS                 Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                            Desc Main
                                        Document    Page 89 of 124

  04044           Omaha Public Power District       3555580052              Other         P.O. Box 3995, Omaha, NE
                                                                            Services      68103-0995
  00000           Wisconsin Public Service          0402306289-00015        Electric      P.O. Box 3140, Milwaukee, WI
                                                                                          53201-3140
  00000           Wisconsin Public Service          0402306289-00003        Electric      P.O. Box 3140, Milwaukee, WI
                                                                                          53201-3140
  00000           CenterPoint Energy                0402306289-00006        Natural Gas   23970 Network Place, Chicago,
                  Services/23970                                                          IL 60673-1239
  00000           Wisconsin Public Service          0402306289-00015        Natural Gas   P.O. Box 3140, Milwaukee, WI
                                                                                          53201-3140
  00000           Ashwaubenon Water & Sewer         00100854-10             Sewer         P.O. Box 187, Green Bay, WI
                  Utility                                                                 54305-0187
  00000           Ashwaubenon Water & Sewer         00100854-10             Water         P.O. Box 187, Green Bay, WI
                  Utility                                                                 54305-0187

                                                CASS Utility Services List

 Vendor Name                        Account #                     Service Type               Address

 1 Wire Fiber                       10377                         Data Communications        436 WHITE PINE DR,
                                                                                             MURRAY, UT 84123

 1 Wire Fiber                       11000023                      Data Communications        436 WHITE PINE DR,
                                                                                             MURRAY, UT 84123

 3 Rivers Communications            5408700                       Local                      TELEPHONE DIV,
                                                                                             FAIRFIELD, MT 59436-
                                                                                             0489
 Adams Internet                     2068600                       Local                      405 EMMINGA RD,
                                                                                             GOLDEN, IL 62339-0217

 Adaptive Broadband                 444925                        Data Communications        PO BOX 2167, SALEM, OR
                                                                                             97308

 AIR PIPE                           FC14193                       Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           FC14194                       Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           FC14646                       Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           FC16095                       Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           SHOPKO                        Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VALLE, WA
                                                                                             99016
 AIR PIPE                           SHOPKO0129                    Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           SHOPKONEWPO                   Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VALLE, WA
                                                                                             99016
 AIR PIPE                           SHOPKONEWPO                   Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VALLE, WA
                                                                                             99016
 AIR PIPE                           SHOPKONEWPO                   Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VALLE, WA
                                                                                             99016
 AIR PIPE                           SHOPKONEWPORTHWY              Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VLY, WA 99016

 AIR PIPE                           SHOPKOREGAL                   Local                      17813 E APPLEWAY AVE,
                                                                                             SPOKANE VALLE, WA
                                                                                             99016


                                                             69
Case 19-80064-TLS      Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                             Document    Page 90 of 124

 AIR PIPE              SHOPKOSPOKA            Local                 17813 E APPLEWAY AVE,
                                                                    SPOKANE VALLE, WA
                                                                    99016
 Allstream             938804                 Local                 PO BOX 2966,
                                                                    MILWAUKEE, WI 53201-
                                                                    2966
 American Broadband    0000056491             Local                 PO BOX 200, BLAIR, NE
                                                                    68008-0200

 ARKADIN GLOBAL        254828                 Web Voice Conf        LCKBX #32726
 CONFERENCING                                                       COLLECTION CTR DR,
                                                                    CHICAGO, IL 60693-0726

 ARKADIN GLOBAL        U0047434               Web Voice Conf        PO BOX 347261,
 CONFERENCING                                                       PITTSBURGH, PA 15251-
                                                                    4261
 Arvig Communication   00030295440018         Local                 PO BOX 110, PERHAM,
                                                                    MN 56573

 Arvig Communication   00030413210011         Local                 PO BOX 110, PERHAM,
                                                                    MN 56573

 AT&T                  08520998816249         Long Distance         PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 AT&T                  26224098705781         Long Distance         PO Box 5080, Carol Stream,
                                                                    IL 60197-5080

 AT&T                  26257494107935         Long Distance         PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 AT&T                  26272800557167         Long Distance         PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 AT&T                  71572398112685         Long Distance         PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 AT&T                  77528979815279         Long Distance         PO BOX 5025, CAROL
                                                                    STREAM, IL 60197-5025

 AT&T                  92038778009927         Long Distance         PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 AT&T DATA             8310004927770          Data Communications   PO BOX 5019, CAROL
                                                                    STREAM, IL 60197

 AT&T DATA             8310007752571          Data                  019, CAROL STREAM, IL
                                                                    60197
 AT&T DATA             8310007754476          Data                  PO BOX 5019, CAROL
                                                                    STREAM, IL 60197

 ATT MIDWEST           08520797692496         Data Communications   PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           21722445581234         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           26228434221230         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           26233472291239         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           26237526100729         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           26265882619470         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080

 ATT MIDWEST           26272800901233         Local                 PO BOX 5080, CAROL
                                                                    STREAM, IL 60197-5080



                                         70
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13     Desc Main
                          Document    Page 91 of 124

 ATT MIDWEST        26282025921237         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        3096914815732          Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        3097579109308          Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        60822294551006         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        60824445708170         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        60824601361233         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        60875415671232         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        61688753966889         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        71525876216067         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        71527341397066         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        71534479451230         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        71542568051238         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        71583242051236         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        74047208513089         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90622510118317         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90622514778306         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90622828192431         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90633726985850         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90648644138321         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90648794700929         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        90678673061231         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        92033617589051         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        9203369079524          Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        9203370490567          Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080

 ATT MIDWEST        92042610941233         Local           PO BOX 5080, CAROL
                                                           STREAM, IL 60197-5080


                                      71
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                          Document    Page 92 of 124

 ATT MIDWEST        92043452281237         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92046865901233         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92049434279436         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        9204971733250          Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92049833659068         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92049992151237         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92066219121233         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92072231953805         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92072275701235         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92073187222478         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92073193326875         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92073339541237         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92075102675519         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        9208872532018          Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT MIDWEST        92092172131236         Local                 PO BOX 5080, CAROL
                                                                 STREAM, IL 60197-5080

 ATT Mobility       188080395944           Cellular/Wireless     PO BOX 6416, CAROL
                                                                 STREAM, IL 60197-6416

 ATT Mobility       287236009325           Cellular/Wireless     PO BOX 6463, CAROL
                                                                 STREAM, IL 60197-6463

 ATT Mobility       287267137525           Cellular/Wireless     PO BOX 6463, CAROL
                                                                 STREAM, IL 60197-6463

 ATT SOUTHWEST      62025756748275         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT SOUTHWEST      62025759082888         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT SOUTHWEST      62028535467399         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT SOUTHWEST      62028564791420         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT SOUTHWEST      66035929305222         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT SOUTHWEST      78533638552445         Local                 PO BOX 5001, CAROL
                                                                 STREAM, IL 60197-5001

 ATT UVERSE         1124360433             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014


                                      72
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                          Document    Page 93 of 124

 ATT UVERSE         1130095414             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1171396360             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1204885711             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1204885723             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1305879164             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1360181352             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1388800562             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1415827079             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1416825379             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1416860652             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1418378118             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1418388880             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1418520375             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1422488674             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1428783234             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1435938016             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1435952662             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1436077035             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1437528766             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1437858486             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1465039814             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1465545982             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1474011134             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1477108663             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1478580246             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014


                                      73
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                          Document    Page 94 of 124

 ATT UVERSE         148008480              Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1480721581             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1481142483             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1484250411             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1489921623             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1521106828             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1522660025             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1523252437             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1525412453             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         152550626              Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1527989329             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1533625846             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1535526254             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1538654563             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1543294352             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1552993963             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1558868635             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1563520941             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1563520989             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1563521006             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1569833712             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         1577397603             Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         251553359              Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         286332316              Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014

 ATT UVERSE         288730057              Data Communications   PO BOX 5014, CAROL
                                                                 STREAM, IL 60197-5014


                                      74
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13               Desc Main
                                  Document    Page 95 of 124

 ATT WEST                   53024107858710          Local                 PO BOX 5025, CAROL
                                                                          STREAM, IL 60197-5025

 BARAGA TELE                000374374               Local                 204 STATE ST, BARAGA,
                                                                          MI 49908-0009

 BendBroadBand              8224600010026367        Data Communications   DEPT 0012, PALATINE, IL
                                                                          60055-0012

 BevComm                    000286593               Local                 115 MAIN ST W, NEW
                                                                          PRAGUE, MN 56071-1500

 Big Bend Telephone         000180030               Local                 808 N 5TH ST, ALPINE, TX
                                                                          79830

 Big Bend Telephone         000369468               Local                 808 N 5TH ST, ALPINE, TX
                                                                          79830

 BOYCOM CABLEVISION         380017429               Data Communications   PO BOX 1540, POPLAR
 INC                                                                      BLUFF, MO 63902

 Brandenburg Telephone      04982201                Local                 200 TELCO DR,
 Company                                                                  BRANDENBURG, KY
                                                                          40108
 BullsEye Telecom           00464F5                 Local                 PO BOX 33752, DETROIT,
                                                                          MI 48232-3752

 Cable One                  103029898               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  103302766               Data Communications   PO BOX 9001009,
                                                                          LOUISVILLE, KY 40290-
                                                                          1009
 Cable One                  103387668               Data Communications   PO BOX 9001009,
                                                                          LOUISVILLE, KY 40290-
                                                                          1009
 Cable One                  105032353               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  105550073               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  105834857               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  108456104               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  108709908               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  111099057               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  118247485               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 Cable One                  118676055               Data Communications   PO BOX 78000, PHOENIX,
                                                                          AZ 85062-8000

 CABLE SERVICES             002162067               Cable                 PO BOX 1995,
                                                                          JAMESTOWN, ND 58402-
                                                                          1995
 Cass Information Systems   432500                  nCONTROL Fees         PO Box 17617, St. Louis,
                                                                          MO 63178-7617

 CELLCOM                    00100154040             Cellular/Wireless     PO BOX 7555, DEPERE,
                                                                          WI 54115-7555

 CELLCOM                    00215221631             Cellular/Wireless     PO BOX 7555, DEPERE,
                                                                          WI 54115-7555



                                               75
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                               Document    Page 96 of 124

 Cellular One            00400431358            Cellular/Wireless     1500 S WHITE
                                                                      MOUNTAIN RD, SHOW
                                                                      LOW, AZ 85901-7112
 Centracom Interactive   0384018137             Local                 PO BOX 7, FAIRVIEW, UT
                                                                      84629

 Centracom Interactive   0384021100             Local                 PO BOX 7, FAIRVIEW, UT
                                                                      84629

 CENTURYLINK             206Z100652631B         Data Communications   PO BOX 91155, SEATTLE,
                                                                      WA 98111-9255

 CENTURYLINK             2083228703025          Local                 P O Box 2956, Phoenix, AZ
                                                                      85062-2956

 CENTURYLINK             2083444225081B         Local                 P O Box 2956, Phoenix, AZ
                                                                      85062-2956

 CENTURYLINK             208B112240520          Data Communications   P O Box 2956, Phoenix, AZ
                                                                      85062-2956

 CENTURYLINK             208Z260201909B         Local                 PO BOX 91155, SEATTLE,
                                                                      WA 98111-9255

 CENTURYLINK             2184854059710          Data Communications   P O Box 2956, Phoenix, AZ
                                                                      85062-2956

 CENTURYLINK             2187276252359          Local                 P O Box 2956, Phoenix, AZ
                                                                      85062-2956

 CENTURYLINK             300028049              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             300028051              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301347361              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301347428              Data Communications   PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301348580              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301348603              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301380027              Local                 PO BOX 4300, CAROL
                                                                      STREAM, IL 60197-4300

 CENTURYLINK             301380062              Data Communications   PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301380067              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301410176              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301410245              Local                 PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301526680              Data Communications   PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301526684              Local                 PO BOX 4300, CAROL
                                                                      STREAM, IL 60197-4300

 CENTURYLINK             301793781              Data Communications   PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

 CENTURYLINK             301910196              Data Communications   PO Box 4300, Carol Stream,
                                                                      IL 60197-4300

                                           76
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                          Document    Page 97 of 124

 CENTURYLINK        304001530              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        3073223278298B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3073320278958B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3073583194781B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3077540854601B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3078750160588B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3078860229196B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        3082840928856          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3085320911938          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3085372449136          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3087621527476          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3088726336524          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        308F114054402          Local                 PO BOX 2956, PHOENIX,
                                                                 AZ 85062

 CENTURYLINK        314327846              Local                 PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        3192831569229          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3194724432547          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3197531628110          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3202530344481          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3202534630157          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3202535876156          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3206349948309          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        3206793952993          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4023338979170          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4023763531035          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4023790645860          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956


                                      77
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                          Document    Page 98 of 124

 CENTURYLINK        4023871651248          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4028335262858          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4028911824236          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4062226617498B         Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4064828110709B         Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4066830337503B         Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        406B111877225          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        411446827              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        413377156              Data Communications   PO BOX 4300, CAROL
                                                                 STREAM, IL 60197-4300

 CENTURYLINK        418049524              Data Communications   PO BOX 4300, CAROL
                                                                 STREAM, IL 60197-4300

 CENTURYLINK        418810469              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        425476606              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        426671490              Local                 PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        428630417              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        428857943              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        4354386183815B         Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        4356238451094B         Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        443845361              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        445404986              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        445556285              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        454484856              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        455325027              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        458616003              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        458988604              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        463384489              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300


                                      78
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                          Document    Page 99 of 124

 CENTURYLINK        464759291              Data Communications   PO Box 4300, Carol Stream,
                                                                 IL 60197-4300

 CENTURYLINK        503Z190073925B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        5072822601209          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5072826305271          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5072869322213          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5072891446644          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5073730876480          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5074377785938          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5074521611476          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5074525377557          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5075323266389          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5078310184034          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5094522036687B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        5099222740084          Local                 P O Box 91155, Seattle, WA
                                                                 98111-9255

 CENTURYLINK        5154624517451          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5154655162581          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5155322687187          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5158321478906          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        5635683655110          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6052250085830          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6052560055091          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6053342756678          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6053357236627          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6053384245607          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6053420571722          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956


                                      79
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                         Document     Page 100 of 124

 CENTURYLINK        6053431157702          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6053470288488          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6054327896094          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6054724104893          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6058824765104          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6058922568040          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6059967010109          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6414237499748          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6414564891868          Local                 P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        6516748110611          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7013520132388          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7018456839458          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        701E371139793          Local                 PO BOX 2956, PHOENIX,
                                                                 AZ 85062

 CENTURYLINK        7122554004606          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7122555869608          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7123244301558          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7123624978150          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7124239642564          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7125273981803          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7126234415189          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7126423123024          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK        7193959428632B         Data Communications   PO BOX 91155, SEATTLE,
                                                                 WA 98111-9255

 CENTURYLINK        7194866298237B         Data Communications   P O Box 91155, Seattle, WA
                                                                 98111-9255

 CENTURYLINK        801B112241100          Data Communications   P O Box 2956, Phoenix, AZ
                                                                 85062-2956

 CENTURYLINK LD     84139322               Data Communications   P.O. Box 52187, Phoenix,
                                                                 AZ 85072-2187


                                      80
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13            Desc Main
                               Document     Page 101 of 124

 CENTURYLINK LD           87877156                Data                  BUSINESS SERVICES,
                                                                        PHOENIX, AZ 85072-2187

 CENTURYLINK LD           88098982                Long Distance         BUSINESS SERVICES,
                                                                        PHOENIX, AZ 85072-2187

 CENTURYLINK LD           88185122                Local                 BUSINESS SERVICES,
                                                                        PHOENIX, AZ 85072-2187

 Charter Communications   8245110950025184        Data Communications   PO BOX 3019,
                                                                        MILWAUKEE, WI 53201-
                                                                        3019
 Charter Communications   8345796800002180        Data Communications   PO BOX 790086, ST
                                                                        LOUIS, MO 63179-0086

 Charter Communications   8356151310203306        Data Communications   PO BOX 790086, ST
                                                                        LOUIS, MO 63179-0086

 CITIZEN MUTUAL TELE      000401925               Local                 114 WEST JEFFERSON,
                                                                        BLOOMFIELD, IA 52537

 CML Telephone Coop       0000002141              Bundled Services      PO BOX 18, MERIDEN, IA
                                                                        51037-0018

 comcast                  8396410610150787        Data Communications   PO BOX 71211,
                                                                        CHARLOTTE, NC 28272-
                                                                        1211
 comcast                  8771103010055442        Data Communications   PO BOX 70219,
                                                                        PHILADELPHIA, PA 19176

 comcast                  8771103390327999        Data Communications   PO BOX 70219,
                                                                        PHILADELPHIA, PA 19176

 comcast                  8771103410016325        Data Communications   PO BOX 3001,
                                                                        SOUTHEASTERN, PA
                                                                        19398-3001

 comcast                  8771103420127328        Data Communications   PO BOX 70219,
                                                                        PHILADELPHIA, PA 19176

 comcast                  8771400270147780        Data Communications   PO BOX 70219,
                                                                        PHILADELPHIA, PA 19176

 comcast                  8771400560110670        Data Communications   PO BOX 70219,
                                                                        PHILADELPHIA, PA 19176

 comcast                  906209739               Data Communications   PO BOX 37601,
                                                                        PHILADELPHIA, PA
                                                                        19101-0601

 Consolidated             1093343                 Local                 PO BOX 3188,
                                                                        MILWAUKEE, WI 53201-
                                                                        3188
 Consolidated             164375                  Local                 PO BOX 3188,
                                                                        MILWAUKEE, WI 53201-
                                                                        3188
 Consolidated             4279500NPB1             Local                 PO BOX 1408,
                                                                        DICKINSON, ND 58602-
                                                                        1408
 Cox Communications       0011009074265801        Local                 PO BOX 248871,
                                                                        OKLAHOMA CITY, OK
                                                                        73124-8871
 Cox Communications       0011011069431302        Local                 PO BOX 248871,
                                                                        OKLAHOMA CITY, OK
                                                                        73124-8871
 Cox Communications       0017210026779401        Local                 PO BOX 2742, OMAHA,
                                                                        NE 68103-2742

 Cox Communications       0017210028537501        Local                 PO BOX 2742, OMAHA,
                                                                        NE 68103-2742


                                             81
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                                   Document     Page 102 of 124

 Cox Communications           0017210028557901        Local                 COX BUSINESS
                                                                            SERVICES, OMAHA, NE
                                                                            68103-2742
 Cox Communications           0017210036243601        Local                 PO BOX 2742, OMAHA,
                                                                            NE 68103-2742

 Cox Communications           0017210046416701        Local                 PO BOX 2742, OMAHA,
                                                                            NE 68103-2742

 Cox Communications           0017210070077302        Local                 COX BUSINESS
                                                                            SERVICES, OMAHA, NE
                                                                            68103-2742
 CTC of WI                    000285661               Local                 PO BOX 664, CAMERON,
                                                                            WI 54822

 Cunningham Telephone &       0000017870              Data Communications   110 W MAIN ST, BELOIT,
 Cable                                                                      KS 67420-2745

 Custer Telephone Broadband   661800                  Bundled Services      400 SHOUP ST, SALMON,
                                                                            ID 83467-4209

 Dakota Central Telecom       1678200B1               Bundled Services      630 5TH ST N,
                                                                            CARRINGTON, ND 58421-
                                                                            0299
 Dickey Rural Networks        2248700NP1B             Local                 PO BOX 69, ELLENDALE,
                                                                            ND 58436-0069

 Dickey Rural Networks        2248700P                Local                 PO BOX 69, ELLENDALE,
                                                                            ND 58436-0069

 Dickey Rural Networks        22757001B               Local                 PO BOX 69, ELLENDALE,
                                                                            ND 58436-0069

 DISH Network                 8255707081048030        Satellite             PO BOX 94063,
                                                                            PALATINE, IL 60094-4063

 EAGLE COMM                   019551460               Data Communications   PO BOX 817, HAYS, KS
                                                                            67601-0817

 EAGLE COMM                   109550780               Data Communications   PO BOX 817, HAYS, KS
                                                                            67601-0817

 EAGLE COMM                   301550782               Data Communications   PO BOX 817, HAYS, KS
                                                                            67601-0817

 EarthLink                    13163589                Data Communications   PO BOX 2252,
                                                                            BIRMINGHAM, AL 35246-
                                                                            1058
 EL INTERNET                  SS9702001               Data Communications   64 AUTOMATION LN,
 NORTHWEST                                                                  BONNERS FERRY, ID
                                                                            83805
 EMERY TELCOM                 3018500                 Local                 445 EAST SR 29,
                                                                            ORANGEVILLE, UT 84537

 EMERY TELCOM                 3129700                 Local                 445 EAST SR 29,
                                                                            ORANGEVILLE, UT 84537

 Enhanced Telecom             000285854               Local                 PO BOX 145, SUNMAN, IN
                                                                            47041-0145

 Federated Telephone          3222                    Data Communications   PO BOX 107, MORRIS, MN
                                                                            56267-0107

 Fidelity Communications      0000401454              Local                 PO BOX 2050, OMAHA,
                                                                            NE 68103-2050

 First Step Internet          54648                   Data Communications   PO BOX 9587, MOSCOW,
                                                                            ID 83843

 First Step Internet          54767                   Data Communications   ATTN BILLING DEPT,
                                                                            MOSCOW, ID 83843



                                                 82
Case 19-80064-TLS         Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                               Document     Page 103 of 124

 First Step Internet      54968                    Data Communications   ATTN BILLING DEPT,
                                                                         MOSCOW, ID 83843

 Fort Randall Telephone   000712181                Local                 PO BOX F,
 Compan                                                                  CENTERVILLE, SD 57014-
                                                                         0905
 Frontier                 20826711330816165        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 20843710000921165        Local                 PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 20847657270828155        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 20866484960310145        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 21724355140311145        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 21725346001104155        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 21725391491106175        Local                 PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 21725392371106175        Local                 PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 21836522991024112        Data Communications   P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 23187319040813125        Data Communications   P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 23189426370813125        Data Communications   PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 23189426370813125        Data Communications   PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 26968694651002125        Data Communications   P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 26978254441002125        Data Communications   P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 30872877600513162        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 FRONTIER                 30973475790129982        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 FRONTIER                 30973483510913822        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 32535621600122165        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 33086826580201175        Local                 PO BOX 740407,
                                                                         CINCINNATI, OH 45274-
                                                                         0407
 Frontier                 40239569000122162        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 40629341510913128        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

 Frontier                 40629341510913128        Local                 P O Box 740407, Cincinnati,
                                                                         OH 45274-0407

                                              83
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13        Desc Main
                         Document     Page 104 of 124

 Frontier           40629341520813128        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           40629341530813128        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           43525789000727158        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           43525979980216158        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           43567824381215158        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           43586425000728168        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           5072389481               Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           50933202200312145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           50933202330312145        Local         PO BOX 740407,
                                                           CINCINNATI, OH 45274-
                                                           0407
 Frontier           50933205030312145        Local         PO BOX 740407,
                                                           CINCINNATI, OH 45274-
                                                           0407
 Frontier           50966263660312145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           50973608840311145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           50978705221013145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           50978728150330145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           51742395850312145        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           51759216020722167        Local         PO BOX 740407,
                                                           CINCINNATI, OH 45274-
                                                           0407
 Frontier           51759295500813127        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           60833992660714165        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           60835009620806155        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           60852422300321965        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           61826276991214165        Local         PO BOX 740407,
                                                           CINCINNATI, OH 45274-
                                                           0407
 Frontier           71236431970713117        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407

 Frontier           71236432720826167        Local         PO BOX 740407,
                                                           CINCINNATI, OH 45274-
                                                           0407
 Frontier           71522344940907945        Local         P O Box 740407, Cincinnati,
                                                           OH 45274-0407



                                        84
Case 19-80064-TLS     Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                           Document     Page 105 of 124

 Frontier             71535931460312145        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             7153623900               Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             71538725040311145        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             71545324990529185        Local                 PO BOX 740407,
                                                                     CINCINNATI, OH 45274-
                                                                     0407
 Frontier             71545359960513135        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             71552697530421177        Local                 PO BOX 740407,
                                                                     CINCINNATI, OH 45274-
                                                                     0407
 Frontier             71582331410813127        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             71582352130715167        Local                 PO BOX 740407,
                                                                     CINCINNATI, OH 45274-
                                                                     0407
 Frontier             71584274420312145        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             81072436110813125        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             81293308890718125        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             81523218000310145        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             8152322660               Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             8152322660               Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             81554730030310145        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             92075626400929115        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             92085491800518155        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             92089436040927115        Data Communications   P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Frontier             92833311120122168        Local                 P O Box 740407, Cincinnati,
                                                                     OH 45274-0407

 Glenwood             000346507                Local                 PO BOX 97, BLUE HILL,
                                                                     NE 68930

 Golden West          001374912                Local                 415 CROWN ST, WALL,
 Telecommunications                                                  SD 57790-0411

 Golden West          001472193                Local                 415 CROWN ST, WALL,
 Telecommunications                                                  SD 57790-0411

 Golden West          001566925                Local                 415 CROWN ST, WALL,
 Telecommunications                                                  SD 57790-0411

 Golden West          001674802                Local                 415 CROWN ST, WALL,
 Telecommunications                                                  SD 57790-0411




                                          85
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                                   Document     Page 106 of 124

 Golden West                  001917613              Local                 415 CROWN ST, WALL,
 Telecommunications                                                        SD 57790-0411

 Goldfield Access Network     0000007590             Data Communications   PO BOX 67, GOLDFIELD,
                                                                           IA 50542-0067

 Granite Telecommunications   01983797               Local                 P.O. BOX 983119,
                                                                           BOSTON, MA 02298

 Great Plains Comm            127800                 Local                 PO BOX 2058, OMAHA,
                                                                           NE 68103-2058

 Great Plains Comm            128939                 Local                 PO BOX 2058, OMAHA,
                                                                           NE 68103-2058

 GTT Communications Inc.      2091153                Local                 PO BOX 842630, DALLAS,
                                                                           TX 75284-2630

 HARLAN MUNICIPAL             0000014326             Local                 PO BOX 71, HARLAN, IA
 UTILITIES                                                                 51537-0002

 HBC INC                      57827                  Maintenance           58 JOHNSON ST,
                                                                           WINONA, MN 55987-3420

 HBC INC                      60874                  Maintenance           58 JOHNSON ST,
                                                                           WINONA, MN 55987-3420

 HEART OF IOWA COMM           000609630              Local                 PO BOX 130, UNION, IA
                                                                           50258-0130

 Hiawatha Telephone           000146038              Local                 108 W SUPERIOR ST,
                                                                           MUNISING, MI 49862

 Hiawatha Telephone           57827                  Local                 58 JOHNSON ST,
                                                                           WINONA, MN 55987-0598

 Hiawatha Telephone           57827A000NL            Local                 58 JOHNSON ST,
                                                                           WINONA, MN 55987-3420

 Hiawatha Telephone           60874                  Local                 58 JOHNSON ST,
                                                                           WINONA, MN 55987-0598

 HTC                          0000001247             Local                 PO BOX 142, HOSPERS, IA
                                                                           51238-0142

 Iron River Coop TV Corp      001003476              Local                 316 N 2ND AVE, IRON
                                                                           RIVER, MI 49935

 Jefferson                    000463372              Local                 PO BOX 269, JEFFERSON,
                                                                           IA 50129

 KM Telecom                   115806                 Local                 18 2ND AVE NW,
                                                                           KASSON, MN 55944-1491

 Lake Connections             000412280              Data Communications   409 17TH AVE, TWO
                                                                           HARBORS, MN 55616

 LEACO                        000024359              Local                 220 WEST BROADWAY,
                                                                           HOBBS, NM 88240-6038

 Lemonweir Valley Telephone   618000                 Bundled Services      127 US HWY 12, CAMP
                                                                           DOUGLAS, WI 54618-0267

 Level 3 Communications       0205304739             Long Distance         PO BOX 910182, DENVER,
                                                                           CO 80291-0182

 Level 3 Communications       1D3TMU7                Data                  PO BOX 910182, DENVER,
                                                                           CO 80291-0182

 LOCALTEL                     64370                  Data Communications   343 GRANT RD, EAST
 COMMUNICATIONS                                                            WENATCHE, WA 98802

 Long Lines                   266056                 Local                 PO BOX 38, SCHALLER,
                                                                           IA 51053


                                                86
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                                   Document     Page 107 of 124

 MediaCom                     8384901160090575        Data Communications   PO BOX 5744, CAROL
                                                                            STREAM, IL 60197-5744

 MediaCom                     8384960010001547        Data Communications   PO BOX 5744, CAROL
                                                                            STREAM, IL 60197-5744

 MediaCom                     8384975000016586        Data Communications   PO BOX 5744, CAROL
                                                                            STREAM, IL 60197-5744

 Midcontinent                 001146901               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 006100602               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 024210601               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 026469201               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 100843401               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 110606403               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 112572802               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 113285802               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 118925203               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 120068102               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 120068402               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 121517901               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 122507601               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 127292902               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 130710501               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 130975901               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 134602601               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 148123802               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 155234101               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 700764603               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Midcontinent                 703817403               Local                 PO BOX 5010, SIOUX
                                                                            FALLS, SD 57117-5010

 Mid-Plains Rural Telephone   13110C004               Local                 PO BOX 300, TULIA, TX
 Co                                                                         79088-0300


                                                 87
Case 19-80064-TLS              Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                                    Document     Page 108 of 124

 Mid-Plains Rural Telephone    13110C006              Local                 PO BOX 300, TULIA, TX
 Co                                                                         79088-0300

 MidRivers Telephone           6348200                Local                 904 C AVE, CIRCLE, MT
                                                                            59215-0280

 MidRivers Telephone           6371500                Local                 904 C AVE, CIRCLE, MT
                                                                            59215-0280

 MidRivers Telephone           8624100                Local                 904 C AVE, CIRCLE, MT
                                                                            59215-0280

 MidRivers Telephone           8848500                Local                 904 C AVE, CIRCLE, MT
                                                                            59215-0280

 Midstate Communications       000082779              Local                 PO BOX 48, KIMBALL, SD
                                                                            57355

 MidState Telephone            417400                 Bundled Services      PO BOX 400, STANLEY,
 Company                                                                    ND 58784-0400

 Mokan Dial Inc.               00009480               Local                 PO BOX 429, LOUISBURG,
                                                                            KS 66053-0429

 Montana Internet              6017                   Data Communications   PO BOX 1420, HELENA,
                                                                            MT 59624

 MT. WHEELER POWER             367724                 Data Communications   PO BOX 151000, ELY, NV
                                                                            89315-1000

 NEMONT                        8677500                Local                 PO BOX 600, SCOBEY, MT
                                                                            59263-0600

 NEMONT                        8677900                Local                 PO BOX 600, SCOBEY, MT
                                                                            59263-0600

 NEMONT                        9222600                Local                 PO BOX 600, SCOBEY, MT
                                                                            59263-0600

 NEMR TELECOM                  000281292              Local                 718 S WEST ST, GREEN
                                                                            CITY, MO 63545

 NEMR TELECOM                  000408159              Local                 718 S WEST ST, GREEN
                                                                            CITY, MO 63545

 Network Professionals, Inc.   SHOPKO                 Local                 117 S 17TH AVE,
                                                                            WAUSAU, WI 54401

 NEW SOURCE                    16153                  Broadband             1110 STATE HIGHWAY 16
 BROADBAND                                                                  SOUTH, GRAHAM, TX
                                                                            76450
 NextLink                      125077650              Local                 95 PARKER OAKS LANE,
                                                                            HUDSON OAKS, TX 76087

 NEXTTECH                      0000400006             Local                 PO BOX 98, LENORA, KS
                                                                            67645-0098

 NEXTTECH                      0000404192             Local                 PO BOX 98, LENORA, KS
                                                                            67645-0098

 NEXTTECH                      0000405426             Local                 PO BOX 98, LENORA, KS
                                                                            67645-0098

 NITCO                         000021345              Local                 PO BOX 67, HEBRON, IN
                                                                            46341-0067

 North Dakota Telephone        1259600B1              Local                 211 22ND ST NW, DEVILS
                                                                            LAKE, ND 58301-0180

 NORTHERN VALLEY               000202220              Data Communications   PO BOX 320, GROTON, SD
 COMM                                                                       57445-0320

 NORTHWEST COMM                2032800BS              Local                 PO BOX 38, RAY, ND
                                                                            58849-0038

                                                 88
Case 19-80064-TLS           Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13            Desc Main
                                 Document     Page 109 of 124

 NTS Communications         85841061174             Local                 PO BOX 10730,
                                                                          LUBBOCK, TX 79408-3730

 NUVERA                     0159204                 Bundled Services      PO BOX 697, NEW ULM,
                                                                          MN 56073-0697

 NUVERA                     1195707                 Bundled Services      PO BOX 697, NEW ULM,
                                                                          MN 56073-0697

 Ontonagon County           000085294               Local                 618 RIVER ST,
                                                                          ONTONAGON, MI 49953

 Ottertail Telcom           9993738                 Local                 PO BOX 277,
                                                                          UNDERWOOD, MN 56586

 PastyNet                   CALUMET                 Data Communications   58542 WOLVERINE ST,
                                                                          CALUMET, MI 49913

 PastyNet                   ISHPEMING               Data Communications   58542 WOLVERINE ST,
                                                                          CALUMET, MI 49913

 Pioneer Communications     0003107735001           Local                 BOX 707, ULYSSES, KS
                                                                          67880-0707

 Pioneer Communications     0003109054001           Local                 BOX 707, ULYSSES, KS
                                                                          67880-0707

 Polar Communications       000033872               Local                 PO BOX 270, PARK
                                                                          RIVER, ND 58270-0270

 Premiere Communications,   000358318               Long Distance         PO BOX 200, SIOUX
 Inc.                                                                     CENTER, IA 51250

 PRESIDIO                   10786                   Data                  PO BOX 1377, ALPINE, TX
                                                                          79831

 Price County Telcom        1068680                 Local                 177 N 4TH AVENUE,
                                                                          PARK FALLS, WI 54552-
                                                                          0288
 PTCI                       189417                  Local                 PO BOX 1188, GUYMON,
                                                                          OK 73942-1188

 RAINBOW                    000415716               Data Communications   PO BOX 147, EVEREST,
 COMMUNICATIONS                                                           KS 66424

 Reedsburg Utility          71983                   Data Communications   501 UTILITY CT,
 Commission                                                               REEDSBURG, WI 53959-
                                                                          0230
 RESERVATION                2436100                 Local                 24 N MAIN, PARSHALL,
 TELEPHONE COOP                                                           ND 58770-0068

 RESERVATION                2436100NLBA             Local                 24 N MAIN, PARSHALL,
 TELEPHONE COOP                                                           ND 58770-0068

 Rise Broadband             8137300050265241        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 Rise Broadband             8137300070061943        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 Rise Broadband             8137300080126058        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 Rise Broadband             8137300110001271        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 Rise Broadband             8137300110001891        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 Rise Broadband             8137600050001805        Data Communications   PO BOX 844580, BOSTON,
                                                                          MA 02284-4580

 RT COMMUNICATIONS          0249610001              Local                 130 S09TH STREET,
                                                                          WORLAND, WY 82401

                                               89
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                              Document     Page 110 of 124

 RT COMMUNICATIONS       0249610002                 Local                 130 5 9TH STREET,
                                                                          WORLAND, WY 82401

 RT COMMUNICATIONS       0249610004                 Local                 130 S 9TH STREET,
                                                                          WORLAND, WY 82401

 RT COMMUNICATIONS       0249610767                 Local                 130 S 9TH STREET,
                                                                          WORLAND, WY 82401

 Safelink Internet       385                        Data Communications   PO BOX 30, RUPERT, ID
                                                                          83350
 Safelink Internet       386                        Data Communications   PO BOX 30, RUPERT, ID
                                                                          83350
 Safelink Internet       727                        Data Communications   PO BOX 30, RUPERT, ID
                                                                          83350
 Santa Rosa Telephone    000249269                  Local                 PO BOX 2128, VERNON,
                                                                          TX 76385-2128

 Silver Star             000233636                  Local                 PO BOX 226, FREEDOM,
                                                                          WY 83120

 Sjobergs Cable TV Inc   1036235                    Cable                 315 MAIN AVE N, THIEF
                                                                          RIVER F, MN 56701

 Sjobergs Cable TV Inc   1037531                    Cable                 315 MAIN AVE N, THIEF
                                                                          RIVER F, MN 56701

 Solarus                 000176089                  Local                 PO BOX 8045,
                                                                          WISCONSIN RAP, WI
                                                                          54495-8045
 SOUTHEAST NEBRASKA      0000000408                 Local                 110 W 17TH ST, FALLS
 COMMUNICAT                                                               CITY, NE 68355-2640

 Sprint PCS              760077818                  Local                 PO BOX 4181, CAROL
                                                                          STREAM, IL 60197-4181

 Strata Networks         00000673772                Local                 211 E 200 N, ROOSEVELT,
                                                                          UT 84066

 SuddenLink              1000015224714962301        Data Communications   PO BOX 742535,
                                                                          CINCINNATI, OH 45274-
                                                                          2535
 SuddenLink              1000018691716213002        Data Communications   PO BOX 742535,
                                                                          CINCINNATI, OH 45274-
                                                                          2535
 Superior Cable          22702551                   Data Communications   PO BOX 741,
                                                                          CENTERVILLE, IA 52544

 TCT WEST INC            000288108                  Local                 PO BOX 310, BASIN, WY
                                                                          82410-0310

 TCT WEST INC            000372190                  Local                 PO BOX 310, BASIN, WY
                                                                          82410-0310

 TDS MetroCom            9203470340                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510

 TDS Telecom             2626377333                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510

 TDS Telecom             6083283300                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510

 TDS Telecom             6083283310                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510

 TDS Telecom             6083283333                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510

 TDS Telecom             6087234944                 Local                 PO BOX 94510,
                                                                          PALATINE, IL 60094-4510


                                               90
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13               Desc Main
                         Document     Page 111 of 124

 TDS Telecom        6088332890                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094-4510

 TDS Telecom        6088334784                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094-4510

 TDS Telecom        6088335700                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094-4510

 TDS Telecom        6088336622                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094-4510

 TDS Telecom        6088338600                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094-4510

 TDS Telecom        7157436568                Local                 PO BOX 94510,
                                                                    PALATINE, IL 60094

 TDS Telecom        8224200080033250          Local                 DEPT 0012, PALATINE, IL
                                                                    60055-0012

 Telegration Inc    00000099800000            Local                 PO BOX 3010,
                                                                    BIRMINGHAM, MI 48012-
                                                                    3010
 THREE RIVER COMM   000197277                 Local                 225 N 4TH ST, LYNCH, NE
                                                                    68746

 THREE RIVER COMM   000335708                 Local                 225 N 4TH ST, LYNCH, NE
                                                                    68746

 THREE RIVER COMM   000371519                 Local                 225 N 4TH ST, LYNCH, NE
                                                                    68746

 Time Warner        014894001                 Data Communications   BOX 223085,
                                                                    PITTSBURGH, PA 15251-
                                                                    2085
 Time Warner        064366801                 Data Communications   BOX 223085,
                                                                    PITTSBURGH, PA 15251-
                                                                    2085
 Time Warner        103039193306015001        Data Communications   PO BOX 1060, CAROL
                                                                    STREAM, IL 60132-1060

 Time Warner        104044902841011001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104046019303017001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104046121264016001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104046430657025001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104046633063021001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104047000321018001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104047010590016001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104047010591014001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104047010592012001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639

 Time Warner        104047010977015001        Data Communications   PO BOX 4639, CAROL
                                                                    STREAM, IL 60197-4639




                                         91
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                Desc Main
                                  Document     Page 112 of 124

 Time Warner                 104047010978013001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047011950011001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047013083019001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047013089016001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047035542018001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047039636014001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047058138017001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047059880013001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047157518010001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047187087010001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 104047187349014001        Data Communications   PO BOX 4639, CAROL
                                                                             STREAM, IL 60197-4639

 Time Warner                 8260180690090954          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100010893066          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100011305151          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100012593706          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100012593821          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100012608793          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100012741586          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100070078244          Data Communications   PO Box 60074, City of
                                                                             Industry, CA 91716-0074

 Time Warner                 8347100220069572          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 Time Warner                 8347100270065512          Data Communications   PO BOX 60074, CITY OF
                                                                             INDUS, CA 91716-0074

 T-Mobile                    952921437                 Cellular/Wireless     PO BOX 742596,
                                                                             CINCINNATI, OH 45274-
                                                                             2596
 Totelcom Networks           2228070                   Data Communications   PO BOX 290, DE LEON,
                                                                             TX 76444-0290

 TransWorld Network Corp     00004649300001            Data Communications   255 PINE AVE N,
                                                                             OLDSMAR, FL 34677

 Tri-County Communications   3238700                   Data Communications   PO BOX 550, STRUM, WI
 Coo                                                                         54770-0550

                                                  92
Case 19-80064-TLS        Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13             Desc Main
                              Document     Page 113 of 124

 TURTLE MTN COMM         2660700                  Local                 411 7TH AVE, LANGDON,
                                                                        ND 58249-0729

 TURTLE MTN COMM         2660700NP                Local                 411 7TH AVE, LANGDON,
                                                                        ND 58249-0729

 Twin Valley Telephone   0003003533               Local                 PO BOX 1937, SALINA, KS
                                                                        67402-1937

 Union Telephone         700912074                Local                 PO BOX 160, MOUNTAIN
                                                                        VIEW, WY 82939-0160

 VAST BROADBAND          000368401                Data Communications   PO BOX 35153, SEATTLE,
                                                                        WA 98124-5153

 VAST BROADBAND          004596901                Data Communications   PO BOX 35153, SEATTLE,
                                                                        WA 98124-5153

 VAST BROADBAND          005103101                Data Communications   PO BOX 35153, SEATTLE,
                                                                        WA 98124-5153

 VAST BROADBAND          015178201                Data Communications   PO BOX 35153, SEATTLE,
                                                                        WA 98124-5153

 VENTURE                 000533651                Local                 PO BOX 157, HIGHMORE,
                                                                        SD 57345

 VERIZON BUS             3DF23137                 Data Communications   PO BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             3DF23606                 Data Communications   PO BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             5P844581                 Data Communications   PO BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             5P844598                 Data Communications   PO BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             6087813400               Data                  PO BOX 600674,
                                                                        JACKSONVILLE, FL
                                                                        32260-0674
 VERIZON BUS             6DB00351                 Data                  PO BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y0085497                 Long Distance         P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y0085498                 Long Distance         P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2223486                 Data                  P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2223531                 Data                  P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2223535                 Data                  P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2504990                 Long Distance         P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2613388                 Long Distance         P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 VERIZON BUS             Y2659648-93319022        Long Distance         P.O. BOX 15043, ALBANY,
                                                                        NY 12212-5043

 Verizon Wireless        34206763800001           Cellular/Wireless     PO BOX 25505, LEHIGH
                                                                        VALLEY, PA 18002-5505

 Verizon Wireless        98547020200001           Cellular/Wireless     PO BOX 25505, LEHIGH
                                                                        VALLEY, PA 18002-5505

                                             93
Case 19-80064-TLS     Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                           Document     Page 114 of 124

 Vyve Broadband       201332452              Data Communications   PO BOX 258843,
                                                                   OKLAHOMA CITY, OK
                                                                   73125-8843
 WCTA                 000514329              Local                 704 E MAIN ST, LAKE
                                                                   MILLS, IA 50450

 West Reiver          5270000                Local                 101 W MAIN ST, HAZEN,
 Telecommunications                                                ND 58545-0467

 West Reiver          5450500                Local                 101 W MAIN ST, HAZEN,
 Telecommunications                                                ND 58545-0467

 Windstream           041337638              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           041567494              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           041576363              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           041828459              Local                 PO BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090128264              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090132434              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090134104              Data Communications   P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090135939              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090136183              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090136344              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090136572              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090257347              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090257388              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090420936              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090424874              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090426545              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           090675902              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908
 Windstream           091115305              Local                 P.O. BOX 9001908,
                                                                   LOUISVILLE, KY 40290-
                                                                   1908

                                        94
Case 19-80064-TLS   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13           Desc Main
                         Document     Page 115 of 124

 Windstream         091183754              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091215852              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091219878              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091221420              Data Communications   P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091239502              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091267609              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091345562              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091346490              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091401961              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091423543              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091423654              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091425263              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091430445              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091430572              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091689510              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091721955              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091728278              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091728373              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091729241              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091730219              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908
 Windstream         091739177              Local                 P.O. BOX 9001908,
                                                                 LOUISVILLE, KY 40290-
                                                                 1908



                                      95
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                                     Desc Main
                                   Document     Page 116 of 124

 Windstream                   091744484                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   091758630                          Local                            P.O. BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   091767330                          Local                            P.O. BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   091826317                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   091862475                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   091880678                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290

 Windstream                   101023040                          Local                            P.O. BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126634455                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126636570                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126637158                          Local                            P.O. BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126691709                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126763030                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Windstream                   126763088                          Local                            PO BOX 9001908,
                                                                                                  LOUISVILLE, KY 40290-
                                                                                                  1908
 Woolstock Mutual Telephone   0087004759                         Data Communications              PO BOX 155,
 As                                                                                               WOOLSTOCK, IA 50599-
                                                                                                  0155
 XIT COMMUNICATIONS           XIT135390                          Bundled Services                 PO BOX 711, DALHART,
                                                                                                  TX 79022-0711



                                    ENGIE/DRM Utility Services List


 Vender                        Address                                                 Service(s) Provided

 Ferrandino                    71 Carolyn Blvd, Farmingdale, NY 11735                  Snow Plow and Lot Sweep - Big Box

 Dentco                        1161 E. Clark Rd, Dewitt, MI 48820                      Snow Plowing - Hometown & Express

 KBS Bergensons                1575 Henthorne Drive, Maumee, OH 43537                  Floor Cleaning

 Comfort Systems               2655 Fortune Circle West, Suite E Indianapolis IN       HVAC Maintenance
                               46251
 Aramark                       2680 Palumbo Drive, Lexington, KY 40509                 Floor mat service - Dust mops

 DRM Waste Management          PO Box 659, Forked River, NJ 08731                      Trash and Recycling

 4G Futures / City of Walla    PO Box 2845, Dublin, CA 94568-0845                      Trash and Recycling
 Walla


                                                            96
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                             Desc Main
                                   Document     Page 117 of 124

 ABC Disposal                  113 Reynolds Place, Hiawatha, IA 52233               Trash and Recycling

 ACE                           PO Box 660177, Dallas , TX 75266-0177                Trash and Recycling

 Ace Disposal                  PO Box 2608, Salt Lake City, UT 84110                Trash and Recycling

 Advanced Disposal             PO Box 74008053, Chicago, IL 60674-8053              Trash and Recycling

 American Recycling &          PO Box 9, Rock Port, MO 64482-0009                   Trash and Recycling
 Sanitation
 American Waste                PO Box 1030, Kalkaska, MI 49646                      Trash and Recycling

 Area Disposal Services        32289 Collection Center Dr, Chicago, Il 60693-0322   Trash and Recycling

 A-Waste                       9672 Colonial Ave, Grant, MI 49327                   Trash and Recycling

 Batten Sanitation             PO Box 415                                           Trash and Recycling
                               418 E Reed St, Red Oak, IA 51566
 Bend Garbage                  20835 Montana Way, Bend, OR 97701                    Trash and Recycling

 Best Pick Disposal            PO Box 26082, Prescott Valley, AZ 86312-6082         Trash and Recycling

 Bestway Disposal              2314 Miller Road, Kalamazoo, MI 49001                Trash and Recycling

 BI-CO Disposal                2022 325th Ave, Dyersville, IA 52040                 Trash and Recycling

 Big Mac Disposal              3333 W 900 N, Tangier, IN 47952                      Trash and Recycling

 Black Hawk                    PO Box 2592, Waterloo, IA 50704                      Trash and Recycling

 Blue Hills Environmental      74 N Main - Ste 3, Eagar, AZ 85925                   Trash and Recycling

 Bohlmann's                    101 Market St, Audubon, IA 50025                     Trash and Recycling

 Boise City Utility Billing    PO Box 2600, Boise, ID 83701-2600                    Trash and Recycling

 Bolte's Sunrise Sanitary      PO Box 7, Worthing, SD 57077                         Trash and Recycling

 Bud's Cleanup Service         PO Box 386, Madison, SD 57042                        Trash and Recycling

 Byre Brother                  PO Box 601, Chamberlain, SD 57325                    Trash and Recycling

 C&M Refuse                    PO Box 234, Washingon, KS 66968                      Trash and Recycling

 C.H.N. Garbage Service        302 S 1st St, Mapleton, IA 52040                     Trash and Recycling

 Chaffee County Waste          PO Box 7257, Woodland Park , CO 80863                Trash and Recycling

 Cheyenne Sanitation           13366 Cheyenne Dr, Hot Springs, SD 57747             Trash and Recycling

 Circle Sanitation             4700 46th Ave NW, Minot, ND 58703                    Trash and Recycling

 City of Albion                420 W Market Street, Albion, NE 68620                Trash and Recycling

 City of Billings              2251 Belknap Ave, Billings, MT 59101                 Trash and Recycling

 City of Bowman                PO Box 12, Bowman, ND 58623-0012                     Trash and Recycling

 City of Burlington            PO Box 366, Burlington, CO 80807                     Trash and Recycling

 City of Comanche              200 N Austin, Comanche, TX 76442                     Trash and Recycling

 City of Doniphan              124 W. Jefferson Street, Doniphan, MO 63935          Trash and Recycling

 City of Kimball               223 South Chestnut Street, Kimball, NE 69145         Trash and Recycling

 City of Logan                 290 N 100 W, Logan, UT 84321                         Trash and Recycling

 City of Lewiston              1134 F Street                                        Trash and Recycling
                               PO Box 617, Lewiston, ID 83501-0617
 City of Lovington             214 S Love, Lovington, NM 88260                      Trash and Recycling

 City Of Mayville              PO Box, Mayville, ND 58257                           Trash and Recycling

 City of Memphis               125 W Jeffersin St, Memphis, MO 63555                Trash and Recycling

 City of Nampa/Allied          401 3rd St So, Nampa, ID 83651-3721                  Trash and Recycling

                                                            97
Case 19-80064-TLS               Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                          Desc Main
                                     Document     Page 118 of 124

 City of New Town                PO Box 309, New Town, ND 58763                    Trash and Recycling

 City of Oakes                   124 S 5th ST, Oakes, ND 58474                     Trash and Recycling

 City of Perryton                PO Box 849, Perryton, TX 79070                    Trash and Recycling

 City of Roundup/Allied Waste    PO Box 660 , Roundup, MT 59072-0660               Trash and Recycling

 City of Ulysses                 115 W Grant, Ulysses, KS 67880                    Trash and Recycling

 City of Union Gap/Basin         PO Box 3008, Union Gap, WA 98903                  Trash and Recycling

 City of Warrod                  121 Main Ave NE, Warroad, MN 56763                Trash and Recycling

 City of Wolf Point              201 4th Ave S, Wolf Point, MT 59201               Trash and Recycling

 Clausen Sanitary                1125 E 6th Ave, Redfield, SD 57469                Trash and Recycling

 Clayton-Ward Co.                119 E. Albany Avenue, Kennewick, WA 99336         Trash and Recycling

 Dan's R US Sanitation           PO Box 1016, McCook, NE 69001                     Trash and Recycling

 Darrah's Garbage                400 N Grand St, Chritan, IA 50049                 Trash and Recycling

 De Kruif Disposal               1200 15th St, Sheldon, IA 51201                   Trash and Recycling

 Delta Disposal                  1500 3rd Avenue N, Escanaba, MI 49829             Trash and Recycling

 Delta Garbage Service           PO Box 591, Delta, UT 84624                       Trash and Recycling

 Dependable                      PO Box 378, Aberdeen, SD 57402-0378               Trash and Recycling

 Dillon Disposal                 PO Box 1334, Dillon, MT 59725                     Trash and Recycling

 Druba Trash Hauling             PO Box 181, Superior, NE 68978                    Trash and Recycling

 Eagle Waste                     PO Box 729, Eagle River, WI 54521                 Trash and Recycling

 Econo Waste                     PO Box 106, Roy, UT 84067                         Trash and Recycling

 ELY Disposal Service            348 Nevada Ave, Ely, NV 89301                     Trash and Recycling

 Engebretson & Sons              23780 470th Avenue, Morris, MN 56267              Trash and Recycling

 Engman Disposal                 PO Box 384, Humboldt, IA 50548                    Trash and Recycling

 Evergreen                       55 West Valley Drive, Kalispell, MT 59901         Trash and Recycling

 Falls City Sanitation           PO Box 528, Falls City, NE 68355-0528             Trash and Recycling

 Fiber Horizons                  111 Grange St, Liberty Hill, TX 78642             Trash and Recycling

 Fred Konfrst Trash Service      57957 Hilman Road, Glenwood, IA 51534             Trash and Recycling

 Frederickson's BF Garbage,      PO Box 1913, Bonners Ferry, ID 82805              Trash and Recycling
 LLC
 G Men Environmental             PO Box 269, Ely, MN 55731                         Trash and Recycling

 Garrison Disposal               PO Box 308, Aitkin, MN 56431                      Trash and Recycling

 Gills Freeport Disposal         735 N. Van Buren Avenue, Freeport, IL 61032       Trash and Recycling

 Going Garbage & Recycling       PO Box 468, Sister Bay, WI 54234-0468             Trash and Recycling

 Grantham Sanitation             PO Box 338                                        Trash and Recycling
                                 110 5th St, Fontanelle, IA 50846
 Great American Disposal         PO Box 2002, Kingsford, MI 49802                  Trash and Recycling

 Green For Life aka Royal Oak    6200 Elmridge Drive, Sterling Heights, MI 48313   Trash and Recycling

 H&H Sanitation                  1002 West 1st, Alliance, NE 69301                 Trash and Recycling

 Hawkeye Sanitation              466 Airport Rd, Cresco, IA 52136                  Trash and Recycling

 Heartland Waste                 28736 US-12, Mobridge, SD 57601                   Trash and Recycling

 Hilltopper Refuse               W6833 Industrial Blvd, Onalaska, WI 54650         Trash and Recycling


                                                               98
Case 19-80064-TLS               Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                           Desc Main
                                     Document     Page 119 of 124

 Hiserote Trash Service          610 N Hershey, Beloit, KS 67420                    Trash and Recycling

 Hometown Haulers                PO Box 45, Dodge Center, MN 55927                  Trash and Recycling

 Hughes and Sons, Inc            PO Box 1530, Beaver, UT 84713                      Trash and Recycling

 Ida County Sanitation           2078 HWY 59, Ida Grove, IA 51445                   Trash and Recycling

 Independent Sanitation          2521 21st Street, Rice Lake, WI 54868              Trash and Recycling

 Industrial                      6201 North 70th Street, Lincoln, NE 68507          Trash and Recycling

 International Paper             5500 SW Western Ave, Beaverton, OR 97005           Trash and Recycling

 J&J Sanitation                  District 3051                                      Trash and Recycling
                                 PO Box 660177, Dallas , TX 75266-0177
 Jay Mecham's Country Garbage    PO Box 408, Mona, UT 84645                         Trash and Recycling

 Jendro Sanitation               PO Box 97, Charles City, IA 50616-0097             Trash and Recycling

 Ketterling Services             401 S Cedar St, Luverne, MN 56156                  Trash and Recycling

 Kiefer Sanitation               2426 E. St. Patrick Street, Rapid City, SD 57703   Trash and Recycling

 Kimble Recycling & Disposal     PO Box 48, Dover, OH 44622                         Trash and Recycling

 Knox Waste Service              103 Market Street, Tye , TX 79563                  Trash and Recycling

 Kootenai Disposal               34745 US-2, Libby, MT 59923                        Trash and Recycling

 Kriesel's Sanitation            326 E Bard Rd, Muskegon, MI 49445                  Trash and Recycling

 Kroger Hauling                  1408 8th Street, Harlan, IA 51537                  Trash and Recycling

 Lakers New Prague Sanitary      3275 East 260th Street, Webster, MN 55088          Trash and Recycling

 LaVeine                         1022 North Gear, West Burlington, IA 52655-1041    Trash and Recycling

 Lemhi Sanitation                618 N. Charles Street, Salmon, ID 83467            Trash and Recycling

 Lewiston Disposal               PO Box 1143, Lewiston, MT 59457                    Trash and Recycling

 Lindblom Services               PO Box 2359, Sioux City, IA 51106-0359             Trash and Recycling

 LJP                             2160 Ringhofer Dr, North Mankato, MN 56003         Trash and Recycling

 Local Waste Services            PO Box 2592, Dryden, MI 48428-0025                 Trash and Recycling

 Marks Waste Removal             2959 W Garfield Rd, New Era, MI 49446              Trash and Recycling

 McDowell & Sons                 10214 Hwy 65                                       Trash and Recycling
                                 PO Box 664, Iowa Falls, IA 50126
 McIntire Cartage                45391 Greenhill Rd, Clarington, OH 43915           Trash and Recycling

 Michiana Recycling              PO Box 1148, Niles, MI 46120                       Trash and Recycling

 Mid-Nebraska                    PO Box 1089, Grand Island, NE 68802-1089           Trash and Recycling

 Miedema                         PO Box 1165, Mitchell, SD 57301                    Trash and Recycling

 Midwest Sanitation &            701 Hwy 432, Oskaloosa, IA 52577                   Trash and Recycling
 Recycling
 Modern Waste                    PO Box 275, Napoleon, MI 49261                     Trash and Recycling

 Montana Waste                   3201 15th Street, Black Eagle, MT 59414            Trash and Recycling

 Monument Waste Services         2295 S N Hwy 191 , Moab, UT 84532                  Trash and Recycling

 Moring Disposal                 PO Box 158, Forreston, IL 61030                    Trash and Recycling

 Mumford Sanitation              PO Box 417, Howard Lake, MN 55349                  Trash and Recycling

 NK Waste                        106 N Macomb St, Valentine, NE 69201               Trash and Recycling

 Nordstrom's Sanitation          4045 E. Agate Road, Moose Lake, MN 55767           Trash and Recycling

 North Country Disposal          304 N M-553, Marquette, MI 49855                   Trash and Recycling

                                                               99
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                      Desc Main
                                   Document     Page 120 of 124

 North Valley Refuse           PO Box 1175, Whitefish, MT 59937              Trash and Recycling

 Northend Disposal             PO Box 660177, Dallas , TX 75266-0177         Trash and Recycling

 Novak Sanitary                5000 W. 8th Street, Sioux Falls, SD 57107     Trash and Recycling

 Pacific Disposal              2910 Hogum Bay Rd. NE, Lacey, WA 98516        Trash and Recycling

 Pacific Steel & Recycling     5 River Dr S, Great Falls, MT 59405           Trash and Recycling

 Papillion Sanitation          PO Box 660177, Dallas , TX 75266-0177         Trash and Recycling

 Paul's Industrial Garbage     W9724 State Hghway 35, Hager City, WI 54014   Trash and Recycling

 Pawnee Sanitation             313 NE Trail Street, Larned, KS 67550         Trash and Recycling

 Peterson Sanitation           2235 E. Main Street, Reedsburg, WI 53959      Trash and Recycling

 PSI Environmental             222 Gem Street S, Twin Falls, ID 83301        Trash and Recycling

 Pullman                       PO Box 619                                    Trash and Recycling
                               135NW Harold Dr, Pullman, WA 99163-0619
 Quality Disposal              225 E. George Street, Ogilvie, MN 56358       Trash and Recycling

 R&D Hendrickson Trucking      PO Box 564, Rolla, ND 58367-0564              Trash and Recycling
 LLC
 Refuse Disposal               13477 67th Street NE, Grafton, ND 58237       Trash and Recycling

 Refuse Solutions              800 Chamber St, Belle Fourche, SD 57717       Trash and Recycling

 Republic Services             PO Box 9001099, Louisville, KY 40290-1099     Trash and Recycling

 Robinson Waste Services       2719 North Fairfield Road, Layton, UT 84041   Trash and Recycling

 Rock River                    PO Box 554044, Detroit, MI 48255-4044         Trash and Recycling

 Rocky Mountain Recycling      6510 Brighton Blvd, Commerce City, CO 80022   Trash and Recycling

 Roger's Disposal              PO Box 310, Norton, KS 67654                  Trash and Recycling

 Rugby Sanitation              106 2nd Avenue SE, Rugby, ND 58368            Trash and Recycling

 Salina Waste Systems          PO Box 660177, Dallas , TX 75266-0177         Trash and Recycling

 Sander Sanitation Services    PO Box 788, Custer, SD 57730                  Trash and Recycling

 Sanipac                       1650 Glenwood Blvd, Eugene, OR 97403          Trash and Recycling

 Sanitary Garbage Co           PO Box 846, Beatrice , Ne 68310               Trash and Recycling

 Sanitary Refuse Garbage       100 E 3rd                                     Trash and Recycling
                               PO Box 357, Tama, IA 52339
 Sanitary Services             PO Box 538, Cherokee, IA 51012-0538           Trash and Recycling

 Schaap Sanitation (Waste      PO Box 660177, Dallas , TX 75266-0177         Trash and Recycling
 Conn)
 Schaben/Waste Conn            PO Box 660177, Dallas , TX 75266-0177         Trash and Recycling

 Seneca Sanitation             313 South 8th Street, Seneca, KS 66538        Trash and Recycling

 Silas Garbage Service         PO Box 185, West Point, NE 68788              Trash and Recycling

 Solid Waste Agency of NW      PO Box 590, Chadron, NE 69337                 Trash and Recycling
 Nebraska
 Southwest Sanitation          110 N 11th St                                 Trash and Recycling
                               PO Box 425, Marshall, MN 56258
 Star Valley Disposal          PO Box 1006, Afton, WY 83110                  Trash and Recycling

 Stevens                       PO Box 500, Temperance, MI 48182              Trash and Recycling

 Steve's Sanitation            140 6th Ave NE, Perham, MN 58573              Trash and Recycling

 Stuckman Sanitation           9280 N. Koher Road E, Syracuse, IN 46567      Trash and Recycling



                                                           100
Case 19-80064-TLS            Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                             Desc Main
                                  Document     Page 121 of 124

 Stutzman Refuse Disposal     315 W Blanchard Ave, South Hutchinson, KS            Trash and Recycling
                              67505-1531
 Suburban Garbage Service     6075 State Street, Salem, OR 97317                   Trash and Recycling

 Sunshine Disposal            PO Box 13369, Spokane Valley, WA 99213-3369          Trash and Recycling

 T&R Trucking                 Drawer 111, Glasgow, MT 59230                        Trash and Recycling

 T&S Sanitation               702 1st Ave SE, Clarion, IA 50525                    Trash and Recycling

 T&S Trash Service            3034 S 1000 W, Waynetown, IN 47990                   Trash and Recycling

 The Trash Man                1812 W. 2nd Street, Webster City, IA 50595           Trash and Recycling

 Total Disposal               100 Blaine Street, Gary, IN 46406                    Trash and Recycling

 Town & Country Sanitation    PO Box 7, Boscobel, WI 53805                         Trash and Recycling

 Tri County Disposal          3630 York Road, Helena, MT 59602                     Trash and Recycling

 Tri-City Sanitation          PO Box 567, Whitehall, WI 54773                      Trash and Recycling

 Valley City Public Works     PO Box 240, Valley City, ND 58072                    Trash and Recycling

 Van Dyke Sanitation          340 Howard Street, Edgerton, MN 56128                Trash and Recycling

 Van's Waste                  N2061 Vandenbroek Rd, Kaukauna, WI 54130             Trash and Recycling

 Waste Connections            PO Box 660177, Dallas , TX 75266-0177                Trash and Recycling

 WCA                          PO Box 553166, Detroit, MI 48255-3166                Trash and Recycling

 West Central Sanitation      PO Box 796, Willmar, MN 56201                        Trash and Recycling

 Western Disposal             925 Bending River Road, Salt Lake City, UT 84104     Trash and Recycling

 White Earth Sanitation       3282 US Hwy 59, Waubun , MN 56589                    Trash and Recycling

 Wiegert Disposal             PO Box 344, Martensdale, IA 50160                    Trash and Recycling

 Wittrock & Sons Inc          802 E. 10th Avenue, Milbank, SD 57252                Trash and Recycling

 WM                           PO Box 4648, Carol Stream, IL 60197-4648             Trash and Recycling

 Wyatt Trash Services         424 S. Franklin Ave., Anthony , KS 67003             Trash and Recycling

 Wyoming Waste                PO Box 660177, Dallas , TX 75266-0177                Trash and Recycling

 Yakima Waste                 PO Box 60248, Los Angeles, CA 90060-0248             Trash and Recycling

 Yuma City Landfill           15738 Co Rd 34, Eckley, CO 80727                     Trash and Recycling

 Zellar Sanitation            415 Chippewa Avenue, Manistique, MI 49854            Trash and Recycling

 A-1 Disposal                 610 W 3410 S, Salt Lake City, UT 84119               Trash and Recycling

 Abe's Trash Service          8123 Christensen Ln, Omaha, NE 68122                 Trash and Recycling

 Ace Disposal                 PO Box 2608, Salt Lake City, UT 84110                Trash and Recycling

 Ace Disposal Inc             PO Box 2608, Salt Lake City, UT 84110                Trash and Recycling

 Ace Recycling & Disposal     PO Box 2608, Salt Lake City, UT 84110                Trash and Recycling

 Ace Solid Waste              PO Box 660177, Dallas , TX 75266-0177                Trash and Recycling

 Advanced Disposal            PO Box 74008053, Chicago, IL 60674-8053              Trash and Recycling

 Area Disposal                32289 Collection Center Dr, Chicago, Il 60693-0322   Trash and Recycling

 Area Disposal Service        32289 Collection Center Dr, Chicago, Il 60693-0322   Trash and Recycling

 Armstrong Roll Off           2020 3rd Street SE, Suite 1F, Mandan, ND 58554       Trash and Recycling

 Bald Mountain Sanitation     23 Veterans Ave, Buffalo, WY 82834                   Trash and Recycling

 Bend Garbage & Recycling     20835 Montana Way, Bend, OR 97701                    Trash and Recycling


                                                          101
Case 19-80064-TLS                   Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                       Desc Main
                                         Document     Page 122 of 124

 BGL Inc                             6075 State Street, Salem, OR 97317             Trash and Recycling

 BGL Inc, Suburban Garbage           6075 State Street, Salem, OR 97317             Trash and Recycling

 BGL Suburban Garbage                6075 State Street, Salem, OR 97317             Trash and Recycling

 Bi - County Disposal                2022 325th Ave, Dyersville, IA 52040           Trash and Recycling

 Bi-County Disposal                  2022 325th Ave, Dyersville, IA 52040           Trash and Recycling

 Blixt Containers                    2646 Sage Road, Chapman, KS 67431              Trash and Recycling

 Bolte's Sanitary Service            PO Box 7, Worthing, SD 57077                   Trash and Recycling

 Bolte's Sunrise Sanitary Service    PO Box 7, Worthing, SD 57077                   Trash and Recycling

 City of Billings                    2251 Belknap Ave, Billings, MT 59101           Trash and Recycling

 City of Boise                       PO Box 2600, Boise, ID 83701-2600              Trash and Recycling

 City of Chubbuck                    5160 Yellowstone Ave, Chubbuck, ID 83202       Trash and Recycling

 City of Fergus Falls                112 W Washington Ave, Fergus Falls, MN 56537   Trash and Recycling

 City of Idaho Falls                 308 Constitution Way, Idaho Falls, ID 83402    Trash and Recycling

 City of Nampa                       401 3rd St So, Nampa, ID 83651-3721            Trash and Recycling

 City of O'Neill Recycling           87187 494th Street, O'Neill , NE 68763         Trash and Recycling
 Center
 City of Quincy                                                                     Trash and Recycling

 City of Torrington                  PO Box 250, Torrington , WY 82240              Trash and Recycling

 City of Union Gap                   PO Box 3008, Union Gap, WA 98903               Trash and Recycling

 Dan's Dumpster                                                                     Trash and Recycling

 Dependable Sanitation               PO Box 378, Aberdeen, SD 57402-0378            Trash and Recycling

 Dillon Disposal Service             PO Box 1334, Dillon, MT 59725                  Trash and Recycling

 Durflinger Disposal Service         1204 K Street, Belleville , KS 66935           Trash and Recycling

 Eagle Waste & Recycling             PO Box 729, Eagle River, WI 54521              Trash and Recycling

 Engebretson & Sons Disposal         23780 470th Avenue, Morris, MN 56267           Trash and Recycling

 Evergreen Disposal                  55 West Valley Drive, Kalispell, MT 59901      Trash and Recycling

 Express Disposal                    840 Olds Road, Douglas, WY 82633               Trash and Recycling

 Express Disposals                   840 Olds Road, Douglas, WY 82633               Trash and Recycling

 Fraedrich Transport                 5392 136th Avenue SE, Enderlin, ND 58027       Trash and Recycling

 Gratham Sanitation                  PO Box 338                                     Trash and Recycling
                                     110 5th St, Fontanelle, IA 50846
 Hamilton Recycling & Disposal       635 Stone Street, Falls City, NE 68355         Trash and Recycling

 Hilltopper Refuse & Recycling       W6833 Industrial Blvd, Onalaska, WI 54650      Trash and Recycling

 Hiltopper Refuse & Recycling        W6833 Industrial Blvd, Onalaska, WI 54650      Trash and Recycling

 Idaho Falls Utilities               308 Constitution Way, Idaho Falls, ID 83402    Trash and Recycling

 Ideal Refuse & Roll Off Service     1913 E. 7th Street, Hays, KS 67601             Trash and Recycling

 Ideal Refuse and Removal            1913 E. 7th Street, Hays, KS 67601             Trash and Recycling
 Service
 Ideal Refuse Removal                1913 E. 7th Street, Hays, KS 67601             Trash and Recycling

 Ideal Refuse Removal & Roll         1913 E. 7th Street, Hays, KS 67601             Trash and Recycling
 Off Service
 Industrial Services                 6201 North 70th Street, Lincoln, NE 68507      Trash and Recycling


                                                                  102
Case 19-80064-TLS                Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                           Desc Main
                                      Document     Page 123 of 124

 Industrial Services Inc          6201 North 70th Street, Lincoln, NE 68507          Trash and Recycling

 Jim's Garbage Service            700 E. 8th Street, Gregory, SD 57533               Trash and Recycling

 Jims Mille Lacs Disposal         205 2nd Ave NE, Milaca , MN 56353                  Trash and Recycling

 Keele Sanitation                 31 Pearson Avenue, Cody, WY 82414                  Trash and Recycling

 Kieffer Sanitation               2426 E. St. Patrick Street, Rapid City, SD 57703   Trash and Recycling

 Knight Trasfer Station           3251 88th Avenue, Zeeland , MI 49464               Trash and Recycling

 Langager Stack Movers & Roll     12640 Drywood Lake Rd, Sisseton, SD 57262          Trash and Recycling
 Off
 Laveine Sanitation               1022 North Gear, West Burlington, IA 52655-1041    Trash and Recycling

 Lemay Inc-Pacific Disposal       2910 Hogum Bay Rd. NE, Lacey, WA 98516             Trash and Recycling

 Lemay Pacific Disposal           2910 Hogum Bay Rd. NE, Lacey, WA 98516             Trash and Recycling

 LJP Waste & Recycle              2160 Ringhofer Dr, North Mankato, MN 56003         Trash and Recycling

 LJP Waste & Recycling            2160 Ringhofer Dr, North Mankato, MN 56003         Trash and Recycling

 MCK Enterprise                   5215 Industial Park Drive, Montague, MI 49437      Trash and Recycling

 Michiana Recycling & Disposal    PO Box 1148, Niles, MI 46120                       Trash and Recycling

 Mid-Nebraska Disposal            PO Box 1089, Grand Island, NE 68802-1089           Trash and Recycling

 Miedema Sanitation               PO Box 1165, Mitchell, SD 57301                    Trash and Recycling

 Montana Waste Systems            3201 15th Street, Black Eagle, MT 59414            Trash and Recycling

 Moring Disposal                  PO Box 158, Forreston, IL 61030                    Trash and Recycling

 Myers Iron Salvage               720 Pawnee Lane, Broken Bow, NE 68822              Trash and Recycling

 Plentywood Sanitation            234 South Adams, Plentywood, MT 59254              Trash and Recycling

 Pullman Disposal Service         PO Box 619                                         Trash and Recycling
                                  135NW Harold Dr, Pullman, WA 99163-0619
 R&Q Contracting                                                                     Trash and Recycling

 Refuse Disposal Services         13477 67th Street NE, Grafton, ND 58237            Trash and Recycling

 Repubic Services                 PO Box 78829, Phoenix, AZ 85062-8829               Trash and Recycling

 Rex Istas dba Brown Disposal     1342 Rust Road, Concordia, KS 66901                Trash and Recycling

 Robinson Waste Service           2719 North Fairfield Road, Layton, UT 84041        Trash and Recycling

 Rock River Disposal              PO Box 554044, Detroit, MI 48255-4044              Trash and Recycling

 Rumpke                           3800 Struble Road, Cincinnati, OH 45251            Trash and Recycling

 Sander Sanitation Service        1155 Washington Street, Custer, SD 57730           Trash and Recycling

 Schaap Sanitation                PO Box 660177, Dallas , TX 75266-0177              Trash and Recycling

 Schaben Sanitation               PO Box 660177, Dallas , TX 75266-0177              Trash and Recycling

 Southern Sanitation              220 Guadalupe Street, Laredo, TX 78040             Trash and Recycling

 Steven's Disposal & Recycling    PO Box 500, Temperance, MI 48182                   Trash and Recycling

 Suburban Garbage                 6075 State Street, Salem, OR 97317                 Trash and Recycling

 Sunshine Disposal & Recycling    PO Box 13369, Spokane Valley, WA 99213-3369        Trash and Recycling

 Swann Environmental              PO Box 590, Chadron, NE 69337                      Trash and Recycling

 Sweard County                                                                       Trash and Recycling

 T and R Trucking                 Drawer 111, Glasgow, MT 59230                      Trash and Recycling

 TDS Trash Service                PO Box 696, Torrington , WY 82240                  Trash and Recycling


                                                               103
Case 19-80064-TLS             Doc 14 Filed 01/16/19 Entered 01/16/19 09:02:13                             Desc Main
                                   Document     Page 124 of 124

 Timberline Disposal           371 Brian Avenue, Silverthorne, CO 80498         Trash and Recycling

 Triple H Enterprises          2300 Colorado Ave, Burlington, CO 80807          Trash and Recycling

 UFI Sanitation                304 S. Front Street, Conrad, MT 59425            Trash and Recycling

 Walters Sanitary Service      1424 W Maime Eisenhower, Boone, IA 50036         Trash and Recycling

 Waste Wranglers               2025 Hope Road, Amarillo, TX 79124               Trash and Recycling

 Welding Innovations           1028 J Avenue, Jefferson, IA 50129               Trash and Recycling

 Western Big City Companies    925 Bending River Road W, Salt Lake City, UT     Trash and Recycling
                               84104
 Wyoming Waste Services        PO Box 660177, Dallas , TX 75266-0177            Trash and Recycling

 Yakima Waste Systems          PO Box 60248, Los Angeles, CA 90060-0248         Trash and Recycling

 Yakima Waste Systems          PO Box 60248, Los Angeles, CA 90060-0248         Trash and Recycling

 Y-Bar-A Waste Management      1100 S Big Spring Street, Midland, TX 79701      Trash and Recycling

 Shred-IT USA/Stericycle       28883 Network Place, Chicago, IL 60673-1288      Store Shredding (HIPAA) services

 Tartan                        3250 N. 126th, Brookfield, WI 53005              Cleaning equipment and Mart Cart
                                                                                Service Repairs
 Stanley Security              W226 N665 Eastmound Drive Suite 115, Waukesha,   Alarm Monitoring
                               WI 53186




                                                          104
